

EXHIBIT 10.33







--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of October 17, 2017
among
VORNADO REALTY L.P.,
as Borrower,
THE BANKS SIGNATORY HERETO,
each as a Bank,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
and
BARCLAYS BANK PLC, BMO HARRIS BANK, N.A., CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING INC.,
PNC BANK, NATIONAL ASSOCIATION, SOCIÉTÉ GÉNÉRALE,
TD BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents




JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
CITIGROUP GLOBAL MARKETS INC., PNC CAPITAL MARKETS LLC,
TD SECURITIES (USA) LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers









--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS; ETC.
1
 
Section 1.01
Definitions
1
 
Section 1.02
Accounting Terms
25
 
Section 1.03
Computation of Time Periods
25
 
Section 1.04
Rules of Construction
25
ARTICLE II
THE LOANS
25
 
Section 2.01
Ratable Loans; Bid Rate Loans
25
 
Section 2.02
Bid Rate Loans
26
 
Section 2.03
[Reserved]
29
 
Section 2.04
Advances, Generally
29
 
Section 2.05
Procedures for Advances
30
 
Section 2.06
Interest Periods; Renewals
30
 
Section 2.07
Interest
31
 
Section 2.08
Fees
31
 
Section 2.09
Notes
32
 
Section 2.10
Prepayments.
33
 
Section 2.11
Method of Payment.
33
 
Section 2.12
Elections, Conversions or Continuation of Loans.
33
 
Section 2.13
Minimum Amounts.
34
 
Section 2.14
Certain Notices Regarding Elections, Conversions and
Continuations of Loans.
34
 
Section 2.15
Payments Generally
35
 
Section 2.16
Changes of Loan Commitments
35
 
Section 2.17
Letters of Credit.
37
 
Section 2.18
Extension Option
42
ARTICLE III
YIELD PROTECTION; ILLEGALITY; ETC.
43
 
Section 3.01
Additional Costs
43
 
Section 3.02
Alternate Rate of Interest
44
 
Section 3.03
Illegality
45
 
Section 3.04
Treatment of Affected Loans
45



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 3.05
Certain Compensation
46
 
Section 3.06
Capital Adequacy
47
 
Section 3.07
Substitution of Banks
47
 
Section 3.08
Obligation of Banks to Mitigate.
49
ARTICLE IV
CONDITIONS PRECEDENT
49
 
Section 4.01
Conditions Precedent to the Loans
49
 
Section 4.02
Conditions Precedent to Advances After the Initial Advance
51
 
Section 4.03
Deemed Representations
51
ARTICLE V
REPRESENTATIONS AND WARRANTIES
52
 
Section 5.01
Existence
52
 
Section 5.02
Corporate/Partnership Powers
52
 
Section 5.03
Power of Officers
52
 
Section 5.04
Power and Authority; No Conflicts; Compliance With Laws
52
 
Section 5.05
Legally Enforceable Agreements
53
 
Section 5.06
Litigation
53
 
Section 5.07
Good Title to Properties
53
 
Section 5.08
Taxes
53
 
Section 5.09
ERISA
53
 
Section 5.10
No Default on Outstanding Judgments or Orders
54
 
Section 5.11
No Defaults on Other Agreements
54
 
Section 5.12
Government Regulation
54
 
Section 5.13
Environmental Protection
54
 
Section 5.14
Solvency
55
 
Section 5.15
Financial Statements
55
 
Section 5.16
Valid Existence of Affiliates
55
 
Section 5.17
Insurance
55
 
Section 5.18
Accuracy of Information; Full Disclosure
55
 
Section 5.19
Use of Proceeds
56
 
Section 5.20
Governmental Approvals
56
 
Section 5.21
Principal Offices
56



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 5.22
General Partner Status
56
 
Section 5.23
Labor Matters
56
 
Section 5.24
Organizational Documents
57
 
Section 5.25
Anti-Corruption Laws and Sanctions
57
 
Section 5.26
EEA Financial Institutions
57
ARTICLE VI
AFFIRMATIVE COVENANTS
57
 
Section 6.01
Maintenance of Existence
57
 
Section 6.02
Maintenance of Records
57
 
Section 6.03
Maintenance of Insurance
57
 
Section 6.04
Compliance with Laws: Payment of Taxes
58
 
Section 6.05
Right of Inspection
58
 
Section 6.06
Compliance With Environmental Laws
58
 
Section 6.07
Payment of Costs
58
 
Section 6.08
Maintenance of Properties
58
 
Section 6.09
Reporting and Miscellaneous Document Requirements
58
ARTICLE VII
NEGATIVE COVENANTS
61
 
Section 7.01
Mergers, Etc
61
 
Section 7.02
Distributions
61
 
Section 7.03
Amendments to Organizational Documents.
61
 
Section 7.04
Use of Proceeds and Letters of Credit
61
ARTICLE VIII
FINANCIAL COVENANTS
62
 
Section 8.01
Intentionally Omitted
62
 
Section 8.02
Ratio of Total Outstanding Indebtedness to Capitalization Value
62
 
Section 8.03
Intentionally Omitted
62
 
Section 8.04
Ratio of Combined EBITDA to Fixed Charges
62
 
Section 8.05
Ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense
62
 
Section 8.06
Ratio of Unsecured Indebtedness to Capitalization Value of
Unencumbered Assets
63
 
Section 8.07
Ratio of Secured Indebtedness to Capitalization Value
63
 
Section 8.08
Debt of the General Partner
64



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IX
EVENTS OF DEFAULT
64
 
Section 9.01
Events of Default
64
 
Section 9.02
Remedies
66
ARTICLE X
ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS
67
 
Section 10.01
Appointment, Powers and Immunities of Administrative Agent
67
 
Section 10.02
Reliance by Administrative Agent
67
 
Section 10.03
Defaults
68
 
Section 10.04
Rights of Agent as a Bank
68
 
Section 10.05
Indemnification of Agents
68
 
Section 10.06
Non-Reliance on Agents and Other Banks
69
 
Section 10.07
Failure of Administrative Agent to Act
69
 
Section 10.08
Resignation or Removal of Administrative Agent
69
 
Section 10.09
Amendments Concerning Agency Function
70
 
Section 10.10
Liability of Administrative Agent
70
 
Section 10.11
Transfer of Agency Function
70
 
Section 10.12
Non-Receipt of Funds by Administrative Agent
70
 
Section 10.13
Payments Free of Taxes
70
 
Section 10.14
Pro Rata Treatment
74
 
Section 10.15
Sharing of Payments Among Banks
74
 
Section 10.16
Possession of Documents
75
 
Section 10.17
Syndication Agents and Documentation Agents
75
 
Section 10.18
Certain ERISA Matters.
75
ARTICLE XI
NATURE OF OBLIGATIONS
77
 
Section 11.01
Absolute and Unconditional Obligations
77
 
Section 11.02
Non-Recourse to VRT Principals and the General Partner
78
ARTICLE XII
MISCELLANEOUS
78
 
Section 12.01
Binding Effect of Request for Advance
78
 
Section 12.02
Amendments and Waivers
79
 
Section 12.03
Survival
80
 
Section 12.04
Expenses; Indemnification
80



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 12.05
Assignment; Participation
81
 
Section 12.06
Documentation Satisfactory
84
 
Section 12.07
Notices
84
 
Section 12.08
Setoff
85
 
Section 12.09
Table of Contents; Headings
85
 
Section 12.10
Severability
85
 
Section 12.11
Counterparts
86
 
Section 12.12
Integration
86
 
Section 12.13
Governing Law
86
 
Section 12.14
Waivers
86
 
Section 12.15
Jurisdiction; Immunities
86
 
Section 12.16
Designated Lender
88
 
Section 12.17
No Bankruptcy Proceedings
88
 
Section 12.18
Intentionally Omitted.
89
 
Section 12.19
USA Patriot Act
89
 
Section 12.20
Defaulting Lenders
89
 
Section 12.21
Use for Mortgages
91
 
Section 12.22
Reserved
92
 
Section 12.23
Confidentiality
92
 
Section 12.24
Transitional Arrangements
92
 
Section 12.25
No Advisory or Fiduciary Responsibility
93
 
Section 12.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
94





v

--------------------------------------------------------------------------------






SCHEDULE 1
-
Loan Commitments
SCHEDULE 2
-
Other Investments
SCHEDULE 2.17(j)
-
Existing Letters of Credit
SCHEDULE 2A
-
General Partner Investments
SCHEDULE 3
-
General Partner - Debt
 
 
 
EXHIBIT A
-
Authorization Letter
EXHIBIT B
-
Ratable Loan Note
EXHIBIT C
-
Bid Rate Loan Note
EXHIBIT D
-
Solvency Certificate
EXHIBIT E
-
Assignment and Assumption Agreement
EXHIBIT F
-
List of Material Affiliates
EXHIBIT G-1
-
Bid Rate Quote Request
EXHIBIT G-2
-
Invitation for Bid Rate Quotes
EXHIBIT G-3
-
Bid Rate Quote
EXHIBIT G-4
-
Acceptance of Bid Rate Quote
EXHIBIT H
-
Designation Agreement
EXHIBIT I
-
Labor Matters
EXHIBIT J
-
[Reserved]
EXHIBIT K
-
Tax Compliance Certificates







vi



--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of
October 17, 2017 among VORNADO REALTY L.P., a limited partnership organized and
existing under the laws of the State of Delaware (“Borrower”), JPMORGAN CHASE
BANK, N.A., as agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”), BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents, THE FINANCIAL
INSTITUTIONS LISTED ON THE COVER PAGE as Documentation Agents, and JPMORGAN
CHASE BANK, N.A., in its individual capacity and not as Administrative Agent,
and the other lenders signatory hereto (said lenders signatory hereto and the
lenders who from time to time become Banks pursuant to Section 2.16(c), 3.07 or
12.05 and, if applicable, any of the foregoing lenders’ Designated Lenders, each
a “Bank” and collectively, the “Banks”).
WHEREAS, the Borrower, the Administrative Agent and certain of the Banks are
parties to an Amended and Restated Revolving Credit Agreement dated as of
September 30, 2014 (the “Existing 2014 Credit Agreement”), pursuant to which
such Banks made available to the Borrower a revolving line of credit in the
amount of One Billion Two Hundred Fifty Million Dollars ($1,250,000,000), which
may be increased to One Billion Seven Hundred Fifty Million Dollars
($1,750,000,000);
WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
amend and restate the Existing 2014 Credit Agreement in its entirety, and the
Administrative Agent and the Banks are willing to so amend and restate the
Existing 2014 Credit Agreement in its entirety as set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, the Administrative
Agent and each of the Banks agree to amend and restate the Existing 2014 Credit
Agreement in its entirety as follows:
ARTICLE I
DEFINITIONS; ETC.
SECTION 1.01    Definitions. As used in this Agreement the following terms have
the following meanings (except as otherwise provided, terms defined in the
singular have a correlative meaning when used in the plural, and vice versa):
“Additional Costs” has the meaning specified in Section 3.01.
“Administrative Agent” has the meaning specified in the preamble.
“Administrative Agent’s Office” means Administrative Agent’s office located at
270 Park Avenue, New York, New York 10017, or such other office in the United
States as Administrative Agent may designate by written notice to Borrower and
the Banks.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------





“Affected Bank” has the meaning specified in Section 3.07.
“Affected Loan” has the meaning specified in Section 3.04.
“Affiliate” means, with respect to any Person (the “first Person”), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person. The term “control” means the
possession, directly or indirectly, of the power, alone, to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.
“Agreement” means this Amended and Restated Revolving Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money-laundering.
“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), or Base Rate Loan, as applicable, the lending office of such Bank
(or of an Affiliate of such Bank) designated as such on its signature page
hereof or in the applicable Assignment and Assumption Agreement, or such other
office of such Bank (or of an Affiliate of such Bank) as such Bank may from time
to time specify to Administrative Agent and Borrower as the office by which its
LIBOR Loan, Bid Rate Loan(s) or Base Rate Loan, as applicable, is to be made and
maintained.
“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below. Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin as of the
day of such change. Borrower shall have not less than two (2) Credit Ratings at
all times, one of which shall be from S&P or Moody’s. In the event that Borrower
receives only two (2) Credit Ratings, and such Credit Ratings are not
equivalent, the Applicable Margin shall be the higher of the two Credit Ratings.
In the event that Borrower receives more than two (2) Credit Ratings, and such
Credit Ratings are not all equivalent, the Applicable Margin shall be (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between the highest and the
lowest such Credit Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Applicable Margin shall be the rate per annum
that would be applicable if the average of the two (2) highest Credit Ratings
were used, provided that if such average is not a recognized rating category
(i.e., the difference between the Credit Ratings is an even number of ratings
categories), then the Applicable Margin shall be based on the lower of the two
(2) highest Credit Ratings.


2



--------------------------------------------------------------------------------





Borrower’s Credit Rating
(S&P or Fitch/Moody’s Ratings)
Applicable Margin
for Base Rate Loans
(% per annum)


Applicable Margin
for LIBOR Loans
(% per annum)


A+/A1 or higher
0.000
0.700
A/A2
0.000
0.775
A-/A3
0.000
0.825
BBB+/Baa1
0.000
0.875
BBB/Baa2
0.000
1.000
BBB-/Baa3
0.200
1.200
Below BBB-/Baa3 or unrated
0.550
1.550

“Assignee” has the meaning specified in Section 12.05(c).
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.
“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.
“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.
“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by such Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or


3



--------------------------------------------------------------------------------





indirectly controlling or controlled by or under direct or indirect common
control with such investment advisor.
“Bank Parties” means Administrative Agent and the Banks.
“Banking Day” means (1) any day except a Saturday or Sunday on which commercial
banks are not authorized or required to close in New York City and (2) whenever
such day relates to a LIBOR Loan or a Bid Rate Loan, an Interest Period with
respect to such LIBOR Loan or Bid Rate Loan, or notice with respect to such
LIBOR Loan or Bid Rate Loan, a day on which dealings in Dollar deposits are
carried out in the London interbank market and banks are open for business in
London and New York City, and (3) in the case of Letters of Credit transactions
for a particular Fronting Bank, any day except a Saturday or Sunday on which
commercial banks are not authorized or required to close in the place where its
office for issuance or administration of the pertinent Letter of Credit is
located and in New York City.
“Bank Reply Period” has the meaning specified in Section 12.02.
“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor or statute or
statutes.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks’ L/C Fee Rate” has the meaning specified in Section 2.17(g).
“Base Rate” means, for any day, the highest of (1) the NYFRB Rate for such day
plus one-half percent (0.50%), (2) the Prime Rate for such day, and (3) the
LIBOR Interest Rate for such day if a LIBOR Loan with an Interest Period of one
month were being made on such day plus one percent (1.0%); provided that, for
the purpose of this definition, the LIBOR Interest Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the LIBOR Interest Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the LIBOR Interest Rate, respectively. If the Base Rate is being used as
an alternate rate of interest pursuant to Section 3.02 hereof, then the Base
Rate shall be the greater of clause (1) and (2) above and shall be determined
without


4



--------------------------------------------------------------------------------





reference to clause (3) above. For the avoidance of doubt if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bid Borrowing Limit” has the meaning specified in Section 2.01(c).
“Bid Rate Loan” has the meaning specified in Section 2.01(c).
“Bid Rate Loan Note” has the meaning specified in Section 2.09.
“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.
“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).
“Borrower” has the meaning specified in the preamble.
“Borrower’s Accountants” means Deloitte LLP, any other “Big 4” accounting firm
selected by Borrower (or a successor thereof), or such other accounting firm(s)
selected by Borrower and reasonably acceptable to the Required Banks.
“Borrower’s Consolidated Financial Statements” means the consolidated balance
sheet and related consolidated statements of operations, changes in equity and
cash flows, and footnotes thereto, of the Borrower, in each case prepared in
accordance with GAAP and as filed with the SEC as SEC Reports.
“Borrower’s Pro Rata Share” means an amount determined based on the pro rata
ownership of the equity interests of a Person by Borrower and Borrower’s
consolidated subsidiaries.
“Capitalization Value” means, at any time, the sum of (1) with respect to Real
Property Businesses (other than UJVs), individually determined, the greater of
(x) Combined EBITDA from such businesses (a) in the case of all Real Property
Businesses other than hotels or trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
hotels or trade show space, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.0% per annum, and
(y) the Gross Book Value of such businesses; (2) with respect to Other
Investments, which do not have publicly traded shares, the Net Equity Value of
such Other Investments; (3) with respect to Real Property UJVs, which do not
have publicly traded shares, individually determined, the greater of (x)
Combined EBITDA from such Real Property UJVs (a) in the case of all Real
Property UJVs


5



--------------------------------------------------------------------------------





other than those owning hotels or trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
Real Property UJVs owning hotels or trade show space, for the most recently
ended four consecutive calendar quarters, in both cases, capitalized at the rate
of 6.0%, less Borrower’s Pro Rata Share of any Indebtedness attributable to such
Real Property UJVs, and (y) the Net Equity Value of such Real Property UJVs
(subject to the last sentence of this definition); and (4) without duplication,
Borrower’s Pro Rata Share of Unrestricted Cash and Cash Equivalents, the book
value of notes and mortgage loans receivable and capitalized development costs
(exclusive of tenant improvements and tenant leasing commission costs), and the
fair market value of publicly traded securities, at such time, all as determined
in accordance with GAAP. For clarity, the parties acknowledge and agree that the
calculations pursuant to clause (1)(x) and (y) and clause (3)(x) and (y) above
in this definition are intended to be made on a
Real-Property-Asset-by-Real-Property-Asset basis. For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Combined EBITDA will be reduced by actual
Combined EBITDA generated from such asset or assets, (2) the aggregate
contribution to Capitalization Value in excess of 35% of the total
Capitalization Value from all Real Property Businesses and Other Investments
owned by UJVs shall not be included in Capitalization Value, and (3) the
aggregate contribution to Capitalization Value from leasing commissions and
management and development fees in excess of 15% of Combined EBITDA shall not be
included in Capitalization Value. To the extent that liabilities of a Real
Property UJV are Recourse to Borrower or the General Partner, then for purposes
of clause (3)(y) above, the Net Equity Value of such Real Property UJV shall not
be reduced by such Recourse liabilities.
“Capitalization Value of Unencumbered Assets” means, at any time, the sum of (1)
with respect to Real Property Businesses (other than UJVs), individually
determined, the greater of (x) Unencumbered Combined EBITDA from such Real
Property Businesses (a) in the case of all Real Property Businesses other than
hotels or trade show space, for the most recently ended calendar quarter,
annualized (i.e., multiplied by four), and (b) in the case of hotels or trade
show space, the most recently ended four consecutive calendar quarters, in both
cases, capitalized at a rate of 6.0% per annum, and (y) the Gross Book Value of
such businesses; (2) with respect to Real Property UJVs, which do not have
publicly traded shares, individually determined, the greater of (x) the
Unencumbered Combined EBITDA from such Real Property UJVs (a) in the case of
Real Property UJVs other than those owning hotels or trade show space, for the
most recently ended calendar quarter, annualized (i.e., multiplied by four), and
(b) in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at a rate of 6.0% per annum, and (y) the Net Equity Value of such
Real Property UJVs; and (3) without duplication, Borrower’s Pro Rata Share of
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities that are Unencumbered Assets of Borrower, at such
time, all as determined in accordance with GAAP. For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Unencumbered Combined EBITDA will be
reduced by actual Unencumbered Combined EBITDA generated from such asset or
assets, (2) the aggregate contribution to Capitalization Value of Unencumbered
Assets in excess of 35% of the total Capitalization Value of Unencumbered Assets
from the aggregate of all Real Property Businesses owned by UJVs, and notes and
mortgage loans receivable that are Unencumbered


6



--------------------------------------------------------------------------------





Assets at such time, as determined, in accordance with GAAP, shall not be
included in Capitalization Value of Unencumbered Assets, and (3) the aggregate
contribution to Capitalization Value of Unencumbered Assets from leasing
commissions and management and development fees in excess of 15% of Unencumbered
Combined EBITDA shall not be included in Capitalization Value of Unencumbered
Assets.
“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.
“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (d) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody’s or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services as are reasonably acceptable to Administrative Agent); (e)
variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by Borrower or any of its Affiliates, maturing or resetting no
more than one (1) year after the date of acquisition thereof and having a rating
of at least A or the equivalent from two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by Borrower or any of
its Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-2 and P-2 from S&P and Moody’s, respectively (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as are reasonably
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Pounds
Sterling, Euros or Yen that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services as
are reasonably acceptable to Administrative Agent) and (II) if a domestic bank,
which is a member of the Federal Deposit Insurance Corporation; (h) overnight
securities repurchase agreements, or reverse repurchase agreements secured by
any of the foregoing types of securities or debt instruments, provided that the
collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest; and (i) money market funds invested in investments substantially all
of which consist of the items described in clauses (a) through (h) above.


7



--------------------------------------------------------------------------------





“Charges” has the meaning specified in Section 2.07.
“Closing Date” means the date the Initial Advance is made.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined EBITDA” means, for any quarter, the Borrower’s Pro Rata Share of net
income or loss plus Interest Expense, income taxes, depreciation and
amortization and excluding the effect of non-recurring items (such as, without
limitation, (i) gains or losses from asset sales, (ii) gains or losses from debt
restructurings or write-ups or forgiveness of indebtedness, and costs and
expenses incurred during such period with respect to acquisitions consummated
during such period, and (iii) non-cash gains or losses from foreign currency
fluctuations), all as determined in accordance with GAAP, of Consolidated
Businesses and UJVs (provided, however, that for purposes of determining the
ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of UJVs shall exclude
UJVs that are not Real Property UJVs), as the case may be, multiplied by four,
provided however, that Combined EBITDA shall include only general and
administrative expenses that are attributable to the management and operation of
the assets in accordance with GAAP and shall not include any corporate general
and administrative expenses of Borrower, General Partner, Consolidated
Businesses or UJVs (e.g., salaries of corporate officers).
“Consolidated Businesses” means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP, provided, however, that UJVs which
are consolidated in accordance with GAAP are not Consolidated Businesses.
“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.
“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.
“Credit Party” means the Administrative Agent, the Fronting Bank or any other
Bank.
“Credit Rating” means the rating assigned by Moody’s, S&P and/or Fitch to
Borrower’s senior unsecured long-term indebtedness.
“Debt” means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined in accordance with GAAP, that are or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of such Person as of that date. For purposes of


8



--------------------------------------------------------------------------------





determining “Total Outstanding Indebtedness” and “Debt”, the term “without
duplication” shall mean (without limitation) that amounts loaned from one Person
to a second Person that under GAAP would be consolidated with the first Person
shall not be treated as Debt of the second Person.
“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.
“Defaulting Lender” means any Bank that (a) has failed, within three Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
or, in the case of clause (iii) above, such Bank notifies the Administrative
Agent in writing that such failure is the result of a good faith dispute which
has been specifically identified, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by the Administrative Agent, the Fronting Bank
or Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Bank shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s, the Fronting Bank’s
or Borrower’s and the Administrative Agent’s (as applicable) receipt of such
certification in form and substance reasonably satisfactory to it or them (as
applicable), or (d) has, or has a direct or indirect parent company that has,
become the subject of a Bankruptcy Event or a Bail-In Action.
“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate of three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate of three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).
“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.
“Designating Lender” has the meaning specified in Section 12.16.


9



--------------------------------------------------------------------------------





“Designation Agreement” means an agreement in substantially the form of EXHIBIT
H, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.
“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.
“Dollars” and the sign “$” mean lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Elect”, “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Affiliates or any other Person,
providing for access to data protected by passcodes or other security system(s).
“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.
“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.
“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to


10



--------------------------------------------------------------------------------





Borrower’s compliance with any Environmental Law in connection with any activity
or operations at any time conducted by Borrower, (2) relating to the occurrence
or presence of or exposure to or possible or threatened or alleged occurrence or
presence of or exposure to Environmental Discharges or Hazardous Materials at
any of Borrower’s locations or facilities, including, without limitation: (a)
the existence of any contamination or possible or threatened contamination at
any such location or facility and (b) remediation of any Environmental Discharge
or Hazardous Materials at any such location or facility or any part thereof; and
(3) any violation or alleged violation of any relevant Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of Section
414(b) of the Code) as Borrower or General Partner or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower or General
Partner or is required to be treated as a single employer with Borrower or
General Partner under Section 414(m) or 414(o) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
profits or gains, franchise Taxes (imposed in lieu of income Taxes), and branch
profits Taxes (or any similar Taxes), in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan, Letter of Credit or Loan
Commitment pursuant to a law in effect on the date on which (i) such Bank
acquires such interest in such Loan, Letter of Credit or Loan Commitment (other
than pursuant to an assignment requested by the Borrower under Section 3.07) or
(ii) such Bank changes its lending office, except in each case to the extent
that, pursuant to Section 10.13, amounts with respect to such Taxes were payable
either to such Bank's assignor immediately before such Bank acquired the
applicable interest in a Loan, Letter of Credit or Loan Commitment or to such
Bank immediately before it changed its lending office, (c) Taxes attributable to
such Recipient's failure to comply with Section 10.13 and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Execution Date” means the date of this Agreement.
“Existing 2014 Credit Agreement” has the meaning specified in the recitals.
“Exiting Bank” has the meaning specified in Section 12.24(a).


11



--------------------------------------------------------------------------------





“Extension Date” has the meaning specified in Section 2.18.
“Extension Notice” has the meaning specified in Section 2.18.
“Facility Fee” means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set forth below. Any change in any Credit Rating causing it to
move to a different range on the table shall effect an immediate change in the
Facility Fee as of the day of such change. Borrower shall have not less than two
(2) Credit Ratings at all times, one of which shall be from S&P or Moody’s. In
the event that Borrower receives only two (2) Credit Ratings, and such Credit
Ratings are not equivalent, the Facility Fee shall be the higher of the two
Credit Ratings. In the event that Borrower receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the Facility Fee shall
be (A) if the difference between the highest and the lowest such Credit Ratings
is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Facility Fee shall be the rate per annum that would be applicable if the highest
of the Credit Ratings were used; and (B) if the difference between the highest
and the lowest such Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Facility Fee shall be the rate
per annum that would be applicable if the average of the two (2) highest Credit
Ratings were used, provided that if such average is not a recognized rating
category (i.e., the difference between the Credit Ratings is an even number of
ratings categories), then the Facility Fee shall be based on the lower of the
two (2) highest Credit Ratings.
Borrower’s Credit Rating
(S&P or Fitch/Moody’s Ratings)
Facility Fee
(% per annum)
A+/A1 or higher
0.100
A/A2
0.100
A-/A3
0.125
BBB+/Baal
0.150
BBB/Baa2
0.200
BBB-/Baa3
0.250
Below BBB-/Baa3 or unrated
0.300
 
 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Banking Day by the NYFRB
as the federal funds effective rate; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fiscal Year” means each period from January 1 to December 31.


12



--------------------------------------------------------------------------------





“Fitch” means Fitch, Inc., and its successors.
“Fixed Charges” means, without duplication, in respect of any quarter, the sum
of (i) the Borrower’s Pro Rata Share of Interest Expense for such period
attributable to Debt in respect of Consolidated Businesses and Real Property
UJVs, as well as to any other Debt that is Recourse to the Borrower, multiplied
by four (4); and (ii) distributions during such period on preferred units of the
Borrower, as determined on a consolidated basis, in accordance with GAAP,
multiplied by four (4).
“Foreign Bank” means a Bank that is not a U.S. Person.
“Fronting Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells
Fargo Bank, National Association or another Bank that shall have agreed to be
designated by Borrower from among those Banks identified by Administrative Agent
as being a permissible Fronting Bank pursuant to Section 2.17, each in its
capacity as the issuer of Letters of Credit hereunder and its successors in such
capacity. A Fronting Bank may, in its discretion, arrange for Letters of Credit
to be issued by one of its Affiliates, in which case “Fronting Bank” shall
include such Affiliate. When used herein, “Fronting Bank” shall mean the
applicable Fronting Bank, each Fronting Bank, any Fronting Bank or all Fronting
Banks, as the context may require.
“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(captioned “Financial Statements”) (except for changes concurred to by
Borrower’s Accountants); provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application of any such change on the operation of such
provision, or if the Administrative Agent notifies the Borrower that the
Required Banks request an amendment to any provision hereof for such purpose, in
either case, regardless of whether any such notice is given before or after such
change in GAAP or in the application of any such change, then such provision
shall be interpreted on the basis of GAAP as in effect and applied for purposes
of this Agreement immediately before such change shall have become effective.
“General Partner” means Vornado Realty Trust, a real estate investment trust
organized and existing under the laws of the State of Maryland and the sole
general partner of Borrower.
“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, regulatory body,
central bank or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or


13



--------------------------------------------------------------------------------





pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Gross Book Value” means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.
“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR Base Rate”.
“Incremental Commitments” has the meaning specified in Section 2.16(c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Initial Advance” means the first advance of proceeds of the Loans and/or
issuance of Letters of Credit (including the deemed issuance of Letters of
Credit pursuant to Section 2.17(j)).
“Interest Expense” means, for any quarter, the consolidated interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of Borrower that is attributable to Borrower’s Pro Rata Share in its
Consolidated Businesses in respect of Real Property Businesses, including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any Capital
Lease obligation allocable to interest expense in accordance with GAAP; (2) the
amortization of Debt discounts and premiums; (3) any payments or fees (other
than upfront fees) with respect to interest rate swap or similar agreements; and
(4) the interest expense and items listed in clauses (1) through (3) above
applicable to each of the UJVs (to the extent not included above) multiplied by
Borrower’s Pro Rata Share in the UJVs in respect of Real Property Businesses, in
all cases as reflected in the Borrower’s Consolidated Financial Statements,
provided that there shall be excluded from Interest Expense capitalized interest
covered by an interest reserve established under a loan facility (such as
capitalized construction interest provided for in a construction loan).
“Interest Expense” shall not include the non-cash portion of interest expense
attributable to convertible Debt determined in accordance with ASC 470-20.
“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in


14



--------------------------------------------------------------------------------





the appropriate subsequent calendar month) shall end on the last Banking Day of
the appropriate calendar month; and (2) with respect to any Bid Rate Loan, the
period commencing on the date the same is advanced and ending, as Borrower may
select pursuant to Section 2.02, on the numerically corresponding day in the
first, second, third or sixth calendar month thereafter (or at Administrative
Agent’s reasonable discretion a period of shorter duration) provided that each
such Interest Period which commences on the last Banking Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Banking Day of the
appropriate calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that is longer than the
Impacted Interest Period, in each case, at such time.
“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02(b).
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all drawings under Letters of Credit that have not yet been reimbursed by or on
behalf of the Borrower (including, for clarity, by means of advances of Loans
pursuant to this Agreement) at such time. The LC Exposure of any Bank at any
time shall be its Pro Rata Share of the total LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn
“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated and Wells Fargo Securities LLC.
“Letter of Credit” has the meaning specified in Section 2.17(a).
“Letter of Credit Commitment” means, with respect to each Fronting Bank, the
commitment of each Fronting Bank to issue Letters of Credit hereunder. The
initial amount of each Fronting Bank’s Letter of Credit Commitment is
$66,666,667.


15



--------------------------------------------------------------------------------





“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBOR
Base Rate”.
“LIBOR Base Rate” means, with respect to any LIBOR Loan for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”), at approximately 11:00 a.m.,
London time, two Banking Days prior to the commencement of such Interest Period;
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided further that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBOR Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2)(iii).
“LIBOR Bid Rate” means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for a Bid Rate Loan with the applicable Interest Period and (2)
the LIBOR Bid Margin.
“LIBOR Interest Rate” means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.
“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).
“LIBOR Reserve Requirement” means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against “Eurocurrency liabilities” (as such term is
used in Regulation D). Without limiting the effect of the foregoing, the LIBOR
Reserve Requirement shall also reflect any other reserves required to be
maintained by such member banks by reason of any Regulatory Change against (1)
any category of liabilities which includes deposits by reference to which the
LIBOR Base Rate is to be determined as provided in the definition of “LIBOR Base
Rate” in this Section 1.01 or (2) any category of extensions of credit or other
assets which include loans the interest rate on which is determined on the basis
of rates referred to in said definition of “LIBOR Base Rate”.


16



--------------------------------------------------------------------------------





“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).
“Loan” means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
New Term Loan (if any), collectively.
“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of
Assignment and Assumption Agreements, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to each such
Assignment and Assumption Agreement).
“Loan Documents” means this Agreement, the Notes, the Authorization Letter and
the Solvency Certificate.
“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, or property
of Borrower or (2) any event or occurrence of whatever nature which is likely to
have a material adverse effect on the ability of Borrower to perform its
obligations under the Loan Documents.
“Material Affiliates” means the Affiliates of Borrower listed on EXHIBIT F.
“Maturity Date” means January 31, 2022, subject to extension pursuant to Section
2.18.
“Maximum Rate” has the meaning specified in Section 2.07.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.
“Net Equity Value” means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP, subject to the last
sentence of the definition of Capitalization Value.
“New Ratable Bank” has the meaning specified in Section 2.16(c).
“New Ratable Commitments” has the meaning specified in Section 2.16(c).


17



--------------------------------------------------------------------------------





“New Ratable Loan” has the meaning specified in Section 2.16(c).
“New Term Bank” has the meaning specified in Section 2.16(c).
“New Term Commitments” has the meaning specified in Section 2.16(c).
“New Term Loan” has the meaning specified in Section 2.16(c).
“Note” and “Notes” have the respective meanings specified in Section 2.09.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Banking Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.
“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Investment” means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2 attached
hereto.


18



--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Banking Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning specified in Section 12.05(b).
“Participant Register” has the meaning specified in Section 12.05(b).
“Payor” has the meaning specified in Section 10.12.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
“Plan” means any employee benefit or other plan (other than a Multiemployer
Plan) established or maintained, or to which contributions have been or are
required to be made, by Borrower or General Partner or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies.
“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.
“Prime Rate” means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate. Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.
“Pro Rata Share” means, with respect to each Bank, the percentage of the Total
Loan Commitment represented by such Bank’s Loan Commitment; provided that solely
in the case of Section 12.20(c) when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Total Loan Commitment (disregarding any
Defaulting Lender’s Loan


19



--------------------------------------------------------------------------------





Commitment) represented by such Bank’s Loan Commitment. If the Loan Commitments
have terminated or expired, the Pro Rata Share shall be determined based upon
the Loan Commitments most recently in effect, giving effect to any assignments
and to any Bank’s status as a Defaulting Lender at the time of determination.
“Prohibited Transaction” means any non-exempt transaction set forth in Section
406 of ERISA or Section 4975 of the Code.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Institution” means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (A) has (or, in the case of a
banking institution which is a subsidiary, such banking institution’s parent
has) a rating of its senior debt obligations of not less than BBB+ by S&P or
Baal by Moody’s or a comparable rating by a rating agency reasonably acceptable
to the Administrative Agent and (B) has (or, in the case of a banking
institution which is a subsidiary, such banking institution’s parent has) total
assets in excess of Ten Billion Dollars ($10,000,000,000), but shall exclude any
natural person, any Defaulting Lender and the Borrower or any of its Affiliates.
“Ratable Loan” has the meaning specified in Section 2.01(b).
“Ratable Loan Note” has the meaning specified in Section 2.09.
“Real Property Asset” means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees,
and shall include those investments in mortgages and mortgage participations
owned by the Borrower as to which the Borrower has demonstrated to the
Administrative Agent, in the Administrative Agent’s reasonable discretion, that
Borrower has control of the decision-making functions of management and leasing
of such mortgaged properties, has control of the economic benefits of such
mortgaged properties, and holds the right to acquire such mortgaged properties.
“Real Property Business” means a Consolidated Business or UJV that owns
primarily Real Property Assets.
“Real Property UJV” means a UJV that is a Real Property Business.
“Recipient” means the Administrative Agent, any Bank and any Fronting Bank, as
applicable.
“Recourse” means, with reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly. For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g. by reason of a
guaranty or contribution


20



--------------------------------------------------------------------------------





obligation, by operation of law or by reason of such Person being a general
partner of such obligor). A guaranty of Debt issued by Borrower or General
Partner (as distinguished from a Subsidiary) shall be Recourse, but a guaranty
for completion of improvements in connection with Debt shall be deemed Without
Recourse, unless and except to the extent of a claim made under such guaranty
that remains unpaid.
“Refinancing Mortgage” has the meaning specified in Section 12.21.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.
“Regulatory Change” means the occurrence after the date of this Agreement or,
with respect to any Bank, such later date on which such Bank becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Bank or any Fronting Bank (or, for purposes of Section
3.06, by any lending office of such Bank or by such Bank's or such Fronting
Bank's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Regulatory Change,” regardless of the date
enacted, adopted or issued, provided, however, that if the applicable Bank shall
have implemented changes prior to the Execution Date in response to any such
requests, rules, guidelines or directives, then the same shall not be deemed to
be a Regulatory Change with respect to such Bank.
“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.
“Relevant Documents” has the meaning specified in Section 11.02.
“Replacement Bank” has the meaning specified in Section 3.07.
“Replacement Notice” has the meaning specified in Section 3.07.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.


21



--------------------------------------------------------------------------------





“Required Banks” means at any time Banks having Loan Commitments and outstanding
New Term Loans (if any) aggregating at least 51% of the total Loan Commitments
and outstanding New Term Loans (if any) of all of the Banks (excluding, however,
any Defaulting Lender); provided, however, that following the termination of the
Loan Commitments, the “Required Banks” shall be the Banks holding at least 51%
of the then aggregate unpaid principal amount of the Loans (excluding, however,
any Defaulting Lender).
“Required Payment” has the meaning set forth in Section 10.12.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including but not limited to Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.
“Secured Indebtedness” means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.
“Secured Indebtedness Adjustment” has the meaning set forth in Section 8.07.
“Series” has the meaning specified in Section 2.16(c).
“Solvency Certificate” means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.
“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; (4)


22



--------------------------------------------------------------------------------





such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged; and (5)
such Person has sufficient resources, provided that such resources are prudently
utilized, to satisfy all of such Person’s obligations. Contingent liabilities
will be computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“S&P” means S&P Global Ratings and its successors.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control. For the purposes of this definition, “voting stock” means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and “control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments.
“Total Outstanding Indebtedness” means, at any time, without duplication, the
sum of Debt of the Borrower, the Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses, and any Debt of UJVs to the extent Recourse to the
Borrower, as determined on a consolidated basis in accordance with GAAP.
“UJVs” means, at any time, (1) investments of the Borrower that are accounted
for under the equity method in the Borrower’s Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the Borrower’s Consolidated Financial Statements prepared in
accordance with GAAP.
“Unencumbered Assets” means, collectively, assets, reflected in the Borrower’s
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness or to any negative pledge or similar agreement, and
assets of Consolidated Businesses and UJVs which are not subject to any Lien to
secure all or any portion of Secured Indebtedness or to any negative pledge or
similar agreement, provided that any such Consolidated Business or UJV is not
the borrower or guarantor of any Unsecured Indebtedness. For clarity, an
agreement that conditions


23



--------------------------------------------------------------------------------





the ability to encumber assets upon the maintenance of one or more specified
ratios but that does not generally prohibit the encumbrance of assets, or the
encumbrance of specific assets, shall not constitute a negative pledge or
similar agreement.
“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).
“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.
“Unrestricted Cash and Cash Equivalents” means Cash or Cash Equivalents owned by
Borrower, and Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any Consolidated Businesses or UJV, that are not subject to any pledge, lien or
control agreement, less amounts placed with third parties as deposits or
security for contractual obligations.
“Unsecured Indebtedness” means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.
“Unsecured Indebtedness Adjustment” has the meaning set forth in Section 8.06.
“Unsecured Interest Expense” means, for any quarter, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.13(f)(ii)(B)(3).
“VRT Principals” means the trustees, executive officers and directors of
Borrower (other than General Partner) or General Partner at any applicable time.
“Without Recourse” means, with reference to any obligation or liability, any
obligation or liability for which the obligor thereunder is not liable or
obligated other than as to its interest in a designated asset or assets only,
subject to such exceptions to the non-recourse nature of such obligation or
liability (such as, but not limited to, fraud, misappropriation, misapplication
and environmental indemnities), as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.


24



--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and, except as otherwise
provided herein, all financial data required to be delivered hereunder shall be
prepared in accordance with GAAP.
SECTION 1.03    Computation of Time Periods. Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.
SECTION 1.04    Rules of Construction. When used in this Agreement: (1) “or” is
not exclusive; (2) a reference to a Law includes any amendment or modification
to such Law; (3) a reference to a Person includes its permitted successors and
permitted assigns; (4) except as provided otherwise, all references to the
singular shall include the plural and vice versa; (5) except as provided in this
Agreement, a reference to an agreement, instrument or document shall include
such agreement, instrument or document as the same may be amended, modified or
supplemented from time to time in accordance with its terms and as permitted by
the Loan Documents; (6) all references to Articles or Sections shall be to
Articles and Sections of this Agreement unless otherwise indicated; and (7) all
Exhibits to this Agreement shall be incorporated into this Agreement.
ARTICLE II
THE LOANS
SECTION 2.01    Ratable Loans; Bid Rate Loans. Subject to the terms and
conditions of this Agreement, the Banks agree to make loans to Borrower as
provided in this Article II.
(b)    Each of the Banks severally agrees to make a loan to Borrower in Dollars
(each such loan by a Bank, a “Ratable Loan”) in an amount up to its Loan
Commitment pursuant to which such Bank shall from time to time advance and
readvance to Borrower an amount equal to its Pro Rata Share of the excess (the
“Available Total Loan Commitment”) of the Total Loan Commitment minus the sum of
(1) all advances previously drawn and currently outstanding (including Bid Rate
Loans) made by the Banks which remain unpaid and (2) the LC Exposure. Within the
limits set forth herein, Borrower may borrow from time to time under this
paragraph (b) and prepay from time to time pursuant to Section 2.10 (subject,
however, to the restrictions on prepayment set forth in said Section), and
thereafter reborrow pursuant to this paragraph (b). The Ratable Loans may be
outstanding as: (1) Base Rate Loans; (2) LIBOR Loans; or (3) a combination of
the foregoing, as Borrower shall elect and notify Administrative Agent in
accordance with Section 2.14. Each LIBOR Loan, Bid Rate Loan and Base Rate Loan
of each Bank shall be maintained at such Bank’s Applicable Lending Office.


25



--------------------------------------------------------------------------------





(c)    In addition to Ratable Loans pursuant to paragraph (b) above, so long as
Borrower’s Credit Rating is BBB- or better by S&P (if rated by S&P) or Baa3 or
better by Moody’s (if rated by Moody’s), one or more Banks may, at Borrower’s
request and in their sole discretion, make non-ratable loans in Dollars which
shall bear interest at the LIBOR Bid Rate in accordance with Section 2.02 (such
loans being referred to in this Agreement as “Bid Rate Loans”). Borrower may
borrow Bid Rate Loans from time to time pursuant to this paragraph (c) in an
amount up to fifty percent (50%) of the Total Loan Commitment at the time of the
borrowing (taking into account any repayments of the Loans made simultaneously
therewith) (the “Bid Borrowing Limit”), provided that at no time shall the sum
of all Loans outstanding plus the outstanding amount of all Letters of Credit
exceed the Total Loan Commitment, and shall repay such Bid Rate Loans as
required by Section 2.09, and it may thereafter reborrow pursuant to this
paragraph (c) or paragraph (b) above; provided, however, that the aggregate
outstanding principal amount of Bid Rate Loans at any particular time shall not
exceed the Bid Borrowing Limit.
(d)    The obligations of the Banks under this Agreement are several, and no
Bank shall be responsible for the failure of any other Bank to make any advance
of a Loan to be made by such other Bank. However, the failure of any Bank to
make any advance of each Loan to be made by it hereunder on the date specified
therefor shall not relieve any other Bank of its obligation to make any advance
of its Loans specified hereby to be made on such date.
SECTION 2.02    Bid Rate Loans. When Borrower has the Credit Rating required by
Section 2.01(c) and wishes to request offers from the Banks to make Bid Rate
Loans, it shall transmit to Administrative Agent by facsimile a request (a “Bid
Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to be
received not later than 10:30 a.m. (New York time) on the fourth Banking Day
prior to the date for funding of the Bid Rate Loan(s) proposed therein,
specifying:
(1)    the proposed date of funding of such Bid Rate Loan(s), which shall be a
Banking Day;
(2)    the aggregate amount of the Bid Rate Loans requested, which shall be at
least Five Million Dollars ($5,000,000) and an integral multiple of One Million
Dollars ($1,000,000);
(3)    the prepayment terms of such Bid Rate Loan(s), which, if not specified,
shall have the same prepayment terms as Ratable Loans; and
(4)    the duration of the Interest Period(s) applicable thereto, subject to the
provisions of the definition of “Interest Period” in Section 1.01.
Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request. No Bid Rate Quote Request
may be submitted by Borrower sooner than seven (7) calendar days after the
submission of any other Bid Rate Quote Request.
(b)    Promptly upon receipt of a Bid Rate Quote Request, Administrative Agent
shall send to the Banks by facsimile an invitation (an “Invitation for Bid Rate
Quotes”) substantially in the form of EXHIBIT G-2, which shall constitute an
invitation by Borrower to


26



--------------------------------------------------------------------------------





the Banks to submit Bid Rate Quotes offering to make Bid Rate Loans to which
such Bid Rate Quote Request relates in accordance with this Section 2.02.
(c)    (1) Each Bank may submit a Bid Rate Quote containing an offer or offers
to make Bid Rate Loans in response to any Invitation for Bid Rate Quotes. Each
Bid Rate Quote must comply with the requirements of this paragraph (c) and must
be submitted to Administrative Agent by facsimile not later than 10:00 a.m. (New
York time) on the third Banking Day prior to the proposed date of the Bid Rate
Loan(s); provided that Bid Rate Quotes submitted by the Bank serving as
Administrative Agent (or any Affiliate of the Bank serving as Administrative
Agent) in its capacity as a Bank may be submitted, and may only be submitted, if
the Bank serving as Administrative Agent or such Affiliate notifies Borrower of
the terms of the offer or offers contained therein not later than fifteen (15)
minutes prior to the deadline for the other Banks. Any Bid Rate Quote so made
shall (subject to Borrower’s satisfaction of the conditions precedent set forth
in this Agreement to its entitlement to an advance) be irrevocable except with
the written consent of Administrative Agent given on the instructions of
Borrower. Bid Rate Loans to be funded pursuant to a Bid Rate Quote may, as
provided in Section 12.16, be funded by a Bank’s Designated Lender. A Bank
making a Bid Rate Quote shall specify in its Bid Rate Quote whether the related
Bid Rate Loans are intended to be funded by such Bank’s Designated Lender, as
provided in Section 12.16.
(2)    Each Bid Rate Quote shall be in substantially the form of EXHIBIT G-3 and
shall in any case specify:
(i)    the proposed date of funding of the Bid Rate Loan(s);
(ii)    the principal amount of the Bid Rate Loan(s) for which each such offer
is being made, which principal amount (w) may be greater than or less than the
applicable Loan Commitment of the quoting Bank, (x) must be in the aggregate at
least Five Million Dollars ($5,000,000) and an integral multiple of One Hundred
Thousand Dollars ($100,000), (y) may not exceed the principal amount of Bid Rate
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Bid Rate Loans for which offers being
made by such quoting Bank may be accepted;
(iii)    the margin above or below the applicable LIBOR Interest Rate (the
“LIBOR Bid Margin”) offered for each such Bid Rate Loan, expressed as a
percentage per annum (specified to the nearest 1/1,000th of 1%) to be added to
(or subtracted from) the applicable LIBOR Interest Rate;
(iv)    the applicable Interest Period; and
(v)    the identity of the quoting Bank.
A Bid Rate Quote may set forth up to five (5) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.
(3)    Any Bid Rate Quote shall be disregarded if it:


27



--------------------------------------------------------------------------------





(i)    is not substantially in conformity with EXHIBIT G-3 or does not specify
all of the information required by sub-paragraph (c)(2) above;
(ii)    contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subparagraph (c)(2)(ii)(z) above);
(iii)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Bid Rate Quotes (except for an aggregate limitation as
provided in subparagraph (c)(2)(ii)(z) above); or
(iv)    arrives after the time set forth in sub-paragraph (c)(1) above.
(d)    Administrative Agent shall no later than 10:15 a.m. (New York City time)
on the third Banking Day prior to the proposed date for the requested Bid Rate
Loan notify Borrower in writing of the terms of any Bid Rate Quote submitted by
a Bank that is in accordance with paragraph (c). Any subsequent Bid Rate Quote
shall be disregarded by Administrative Agent unless such subsequent Bid Rate
Quote is submitted solely to correct a manifest error in such former Bid Rate
Quote. Administrative Agent’s notice to Borrower shall specify (A) the aggregate
principal amount of Bid Rate Loans for which offers have been received for each
Interest Period specified in the related Bid Rate Quote Request, (B) the
respective principal amounts and LIBOR Bid Margins so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.
(e)    Not later than 11:00 a.m. (New York time) on the third Banking Day prior
to the proposed date of funding of the Bid Rate Loan, Borrower shall notify
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to paragraph (d). A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Borrower
may accept any Bid Rate Quote in whole or in part; provided that:
(i)    the principal amount of each Bid Rate Loan may not exceed the applicable
amount set forth in the related Bid Rate Quote Request or be less than Five
Million Dollars ($5,000,000) and shall be an integral multiple of One Hundred
Thousand Dollars ($100,000);
(ii)    acceptance of offers with respect to a particular Interest Period may
only be made on the basis of ascending LIBOR Bid Margins offered for such
Interest Period from the lowest effective cost; and
(iii)    Borrower may not accept any offer that is described in subparagraph
(c)(3) or that otherwise fails to comply with the requirements of this
Agreement.
(f)    If offers are made by two (2) or more Banks with the same LIBOR Bid
Margins, for a greater aggregate principal amount than the amount in respect of
which such offers are permitted to be accepted for the related Interest Period,
the principal amount of Bid Rate Loans in respect of which such offers are
accepted shall be allocated by Administrative


28



--------------------------------------------------------------------------------





Agent among such Banks as nearly as possible (in multiples of One Hundred
Thousand Dollars ($100,000)) in proportion to the aggregate principal amounts of
such offers. Administrative Agent shall promptly (and in any event within one
(1) Banking Day after such offers are accepted) notify Borrower and each such
Bank in writing of any such allocation of Bid Rate Loans. Determinations by
Administrative Agent of the allocation of Bid Rate Loans shall be conclusive in
the absence of manifest error.
(g)    In the event that Borrower accepts the offer(s) contained in one (1) or
more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making such
offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated, if
necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.05.
(h)    Notwithstanding anything to the contrary contained herein, each Bank
shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank’s
Loan Commitment may have been or may be exceeded as a result of such Bank’s
making Bid Rate Loans.
(i)    A Bank who is notified that it has been selected to make a Bid Rate Loan
as provided above may designate its Designated Lender (if any) to fund such Bid
Rate Loan on its behalf, as described in Section 12.16. Any Designated Lender
which funds a Bid Rate Loan shall on and after the time of such funding become
the obligee under such Bid Rate Loan and be entitled to receive payment thereof
when due. No Bank shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded.
SECTION 2.03    [Reserved]
SECTION 2.04    Advances, Generally. The Initial Advance shall be at least One
Million Dollars ($1,000,000) and in an integral multiple of One Hundred Thousand
Dollars ($100,000) and shall be made upon satisfaction of the conditions set
forth in Section 4.01. Subsequent advances shall be made upon satisfaction of
the conditions set forth in Section 4.02. The amount of each advance subsequent
to the Initial Advance shall, subject to Section 2.13, be at least One Million
Dollars ($1,000,000) (unless less than One Million Dollars ($1,000,000) is
available for disbursement pursuant to the terms hereof at the time of any
subsequent advance, in which case the amount of such subsequent advance shall be
equal to such remaining availability) and in an integral multiple of One Hundred
Thousand Dollars ($100,000). Additional restrictions on the amounts and timing
of, and conditions to the making of, advances of Bid Rate Loans are set forth in
Section 2.02.
Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments
described below, which calculations shall demonstrate Borrower’s compliance with
covenants on a proforma basis.


29



--------------------------------------------------------------------------------





In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:
(i)    Total Outstanding Indebtedness and Unsecured Indebtedness shall be
adjusted by adding thereto, respectively, all Indebtedness and Unsecured
Indebtedness, respectively, that is incurred by Borrower in connection with such
advance;
(ii)    Capitalization Value, shall be adjusted by adding thereto the purchase
price of any Real Property Assets (including capitalized acquisition costs
determined in accordance with GAAP) or the Net Equity Value of any Other
Investments, together with the Borrower’s Pro Rata Share of any Unrestricted
Cash and Cash Equivalents, the book value of notes and mortgage loans receivable
and marketable securities and the cost of non-marketable securities that are
acquired in connection with such advance; and
(iii)    Capitalization Value of Unencumbered Assets shall be adjusted by adding
thereto the purchase price of any Real Property Assets (including capitalized
acquisition costs determined in accordance with GAAP) that are Unencumbered
Assets together with Borrower’s Pro Rata Share of any Unrestricted Cash and Cash
Equivalents, the book value of notes and mortgage loans receivable and
marketable securities and the cost of non-marketable securities that are
acquired in connection with such advance.
SECTION 2.05    Procedures for Advances. In the case of advances of Ratable
Loans, Borrower shall submit to Administrative Agent a request for each advance,
stating the amount requested and the expected purpose for which such advance is
to be used, no later than 11:00 a.m. (New York time) on the date, in the case of
advances of Base Rate Loans, which is the proposed date of such Base Rate Loan,
and, in the case of advances of LIBOR Loans, which is three (3) Banking Days,
prior to the date such advance is to be made. In the case of advances of Bid
Rate Loans, Borrower shall submit a Bid Rate Quote Request at the time specified
in Section 2.02. Administrative Agent, upon its receipt and approval of the
request for advance, will so notify the Banks by facsimile. Not later than 11:30
a.m. (New York time) on the date of each advance (or 1:00 p.m. (New York time)
in the case of a Base Rate Loan for which the Borrower has made a Loan request
on such date), each Bank (in the case of Ratable Loans) or the applicable Banks
(in the case of Bid Rate Loans) shall, through its Applicable Lending Office and
subject to the conditions of this Agreement, make the amount to be advanced by
it on such day available to Administrative Agent, at Administrative Agent’s
Office and in immediately available funds for the account of Borrower. The
amount so received by Administrative Agent shall, subject to the conditions of
this Agreement, be made available to Borrower, in immediately available funds,
by Administrative Agent’s to an account designated by Borrower.
SECTION 2.06    Interest Periods; Renewals. In the case of the LIBOR Loans,
Borrower shall select an Interest Period of any duration in accordance with the
definition of “Interest Period” in Section 1.01, subject to the following
limitations: (1) no Interest Period may extend beyond the Maturity Date; (2) if
an Interest Period would end on a day which is not a


30



--------------------------------------------------------------------------------





Banking Day, such Interest Period shall be extended to the next Banking Day,
unless such Banking Day would fall in the next calendar month, in which event
such Interest Period shall end on the immediately preceding Banking Day; and (3)
only eight (8) discrete segments of a Bank’s Ratable Loan bearing interest at a
LIBOR Interest Rate for a designated Interest Period pursuant to a particular
Election, Conversion or Continuation, may be outstanding at any one time (each
such segment of each Bank’s Ratable Loan corresponding to a proportionate
segment of each of the other Banks’ Ratable Loans).
Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.
SECTION 2.07    Interest. Borrower shall pay interest to Administrative Agent
for the account of the applicable Bank on the outstanding and unpaid principal
amount of the Loans, at a rate per annum as follows: (1) for Base Rate Loans at
a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR Loans at
a rate equal to the applicable LIBOR Interest Rate plus the Applicable Margin;
and (3) for Bid Rate Loans at a rate equal to the applicable LIBOR Bid Rate. Any
principal amount not paid when due (when scheduled, at acceleration or
otherwise) shall bear interest thereafter, payable on demand, at the Default
Rate.
The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest shall be calculated for the actual number of days elapsed on the basis
of a year consisting of three hundred sixty (360) days.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Bank holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this paragraph shall be
cumulated and the interest and Charges payable to such Bank in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such Bank.
Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than once every three (3) months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question; provided, however, that interest accruing at the
Default Rate shall be due and payable on demand.
SECTION 2.08    Fees. Borrower shall, during the term of the Loans commencing as
of the Execution Date, pay to Administrative Agent for the account of each Bank
a facility fee computed, on the daily Loan Commitment of such Bank, by
multiplying the


31



--------------------------------------------------------------------------------





aggregate Loan Commitments on such day by an amount equal to the daily Facility
Fee, calculated on the basis of a year of three hundred sixty (360) days for the
actual number of days elapsed. The accrued facility fee shall be due and payable
in arrears on the first Banking Day of January, April, July and October of each
year, commencing on the first such date after the Execution Date, and upon the
Maturity Date (as the case may be accelerated) or earlier termination of the
Loan Commitments.
SECTION 2.09    Notes. Unless otherwise requested by a Bank, any Ratable Loans
made by each Bank under this Agreement shall be evidenced by, and repaid with
interest in accordance with, a promissory note of Borrower in the form of
EXHIBIT B duly completed and executed by Borrower, in a principal amount equal
to such Bank’s Loan Commitment, payable to such Bank for the account of its
Applicable Lending Office (each such note, as the same may hereafter be amended,
modified, extended, severed, assigned, substituted, renewed or restated from
time to time, including any substitute note pursuant to Section 3.07 or 12.05, a
“Ratable Loan Note”). The Bid Rate Loans of the Banks shall be evidenced by a
single global promissory note of Borrower in the form of EXHIBIT C, duly
completed and executed by Borrower, in the principal amount of Six Hundred
Twenty Five Million Dollars ($625,000,000), subject to adjustment pursuant to
Sections 2.16(a) and (c), payable to Administrative Agent for the account of the
respective Banks making Bid Rate Loans (such note, as the same may hereafter be
amended, modified, extended, severed, assigned, substituted, renewed or restated
from time to time, the “Bid Rate Loan Note”). A particular Bank’s Ratable Loan
Note, together with its interest, if any, in the Bid Rate Loan Note, are
referred to collectively in this Agreement as such Bank’s “Note”; all such
Ratable Loan Notes and interests are referred to collectively in this Agreement
as the “Notes”. The Ratable Loans shall mature, and all outstanding principal
and accrued interest and other Obligations shall be paid in full, on the
Maturity Date as the same may be accelerated in accordance with this Agreement.
The outstanding principal amount of each Bid Rate Loan evidenced by the Bid Rate
Loan Note, and all accrued interest and other sums with respect thereto, shall
become due and payable to the Bank making such Bid Rate Loan at the earlier of
the expiration of the Interest Period applicable thereto or the Maturity Date,
as the same may be accelerated in accordance with this Agreement.
Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance, and each
payment of principal received by such Bank for the account of its Applicable
Lending Office(s) on account of its Ratable Loans, which endorsement shall, in
the absence of manifest error, be conclusive as to the outstanding balance of
the Ratable Loans made by such Bank. Administrative Agent is hereby authorized
by Borrower to endorse on the schedule attached to the Bid Rate Loan Note the
amount of each Bid Rate Loan, the name of the Bank making the same, the date of
the advance thereof, the interest rate applicable thereto and the expiration of
the Interest Period applicable thereto (i.e., the maturity date thereof). The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.
In connection with a Refinancing Mortgage, Borrower shall deliver to the
Administrative Agent, a mortgage note, payable to the Administrative Agent for
the account of the Banks, which shall be secured by the applicable Refinancing
Mortgage. Such note shall be in such form as shall be requested by Borrower,
subject to the Administrative Agent’s reasonable


32



--------------------------------------------------------------------------------





approval. Each reference in this Agreement to the “Notes” shall be deemed to
refer to and include any or all of such mortgage notes, as the context may
require.
SECTION 2.10    Prepayments.
Without prepayment premium or penalty but subject to Section 3.05, Borrower may,
upon at least one (1) Banking Day’s notice to Administrative Agent in the case
of the Base Rate Loans, and at least three (3) Banking Days’ notice to
Administrative Agent in the case of LIBOR Loans, prepay the Ratable Loans, in
whole or in part, provided that (1) any partial prepayment under this Section
shall be in integral multiples of One Million Dollars ($1,000,000); and (2) each
prepayment under this Section shall include, at Administrative Agent’s option,
all interest accrued on the amount of principal prepaid to (but excluding) the
date of prepayment. Borrower shall have the right to prepay Bid Rate Loans only
if so provided in the Bid Rate Loan Request, and otherwise with the consent of
the Bank or the Designated Lender that funded the Bid Rate Loan that Borrower
desires to prepay.
SECTION 2.11    Method of Payment.
Borrower shall make each payment under this Agreement and under the Notes not
later than 1:00 p.m. (New York time) on the date when due in Dollars to
Administrative Agent at Administrative Agent’s Office in immediately available
funds, without condition or deduction for any counterclaim, defense, recoupment
or setoff. Borrower shall deliver federal reference number(s) evidencing the
applicable wire transfer(s) to Administrative Agent as soon as available
thereafter on such day. Administrative Agent will thereafter, on the day of its
receipt of each such payment(s), cause to be distributed to each Bank (1) such
Bank’s appropriate share (based upon the respective outstanding principal
amounts and interest due under the Loans of the Banks) of the payments of
principal and interest in like funds for the account of such Bank’s Applicable
Lending Office; and (2) fees payable to such Bank by Borrower in accordance with
the terms of this Agreement. If and to the extent that the Administrative Agent
shall receive any such payment for the account of the Banks on or before 11:00
a.m. (New York time) on any Banking Day, and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon paid by the Administrative Agent, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Prime Rate.
Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.
SECTION 2.12    Elections, Conversions or Continuation of Loans.
Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate


33



--------------------------------------------------------------------------------





Loans, or to Continue LIBOR Loans as LIBOR Loans, at any time or from time to
time, provided that: (1) Borrower shall give Administrative Agent notice of each
such Election, Conversion or Continuation as provided in Section 2.14; and (2) a
LIBOR Loan may be Continued or Converted only on the last day of the applicable
Interest Period for such LIBOR Loan. Except as otherwise provided in this
Agreement, each Election, Continuation and Conversion shall be applicable to
each Bank’s Ratable Loan in accordance with its Pro Rata Share. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent, at the request of the Required Banks, may
require, by notice to Borrower, that (i) no outstanding Ratable Loan may be
converted to or continued as a LIBOR Loan and (ii) unless repaid, each Ratable
Loan shall be converted to a Base Rate Loan at the end of the Interest Period
applicable thereto.
SECTION 2.13    Minimum Amounts.
With respect to the Ratable Loans as a whole, each Election and each Conversion
shall be in an amount at least equal to One Million Dollars ($1,000,000) and in
integral multiples of One Hundred Thousand Dollars ($100,000) or such lesser
amount as shall be available or outstanding, as the case may be.
SECTION 2.14    Certain Notices Regarding Elections, Conversions and
Continuations of Loans.
Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:
Notice
Number of
Banking Days Prior
Conversions into or Continuations as Base Rate Loans
Same Banking Day
Elections of, Conversions into or Continuations as LIBOR Loans
Three (3)
 
 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile. Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to Section
2.06). In the event that Borrower fails to Elect to have any portion of an
advance of the Ratable Loans be LIBOR Loans, the portion of such advance for
which a LIBOR Loan Election is not made shall constitute Base Rate Loans. In the
event that Borrower fails to Continue LIBOR Loans within the time period and as
otherwise provided in this Section, such LIBOR Loans will be automatically
Converted into Base Rate Loans on the last day of the then current applicable
Interest Period for such LIBOR Loans.


34



--------------------------------------------------------------------------------





SECTION 2.15    Payments Generally. If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.17(h) or 10.05, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent or the Fronting Bank to satisfy such Bank’s obligations to
it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.16    Changes of Loan Commitments.
(a)    At any time, Borrower shall have the right, without premium or penalty,
to terminate any unused Loan Commitments existing as of the date of such
termination, in whole or in part, from time to time, provided that: (1) Borrower
shall give notice of each such termination to Administrative Agent (which shall
promptly notify each of the Banks) no later than 10:00 a.m. (New York time) on
the date which is three (3) Banking Days prior to the effectiveness of such
termination; (2) the Loan Commitments of each of the Banks must be terminated
(and, in the case of a partial termination, on a pro rata basis) (taking into
account, however, Section 2.02(h)) and simultaneously with those of the other
Banks; and (3) each partial termination of the Loan Commitments in the aggregate
(and corresponding reduction of the Total Loan Commitment) shall be in an
integral multiple of One Million Dollars ($1,000,000).
(b)    The Loan Commitments, to the extent terminated pursuant to this Section
2.16, may not be reinstated.
(c)    (i) Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request on
up to four (4) occasions during the term of this Agreement that (A) the Total
Loan Commitment be increased (the “New Ratable Commitments”) or (B) new term
loan commitments be established (the “New Term Commitments”, and together with
the New Ratable Commitments, the “Incremental Commitments”) by an amount not
less than Twenty Five Million Dollars ($25,000,000) per request for any
Incremental Commitment and not more than Five Hundred Million Dollars
($500,000,000) in the aggregate for all Incremental Commitments (such that the
sum of the Total Loan Commitment plus the amount of all loans made pursuant to
the New Term Commitments after such Incremental Commitments shall never exceed
One Billion Seven Hundred Fifty Million Dollars ($1,750,000,000) less any
voluntary reductions in the Loan Commitments pursuant to Section 2.16(a));
provided that for any such request for an Incremental Commitment (a) the
Borrower shall not have delivered an Extension Notice prior to, or
simultaneously with, such request, (b) any Bank which is a party to this
Agreement prior to such request for an Incremental Commitment, at its sole
discretion, may elect to provide such Incremental Commitment but shall not have
any obligation to provide any Incremental Commitment, and (c) in the event that
each Bank does not elect to provide such Incremental Commitment, the Lead
Arrangers shall use commercially reasonable efforts to locate additional
Qualified Institutions willing to hold the requested Incremental Commitment, and
Borrower may also identify additional Qualified Institutions willing to hold the
requested Incremental Commitment; provided however that Administrative Agent and
each Fronting Bank (in the case of a New


35



--------------------------------------------------------------------------------





Ratable Commitment) shall have the right to approve any such additional
Qualified Institutions, which approval will not be unreasonably withheld or
delayed. If (x) Banks are willing to provide such New Ratable Commitments, the
Loan Commitments may be increased from time to time by the addition of a new
Bank or the increase of the Loan Commitment of an existing Bank (each, a “New
Ratable Bank”, and the loans made pursuant to any New Ratable Commitment being
referred to herein as “New Ratable Loans”) or (y) Banks are willing to provide
such New Term Commitments, term loans may be made hereunder (the “New Term
Loans”) by such Banks (each, a “New Term Bank”).
(ii)    Any Incremental Commitments hereunder shall be evidenced by the
execution and delivery of an amendment to this Agreement by the Borrower, the
Administrative Agent, the Fronting Banks (in the case of New Ratable
Commitments) and the New Ratable Banks or New Term Banks, as applicable,
providing such Incremental Commitments, a copy of which shall be forwarded to
each Bank by the Administrative Agent promptly after execution thereof. Each
such amendment executed in connection with an Incremental Commitment hereunder
may, without the consent of any other Banks, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.16(c), subject to approval by the Borrower and the New Ratable
Banks or New Term Banks, as applicable, including without limitation to (x)
include the New Ratable Banks and/or New Term Banks as “Banks” hereunder, (y) to
include the New Ratable Loans and New Term Loans as “Loans” hereunder, and (z)
to include the New Ratable Banks and their Pro Rata Shares and/or the New Term
Banks and their New Term Loans for purposes of the definition of “Required
Banks”; provided however, that any amendments to Articles V through IX,
inclusive, that adversely affect a Bank or any amendment to provisions of this
Agreement other than those effecting this Section 2.16(c) shall be subject to
Section 12.02. All such amendments and joinder agreements entered into with the
Borrower by the Administrative Agent shall be binding and conclusive on all
Banks.
(iii)    On the effective date of any New Ratable Commitments, the Total Loan
Commitment and the Loan Commitments of the New Ratable Banks shall be increased,
the Pro Rata Shares shall be adjusted and the Borrower and the Administrative
Agent shall cause the New Ratable Banks to hold their Pro Rata Share of all
Ratable Loans outstanding at the close of business on such day, by either
funding more than its or their pro rata share of new Ratable Loans made on such
date or purchasing shares of outstanding Ratable Loans held by the other Banks
or a combination thereof. The Banks agree to cooperate in any required sale and
purchase of outstanding Ratable Loans to achieve such result. The Borrower
agrees to pay all fees associated with the New Ratable Commitments including any
amounts due under Section 3.05 in connection with any reallocation of LIBOR
Loans. In no event will such New Ratable Banks be required to fund or purchase a
portion of any Bid Rate Loan to comply with this Section 2.16(c) on such date.
(iv)    On the effective date of any New Term Commitments of any Series, (a)
each New Term Bank of any Series shall make a New Term Loan to the Borrower in
an amount equal to its New Term Commitment of such Series, and (b) each New Term
Bank of any Series shall become a Bank hereunder with respect to the New Term
Commitments of such Series and the New Term Loans of such Series made pursuant
thereto. Any New Term Loans made on such


36



--------------------------------------------------------------------------------





effective date shall be designated a separate series (a “Series”) of New Term
Loans for all purposes of this Agreement.
(v)    The terms and provisions of the New Ratable Loans and New Ratable
Commitments shall be identical to the existing Ratable Loans and Loan
Commitments. The terms of any New Term Loans of any Series made hereunder (a)
shall not provide for any amortization payments on or prior to the Maturity
Date, but may permit voluntary prepayment, (b) shall provide that the applicable
New Term Loan maturity date of each Series shall be no earlier than the Maturity
Date and (c) subject to paragraph (c)(ii) above, shall include such other terms
and pricing as may be agreed by the Borrower, the Administrative Agent and the
New Term Banks.
(vi)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.16(c) unless (a) on the date of such
effectiveness, the conditions set forth in Section 4.02 shall be satisfied or
otherwise waived by the Banks with Incremental Commitments and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an authorized signatory of the Borrower, (b) the
Administrative Agent shall have received a certificate of an authorized
signatory of the Borrower as to the board resolutions evidencing authority for
such Incremental Commitment and as to any changes to the formation documents of
the Borrower since the Closing Date, (c) the Borrower shall be in pro forma
compliance with the covenants set forth in Article VIII after giving effect to
the Loans to be made on such date pursuant to such Incremental Commitments and
the application of the proceeds therefrom as if made and applied on such date,
(d) the Borrower shall deliver any legal opinions reasonably requested by the
Administrative Agent in connection with such Incremental Commitments, consistent
with those delivered on the Closing Date, and (e) the Borrower shall have paid
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent pursuant to Section 12.04 and all agreed-upon fees payable
to the Administrative Agent and the New Ratable Banks or New Term Banks, as
applicable, in connection with such Incremental Commitments.
(vii)    Notwithstanding the foregoing, nothing in this Section 2.16(c) shall
constitute or be deemed to constitute an agreement by any Bank to provide any
Incremental Commitment.
SECTION 2.17    Letters of Credit.
(a)    Borrower, by notice to Administrative Agent and the applicable Fronting
Bank, may request, in lieu of advances of proceeds of the Ratable Loans, that
such Fronting Bank issue unconditional, irrevocable standby letters of credit
(each, a “Letter of Credit”) for the account of Borrower or its designee (which
shall be an Affiliate of Borrower) (it being understood that the issuance of a
Letter of Credit for the account of a designee shall not in any way relieve
Borrower of any of its obligations hereunder), payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify. Unless the
applicable Fronting Bank has received written notice from the Administrative
Agent, not less than one (1) Banking Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not have been satisfied, then,
subject to the terms and conditions hereof, such Fronting Bank, on the requested
date, shall issue


37



--------------------------------------------------------------------------------





a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such Fronting
Bank’s usual and customary business practices. Promptly upon issuance of a
Letter of Credit, the applicable Fronting Bank shall notify Administrative Agent
and Administrative Agent shall notify each of the Banks by telephone or by
facsimile. Notwithstanding anything herein to the contrary, the Fronting Banks
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. In addition, a Fronting Bank shall not be under any
obligation to issue any Letter of Credit if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Fronting Bank from issuing the Letter of Credit, or any Law
applicable to such Fronting Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Fronting Bank shall prohibit, or request that such Fronting Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Fronting Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Execution Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Execution Date and which such Fronting Bank in good
faith deems material to it.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Fronting Bank) to the Fronting Bank or
Fronting Banks which are being requested to issue (or has or have issued, in the
case of an amendment, renewal or extension) such Letter of Credit and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Banking
Days or such shorter period as the applicable Fronting Bank shall agree to) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Banking Day), the
identity of the Fronting Bank(s) selected to issue such Letter of Credit, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (e) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Fronting Bank, Borrower also shall submit a letter of credit application
on the Fronting Bank’s standard form in connection with any request for a Letter
of Credit; provided that the provisions of this Agreement shall prevail if there
is an inconsistency between this Agreement and such letter of credit
application. The Borrower and the Fronting Banks shall use reasonable efforts,
to the extent practical, to cause any Letters of Credit to be issued by the
Fronting Banks on a proportionate basis in accordance with their respective
Letter of Credit Commitments, although, for the avoidance of doubt, no single
Letter of Credit will be required to be issued by more than one Fronting Bank
unless the amount of such Letter of Credit will exceed the available Letter of
Credit Commitment of the applicable Fronting Bank. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) (x) the aggregate


38



--------------------------------------------------------------------------------





undrawn amount of all outstanding Letters of Credit issued by the applicable
Fronting Bank at such time plus (y) the aggregate amount of all drawings under
Letters of Credit issued by such Fronting Bank that have not yet been reimbursed
by or on behalf of the Borrower (including, for clarity, by means of advances of
Loans pursuant to this Agreement) at such time shall not exceed its Letter of
Credit Commitment (unless agreed to by such Fronting Bank), (ii) the aggregate
LC Exposure at such time shall not exceed $200,000,000 (as such amount may be
reduced by written notice from the Borrower consistent with Section 2.16(a) so
long as the outstanding Letters of Credit do not exceed such reduced amount),
(iii) the amount of such Letter of Credit shall not exceed the Available Total
Loan Commitment, and (iv) the amount of such Letter of Credit shall not exceed
the excess of the Fronting Bank’s Loan Commitment minus the sum of the
outstanding principal amount of such Fronting Bank’s Ratable Loans and LC
Exposure at such time. The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Fronting Bank with the consent of
such Fronting Bank; provided that the Borrower shall not reduce the Letter of
Credit Commitment of any Fronting Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) of this
paragraph (b) shall not be satisfied. The amount of each Letter of Credit issued
and outstanding shall effect a reduction, by an equal amount, of the Available
Total Loan Commitment as provided in Section 2.01(b) (such reduction to be
allocated to each Bank’s Loan Commitment ratably in accordance with the Banks’
respective Pro Rata Shares).
(c)    The amount of each Letter of Credit shall be further subject to the
conditions and limitations applicable to amounts of advances set forth in
Section 2.04 and, except as otherwise provided in clause (b) above, the
procedures for the issuance of each Letter of Credit shall be the same as the
procedures applicable to the making of advances as set forth in the first
sentence of Section 2.05.
(d)    The Fronting Bank’s issuance of each Letter of Credit shall be subject to
Borrower’s satisfaction of all conditions precedent to its entitlement to an
advance of proceeds of the Loans.
(e)    Each Letter of Credit shall (i) unless approved by the Administrative
Agent and the applicable Fronting Bank, expire no later than the earlier of (x)
fourteen (14) days prior to the Maturity Date or (y) one (1) year after the date
of its issuance (without regard to any automatic renewal provisions thereof),
and (ii) be in a minimum amount of One Hundred Thousand Dollars ($100,000), or
such lesser amount approved by the Fronting Bank. In no event shall a Letter of
Credit expire later than the first anniversary of the Maturity Date.
Notwithstanding the foregoing, in the event that, with the approval of the
Administrative Agent and the Fronting Bank, any Letters of Credit are issued and
outstanding on the date that is fourteen (14) days prior to the Maturity Date,
Borrower shall deliver to Administrative Agent on such date by wire transfer of
immediately available funds a cash deposit in the amount of such Letters of
Credit in accordance with the provisions of Section 2.17(i). Such funds shall be
held by Administrative Agent and applied to repay the amount of each drawing
under such Letters of Credit on or after the Maturity Date. Such funds, with any
interest earned thereon, will be returned to Borrower (and may be returned from
time to time with respect to any applicable Letter of Credit) on the earlier of
(a) the date that the applicable Letter of Credit or Letters of Credit expire in
accordance with their terms; and (b) the date that the applicable Letter of
Credit or Letters of Credit are cancelled.


39



--------------------------------------------------------------------------------





(f)    In connection with, and as a further condition to the issuance of, each
Letter of Credit, Borrower shall execute and deliver to the Fronting Bank an
application for the Letter of Credit in such form, and together with such other
documents, opinions and assurances, as the Fronting Bank shall reasonably
require.
(g)    In connection with each Letter of Credit, Borrower hereby covenants to
pay (i) to Administrative Agent, quarterly in arrears (on the first Banking Day
of each calendar quarter following the issuance of such Letter of Credit), a
fee, payable to Administrative Agent for the account of the Banks, computed
daily (calculated on the basis of a year of three hundred sixty (360) days for
the actual number of days elapsed) on the face amount of such Letter of Credit
issued and outstanding at a rate per annum equal to the “Banks’ L/C Fee Rate”
(as hereinafter defined) and (ii) to the Fronting Bank, payable quarterly in
arrears, a fee, payable to the Fronting Bank for its own account, computed daily
(calculated on the basis of a year of three hundred sixty (360) days for the
actual number of days elapsed) on the amount of such Letter of Credit issued and
outstanding at a rate per annum equal to 0.125%.
Administrative Agent shall have no responsibility for the collection of the fee
for any Letter of Credit that is payable to the Fronting Bank. For purposes of
this Agreement, the “Banks’ L/C Fee Rate” shall mean, provided no Event of
Default has occurred and is continuing, a rate per annum (calculated on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed) equal to the Applicable Margin for LIBOR Loans minus 0.125% and, in the
event an Event of Default has occurred and is continuing, a rate per annum
(calculated on the basis of a year of three hundred sixty (360) days for the
actual number of days elapsed) equal to 3%. It is understood and agreed that the
last installment of the fees provided for in this paragraph (g) with respect to
any particular Letter of Credit shall be due and payable on the first day of the
calendar quarter following the surrender or cancellation, of such Letter of
Credit.
(h)    The Fronting Bank shall promptly notify Administrative Agent of any
drawing under a Letter of Credit issued by such Fronting Bank. The parties
hereto acknowledge and agree that, immediately upon notice from Administrative
Agent of any drawing under a Letter of Credit, each Bank shall, notwithstanding
the existence of a Default or Event of Default or the non-satisfaction of any
conditions precedent to the making of an advance of the Loans, advance proceeds
of its Ratable Loan, in an amount equal to its Pro Rata Share of such drawing,
which advance shall be made to Administrative Agent for disbursement to the
Fronting Bank issuing such Letter of Credit to reimburse the Fronting Bank, for
its own account, for such drawing, all in satisfaction of Borrower’s obligation
to reimburse such drawing. Each of the Banks further acknowledges that its
obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the Banks’ termination of this Agreement or enforcement
of remedies hereunder or under the other Loan Documents. If any Ratable Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under any
applicable bankruptcy law with respect to Borrower), then Borrower shall
immediately reimburse such drawing by paying to the Administrative Agent the
amount of such drawing and each of the Banks shall purchase (on the date such
Ratable Loan would otherwise have been made) from the Fronting Bank a
participation interest in any unreimbursed drawing in an amount equal to its Pro
Rata Share of such unreimbursed drawing.


40



--------------------------------------------------------------------------------





(i)    Borrower agrees, upon and during the occurrence of an Event of Default
and at the request of Administrative Agent or the Required Banks (or
automatically upon an Event of Default under Section 9.01(5)), (x) to deposit
with Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral is hereby pledged and shall be held by
Administrative Agent for the benefit of the Banks and the Fronting Banks in an
account as security for Borrower’s obligations in connection with the Letters of
Credit and (y) to execute and deliver to Administrative Agent such documents as
Administrative Agent requests to confirm and perfect the assignment of such cash
collateral and such account to Administrative Agent for the benefit of the
Banks. Any such cash collateral deposited with Administrative Agent shall be
returned immediately to Borrower upon the cure of such Event of Default.
(j)    It is hereby acknowledged and agreed by the Borrower, the Administrative
Agent and all the Banks party hereto that on the Execution Date, the letters of
credit previously issued by Bank of America, N.A., and/or JPMorgan Chase Bank,
N.A. as “Fronting Bank” under the Existing 2014 Credit Agreement and set forth
on Schedule 2.17(j) attached hereto, shall be transferred to this Agreement and
shall be deemed to be Letters of Credit hereunder.
(k)    A Fronting Bank may be replaced at any time by written agreement in a
form reasonably satisfactory to the Administrative Agent among the Borrower, the
Administrative Agent, the replaced Fronting Bank and the successor Fronting
Bank. In addition, the Borrower, by written agreement in a form reasonably
satisfactory to the Administrative Agent among Borrower, Administrative Agent
and a Bank delivered to Administrative Agent, may designate such Bank as an
additional Fronting Bank with such Letter of Credit Commitment as may be agreed
on between such Bank and the Borrower provided that the sum of (x) all Letter of
Credit Commitments plus (y) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (z) the aggregate amount of all drawings
under Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower (including, for clarity, by means of advances of Loans pursuant to this
Agreement) shall not exceed $200,000,000 (and the Letter of Credit Commitment of
each other Fronting Bank shall be reduced pro rata by the amount of the
additional Fronting Bank’s Letter of Credit Commitment). The Administrative
Agent shall notify the Banks of any such replacement of the Fronting Bank and
any additional Fronting Bank. At the time any such replacement of a Fronting
Bank shall become effective, the Borrower shall pay all unpaid fees accrued for
the account of the replaced Fronting Bank pursuant to Section 2.17(g). From and
after the effective date of any such replacement or addition of a Fronting Bank,
(x) the successor or additional (as applicable) Fronting Bank shall have all the
rights and obligations of a Fronting Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Fronting Bank” shall be deemed to refer to such successor or additional
Fronting Bank, or to any previous Fronting Bank, or to such successor or
additional, and all previous, Fronting Banks and all other Fronting Banks, as
the context shall require. After the replacement of a Fronting Bank hereunder,
the replaced Fronting Bank shall remain a party hereto and shall continue to
have all the rights and obligations of a Fronting Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. Subject to the
appointment and acceptance by Administrative Agent and Borrower of a successor
Fronting Bank, any Fronting Bank may resign as a Fronting Bank at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Banks, in which case, such Fronting Bank shall be replaced as provided
above.


41



--------------------------------------------------------------------------------





(l)    The Borrower’s obligation to reimburse drawings under Letters of Credit
as provided in paragraph (h) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Fronting Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Banks nor the Fronting Bank shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Fronting Bank;
provided that the foregoing shall not be construed to excuse the Fronting Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Fronting Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Fronting Bank (as finally determined by a court of competent
jurisdiction), the Fronting Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Fronting Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
SECTION 2.18    Extension Option. Borrower may extend the Maturity Date two (2)
times only for a period of six (6) months per extension upon satisfaction of the
following terms and conditions for each extension: (i) delivery by Borrower of a
written notice to Administrative Agent (an “Extension Notice”) on or before a
date that is not more than one hundred twenty (120) days nor less than one (1)
month prior to the then scheduled Maturity Date, which Extension Notice
Administrative Agent shall promptly deliver to the Banks, which Extension Notice
shall include a certification dated as of the date of such Extension Notice
signed by a duly authorized signatory of Borrower, stating, to the best of the
certifying party’s knowledge, (x) all representations and warranties contained
in this Agreement and in each of the other Loan Documents are true and correct
on and as of the date of such Extension Notice (except in those cases where such
representation or warranty expressly relates to an earlier date, in which case
such representations and warranties were true and correct as of such date, and


42



--------------------------------------------------------------------------------





except for changes in factual circumstances not prohibited under the Loan
Documents), and (y) no Event of Default has occurred and is continuing; (ii) no
Event of Default shall have occurred and be continuing on the original Maturity
Date (an “Extension Date”), and (iii) Borrower shall pay to Administrative Agent
on or before such Extension Date a fee equal to (x) for the first extension,
0.0625% of the Total Loan Commitment and (y) for the second extension, 0.075% of
the Total Loan Commitment, in each case on such Extension Date, which fee shall
be distributed by Administrative Agent pro rata to each of the Banks based on
each Bank’s Pro Rata Share. Borrower’s delivery of an Extension Notice shall be
irrevocable.
ARTICLE III    

YIELD PROTECTION; ILLEGALITY; ETC.
SECTION 3.01    Additional Costs. Borrower shall pay directly to each Bank from
time to time on demand such amounts as such Bank may reasonably determine to be
necessary to compensate it for any increased costs which such Bank determines
are attributable to its making or maintaining a LIBOR Loan or a Bid Rate Loan,
or its obligation to make or maintain a LIBOR Loan or a Bid Rate Loan, or its
obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder, or any
reduction in any amount receivable by such Bank hereunder in respect of its
LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:
(1)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(2)    (other than to the extent the LIBOR Reserve Requirement is taken into
account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, liquidity,
deposit insurance or assessment, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Bank (including any LIBOR Loan or
Bid Rate Loan or any deposits referred to in the definition of “LIBOR Interest
Rate”), or any commitment of such Bank (including such Bank’s Loan Commitment
hereunder); or
(3)    imposes any other condition, cost or expense (other than Taxes) affecting
this Agreement or the Notes (or any of such extensions of credit or
liabilities).
Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank becomes
subject to restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if such Bank so elects by notice to Borrower
(with a copy to Administrative Agent), the obligation of such Bank to permit
Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended (in which case the provisions of Section 3.04 shall be applicable)
until such Regulatory Change ceases to be in effect.


43



--------------------------------------------------------------------------------





The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.
Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.
Notwithstanding anything contained in this Article III to the contrary, Borrower
shall only be obligated to pay any amounts due under this Section 3.01 or under
Section 3.06 if, and a Bank shall not exercise any right under this Section 3.01
or Sections 3.02, 3.03, 3.04 or 3.06 unless, the applicable Bank is generally
imposing a similar charge on, or otherwise similarly enforcing its agreements
with, its other similarly situated borrowers. In addition, Borrower shall not be
obligated to compensate any Bank under any such provision for any amounts
attributable to any period which is more than nine (9) months prior to such
Bank’s delivery of notice thereof to Borrower (except that if a Regulatory
Change is retroactive, then such period shall be extended to include the period
of retroactive effect, provided that such Bank delivered notice thereof to
Borrower no later than nine (9) months after the date on which the Regulatory
Change with such retroactive effect was made).
For purposes of this Section 3.01, the term “Bank” includes any Fronting Bank.
SECTION 3.02    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Loan:
(1)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Interest Rate or the LIBOR Base Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; or
(2)    the Administrative Agent is advised by the Required Banks (or, in the
case of a Bid Rate Loan, the Bank that is required to make such Loan) that the
LIBOR Interest Rate or the LIBOR Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Banks (or Bank)
of making or maintaining their Loans (or its Loan) included in such borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice no longer exist, (i) any notice by the
Borrower of Election, Conversion or Continuation that requests the Conversion of
any Loan to, or Continuation of any Loan as, a LIBOR Loan shall be ineffective,
(ii) if the Borrower requests a Ratable Loan, such Loan shall be made or
Continued as a Base Rate Loan and (iii) any request by the Borrower for a Bid
Rate Loan shall be ineffective;


44



--------------------------------------------------------------------------------





provided that if the circumstances giving rise to such notice do not affect all
the Banks, then requests by the Borrower for Bid Rate Loans may be made to Banks
that are not affected thereby.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(1) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(1) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 12.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Banking Days of the date notice of
such alternate rate of interest is provided to the Banks, a written notice from
the Required Banks stating that such Required Banks object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 3.02(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any notice by the Borrower of Election, Conversion or
Continuation that requests the Conversion of any Loan to, or Continuation of any
Loan as, a LIBOR Loan shall be ineffective, (y) if the Borrower requests a
Ratable Loan, such Loan shall be made or Continued as a Base Rate Loan and
(z) any request by the Borrower for a Bid Rate Loan shall be ineffective;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
SECTION 3.03    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain a LIBOR Loan or Bid
Rate Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank’s obligation to make or
maintain a LIBOR Loan or Bid Rate Loan, or to permit Elections of, to Continue,
or to Convert its Base Rate Loan into, a LIBOR Loan shall be suspended (in which
case the provisions of Section 3.04 shall be applicable) until such time as such
Bank may again make and maintain a LIBOR Loan or Bid Rate Loan.
SECTION 3.04    Treatment of Affected Loans. If the obligations of any Bank to
make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an Election of a
LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base Rate Loan into a
LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03 (each LIBOR Loan or
Bid Rate Loan so affected being herein called an “Affected Loan”), such Bank’s
Affected Loan shall be automatically Converted into a Base Rate Loan (or, in the
case of an Affected Loan that is a Bid Rate Loan, the interest rate thereon
shall be converted to the rate applicable to Base Rate Loans)


45



--------------------------------------------------------------------------------





on the last day of the then current Interest Period for the Affected Loan (or,
in the case of a Conversion or conversion resulting from Section 3.03, on such
earlier date as such Bank may specify to Borrower).
To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.
SECTION 3.05    Certain Compensation. Other than in connection with a Conversion
of an Affected Loan, Borrower shall pay to Administrative Agent for the account
of the applicable Bank, upon the request of such Bank through Administrative
Agent which request includes a calculation of the amount(s) due, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost or expense which such Bank reasonably
determines is attributable to:
(1)    any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by such
Bank, or any Conversion of a LIBOR Loan (or conversion of the rate of interest
on a Bid Rate Loan) made by such Bank, in any such case on a date other than the
last day of an applicable Interest Period, whether by reason of acceleration or
otherwise;
(2)    any failure by Borrower for any reason to Convert a LIBOR Loan or a Base
Rate Loan or to Continue a LIBOR Loan, as the case may be, to be Converted or
Continued by such Bank on the date specified therefor in the relevant notice
under Section 2.14;
(3)    any failure by Borrower to borrow (or to qualify for a borrowing of) a
LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the date
specified in the relevant Election notice under Section 2.14 or Bid Rate Quote
acceptance under Section 2.02(e) given or submitted by Borrower; or
(4)    any failure by Borrower to prepay a LIBOR Loan or Bid Rate Loan on the
date specified in a notice of prepayment.
Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount


46



--------------------------------------------------------------------------------





and maturities comparable to such period. A determination of any Bank as to the
amounts payable pursuant to this Section shall be conclusive absent manifest
error.
The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.
SECTION 3.06    Capital Adequacy. If any Bank shall have determined that, after
the date hereof, due to any Regulatory Change or the adoption of, or any change
in, any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy and liquidity) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction. A certificate of
any Bank claiming compensation under this Section, setting forth in reasonable
detail the basis therefor, shall be conclusive absent manifest error. The
obligations of Borrower under this Section shall survive the repayment of all
amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.
SECTION 3.07    Substitution of Banks. If any Bank (an “Affected Bank”) (i)
makes demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01, (ii) is unable to make or maintain a
LIBOR Loan or Bid Rate Loan as a result of a condition described in Section 3.03
or clause (2) of Section 3.02, (iii) has any increased costs as described in
Section 3.06, (iv) requires the Borrower to pay any Indemnified Taxes or other
amounts to such Bank or any Governmental Authority pursuant to Section 10.13, or
(v) becomes a Defaulting Lender, Borrower may, within ninety (90) days of
receipt of such demand or notice of the occurrence of an event described above
in this Section 3.07 (provided (A) such 90-day limit shall not be applicable for
a Defaulting Lender and (B) such 90-day period shall be extended for an
additional period of 60 days if Borrower shall have attempted during such 90-day
period to secure a Replacement Bank (as defined below) and shall be diligently
pursuing such attempt), give written notice (a “Replacement Notice”) to
Administrative Agent and to each Bank of Borrower’s intention either (x) to
prepay in full the Affected Bank’s Loans and to terminate the Affected Bank’s
entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the “Replacement Bank”) designated in such Replacement
Notice. After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.
In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the


47



--------------------------------------------------------------------------------





payment of the Additional Costs, Indemnified Taxes or other amounts in question
or the effect of the circumstances described in Section 3.03, in clause (2) of
Section 3.02 or in Section 3.06 or the Affected Bank shall continue to be a
Defaulting Lender, then, so long as no Event of Default shall exist, Borrower
may (notwithstanding the provisions of clause (2) of Section 2.16(a)) terminate
the Affected Bank’s entire Loan Commitment, provided that in connection
therewith it pays to the Affected Bank all outstanding principal and accrued and
unpaid interest under the Affected Bank’s Loans, together with all other
amounts, if any, due from Borrower to the Affected Bank, including all amounts
properly demanded and unreimbursed under Sections 3.01, 3.05 or 10.13. After any
termination as provided in this paragraph, an Affected Bank shall remain
entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of
the period prior to such termination.
In the event Borrower opts to give the notice provided for in clause (y) above,
and if Administrative Agent shall promptly (and in any event, within thirty (30)
days of its receipt of the Replacement Notice), notify Borrower and each Bank in
writing that the Replacement Bank is reasonably satisfactory to Administrative
Agent, then the Affected Bank shall, so long as no Event of Default shall exist,
assign its Loans and all of its rights and obligations under this Agreement to
the Replacement Bank, and the Replacement Bank shall assume all of the Affected
Bank’s rights and obligations, pursuant to an agreement, substantially in the
form of an Assignment and Assumption Agreement, executed by the Affected Bank
and the Replacement Bank. In connection with such assignment and assumption, the
Replacement Bank shall pay to the Affected Bank an amount equal to the
outstanding principal amount of the Affected Bank’s Loans plus all interest
accrued thereon, plus all other amounts, if any (other than the Additional Costs
in question), then due and payable to the Affected Bank; provided, however, that
prior to or simultaneously with any such assignment and assumption, Borrower
shall have paid to such Affected Bank all amounts properly demanded and
unreimbursed under Sections 3.01, 3.05 and 10.13. Upon the effective date of
such assignment and assumption, the Replacement Bank shall become a Bank Party
to this Agreement and shall have all the rights and obligations of a Bank as set
forth in such Assignment and Assumption Agreement, and the Affected Bank shall
be released from its obligations hereunder, and no further consent or action by
any party shall be required. Upon the consummation of any assignment pursuant to
this Section, a substitute Ratable Loan Note shall be issued to the Replacement
Bank by Borrower, in exchange for the return of the Affected Bank’s Ratable Loan
Note. The obligations evidenced by such substitute note shall constitute
“Obligations” for all purposes of this Agreement and the other Loan Documents.
If the Replacement Bank is not incorporated under the laws of the United States
of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to Borrower and
Administrative Agent a certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
10.13. Each Replacement Bank shall be deemed to have made the representations
contained in, and shall be bound by the provisions of, Section 10.13. After any
assignment as provided in this paragraph, an Affected Bank shall remain entitled
to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period
prior to such assignment.
Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.


48



--------------------------------------------------------------------------------





SECTION 3.08    Obligation of Banks to Mitigate.
Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03, 3.06 or 10.13, it will, to
the extent not inconsistent with any applicable legal or regulatory
restrictions, use reasonable efforts at the cost and expense of the Borrower (i)
to make, issue, fund, or maintain the Loan Commitment of such Bank or the
affected Loans of such Bank through another lending office of such Bank, or (ii)
to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if as a result thereof the circumstances that would
cause such Bank to be an Affected Bank would cease to exist or the additional
amounts that would otherwise be required to be paid to such Bank pursuant to
Sections 3.01, 3.02, 3.03, 3.06 or 10.13 would be reduced and if, as reasonably
determined by such Bank in its sole discretion, the making, issuing, funding, or
maintaining of such Loan Commitment or Loans through such other lending office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Loan Commitment or Loans or would not be
otherwise disadvantageous to the interests of such Bank.
ARTICLE IV


CONDITIONS PRECEDENT


SECTION 4.01    Conditions Precedent to the Loans. The obligations of the Banks
hereunder and the obligation of each Bank to make the Initial Advance are
subject to the condition precedent that Administrative Agent shall have received
on or before the Execution Date (other than with respect to paragraphs (11) and
(14) below, which shall be required by the Closing Date) each of the following
documents, and each of the following requirements shall have been fulfilled:
(1)    Fees and Expenses. The payment of all fees and expenses owed to or
incurred by Administrative Agent in connection with the origination of the Loans
(including, without limitation, the reasonable fees and expenses of legal
counsel);
(2)    Note. A Ratable Loan Note for each Bank, unless not requested by such
Bank, and the Bid Rate Loan Note for Administrative Agent, each duly executed by
Borrower;
(3)    Financial Statements. Audited Borrower’s Consolidated Financial
Statements as of and for the year ended December 31, 2016;
(4)    Certificates of Limited Partnership/Trust. A copy of the Certificate of
Limited Partnership for Borrower and a copy of the articles of trust of General
Partner, each certified by the appropriate Secretary of State or equivalent
state official;
(5)    Agreements of Limited Partnership/Bylaws. A copy of the Agreement of
Limited Partnership for Borrower and a copy of the bylaws of General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date;


49



--------------------------------------------------------------------------------





(6)    Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where Borrower and
General Partner are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification of Borrower and General
Partner;
(7)    Foreign Qualification Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the state where
Borrower and General Partner maintain their principal places of business, dated
as of the most recent practicable date, showing the qualification to transact
business in such state as a foreign limited partnership or foreign trust, as the
case may be, for Borrower and General Partner;
(8)    Resolutions. A copy of a resolution or resolutions adopted by the Board
of Trustees of General Partner, certified by the Secretary or an Assistant
Secretary of General Partner as being in full force and effect on the Execution
Date, authorizing the Loans provided for herein and the execution, delivery and
performance of the Loan Documents to be executed and delivered by General
Partner hereunder on behalf Borrower;
(9)    Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of General Partner and dated the Execution Date, as to the
incumbency, and containing the specimen signature or signatures, of the Persons
authorized to execute and deliver the Loan Documents to be executed and
delivered by it and Borrower hereunder;
(10)    Solvency Certificate. A Solvency Certificate, duly executed, from
Borrower;
(11)    Opinion of Counsel for Borrower. Favorable opinions, dated as of the
Closing Date, from counsels for Borrower and General Partner, as to such matters
as Administrative Agent may reasonably request;
(12)    Authorization Letter. The Authorization Letter, duly executed by
Borrower;
(13)    Intentionally Omitted.
(14)    Request for Advance. A request for an advance in accordance with Section
2.05;
(15)    Certificate. The following statements shall be true and Administrative
Agent shall have received a certificate dated as of the Execution Date signed by
a duly authorized signatory of Borrower stating, to the best of the certifying
party’s knowledge, the following:
(a)    All representations and warranties contained in this Agreement and in
each of the other Loan Documents are true and correct on and as of the Execution
Date as though made on and as of such date, and


50



--------------------------------------------------------------------------------





(b)    No Default or Event of Default has occurred and is continuing;
(16)    Compliance Certificate. A certificate of the sort required by paragraph
(3) of Section 6.09;
(17)    Insurance. Evidence of the insurance described in Section 5.17; and
(18)    KYC Information. The Administrative Agent and the Banks shall have
received all documentation and other information about the Borrower as shall
have been reasonably requested by the Administrative Agent or such Bank that it
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations.
SECTION 4.02    Conditions Precedent to Advances After the Initial Advance. The
obligation of each Bank to make any advance of the Loans or issue, renew or
increase the amount of any Letter of Credit subsequent to the Initial Advance
shall be subject to satisfaction of the following conditions precedent:
(1)    No Default or Event of Default shall have occurred and be continuing;
(2)    Each of the representations and warranties of Borrower contained in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects as of the date of the advance, issuance, renewal or
increase (except in those cases where such representation or warranty expressly
relates to an earlier date or is qualified as to “materiality”, “Material
Adverse Change” or similar language (which shall be true and correct in all
respects) and except for changes in factual circumstances permitted hereunder);
and
(3)    Administrative Agent shall have received a request for an advance in
accordance with Section 2.05.
SECTION 4.03    Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans or the issuance,
renewal or increase of any Letter of Credit, shall constitute a representation
and warranty by Borrower that, as of both the date of such request and the date
of such advance, issuance, renewal or increase (1) no Default or Event of
Default has occurred and is continuing as of the date of such advance, issuance,
renewal or increase, and (2) each of the representations and warranties by
Borrower contained in this Agreement and in each of the other Loan Documents is
true and correct in all material respects on and as of such date with the same
effect as if made on and as of such date, except where such representation or
warranty expressly relates to an earlier date and except for changes in factual
circumstances not prohibited hereunder. In addition, the request by Borrower
for, and acceptance by Borrower of, the Initial Advance shall constitute a
representation and warranty by Borrower that, as of the Closing Date, each
certificate delivered pursuant to Section 4.01 is true and correct in all
material respects.


51



--------------------------------------------------------------------------------





ARTICLE V

REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Administrative Agent and each Bank as
follows:
SECTION 5.01    Existence. Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal executive
office in the State of New York, and is duly qualified as a foreign limited
partnership, properly licensed, in good standing and has all requisite authority
to conduct its business in each jurisdiction in which it owns properties or
conducts business except where the failure to be so qualified or to obtain such
authority would not constitute a Material Adverse Change. Each of its
Consolidated Businesses is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite
authority to conduct its business in each jurisdiction in which it owns property
or conducts business, except where the failure to be so qualified or to obtain
such authority would not constitute a Material Adverse Change. General Partner
is a REIT duly organized and existing under the laws of the State of Maryland,
with its principal executive office in the State of New York, is duly qualified
as a foreign corporation or trust and properly licensed and in good standing in
each jurisdiction where the failure to qualify or be licensed would constitute a
Material Adverse Change. The common shares of beneficial interest of General
Partner are listed on the New York Stock Exchange.
SECTION 5.02    Corporate/Partnership Powers. The execution, delivery and
performance of this Agreement and the other Loan Documents required to be
delivered by Borrower hereunder are within its partnership authority, have been
duly authorized by all requisite action, and are not in conflict with the terms
of any organizational documents of such entity, or any instrument or agreement
to which Borrower or General Partner is a party or by which Borrower, General
Partner or any of their respective assets may be bound or affected (which
conflict with any such instrument or agreement would likely cause a Material
Adverse Change to occur).
SECTION 5.03    Power of Officers. The officers of General Partner executing the
Loan Documents required to be delivered by it on behalf of Borrower hereunder
have been duly elected or appointed and were fully authorized to execute the
same at the time each such Loan Document was executed.
SECTION 5.04    Power and Authority; No Conflicts; Compliance With Laws. The
execution and delivery of, and the performance of the obligations required to be
performed by Borrower under, the Loan Documents do not and will not (a) violate
any provision of, or, except for those which have been made or obtained, require
any filing (other than SEC disclosure filings), registration, consent or
approval under, any Law (including, without limitation, Regulation U), order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to it, except for such violations, or filings,
registrations, consents and approvals which if not done or obtained would not
likely cause a Material Adverse Change to occur, (b) result in a breach of or
constitute a default under or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to


52



--------------------------------------------------------------------------------





which it may be a party or by which it or its properties may be bound or
affected except for consents which have been obtained or which if not obtained
are not likely to cause a Material Adverse Change to occur, (c) result in, or
require, the creation or imposition of any Lien, upon or with respect to any of
its properties now owned or hereafter acquired which would likely cause a
Material Adverse Change to occur, or (d) cause it to be in default under any
such Law, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease or instrument which would likely cause a
Material Adverse Change to occur; to the best of its knowledge, Borrower is in
compliance with all Laws applicable to it and its properties where the failure
to be in compliance would cause a Material Adverse Change to occur.
SECTION 5.05    Legally Enforceable Agreements. Each Loan Document is a legal,
valid and binding obligation of Borrower, enforceable in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally, as well as general principles of equity.
SECTION 5.06    Litigation. Except as disclosed in General Partner’s SEC Reports
existing as of the date hereof, there are no investigations, actions, suits or
proceedings pending or, to its knowledge, threatened against Borrower, General
Partner or any of their Affiliates before any court or arbitrator or any
Governmental Authority reasonably likely to (i) have a material effect on
Borrower’s ability to repay the Loans, (ii) result in a Material Adverse Change,
or (iii) affect the validity or enforceability of any Loan Document.
SECTION 5.07    Good Title to Properties. Borrower and each of its Material
Affiliates have good, marketable and legal title to all of the properties and
assets each of them purports to own (including, without limitation, those
reflected in the financial statements referred to in Sections 4.01(3) and 5.15
and only with exceptions which do not materially detract from the value of such
property or assets or the use thereof in Borrower’s and such Affiliate’s
businesses, and except to the extent that any such properties and assets have
been encumbered or disposed of since the date of such financial statements
without violating any of the covenants contained in Article VII or elsewhere in
this Agreement) and except where failure to comply with the foregoing would
likely result in a Material Adverse Change. Borrower and its Material Affiliates
enjoy peaceful and undisturbed possession of all leased property under leases
which are valid and subsisting and are in full force and effect, except to the
extent that the failure to be so would not likely result in a Material Adverse
Change.
SECTION 5.08    Taxes. Borrower has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes, assessments and governmental
charges and levies due and payable without the imposition of a penalty,
including interest and penalties, except to the extent they are the subject of a
Good Faith Contest or where the failure to comply with the foregoing would not
likely result in a Material Adverse Change.
SECTION 5.09    ERISA. To the knowledge of Borrower, each Plan is in compliance
in all material respects with its terms and all applicable provisions of ERISA.
Neither a Reportable Event nor a Prohibited Transaction has occurred with
respect to any Plan that, assuming the taxable period of the transaction expired
as of the date hereof, could subject Borrower, General Partner or any ERISA
Affiliate to a tax or penalty imposed under Section


53



--------------------------------------------------------------------------------





4975 of the Code or Section 502(i) of ERISA, except as would not reasonably be
expected to result in a Material Adverse Change; except as would not likely
result in a Material Adverse Change, no Reportable Event has occurred with
respect to any Plan within the last six (6) years; except as would not likely
result in a Material Adverse Change, no notice of intent to terminate a Plan has
been filed nor has any Plan been terminated within the past five (5) years; to
the knowledge of Borrower, there are no circumstances which constitute grounds
under Section 4042 of ERISA entitling the PBGC to institute proceedings to
terminate, or appoint a trustee to administer, a Plan, nor has the PBGC
instituted any such proceedings; except as would not likely result in a Material
Adverse Change, Borrower, General Partner and the ERISA Affiliates have met the
minimum funding requirements of Section 412 of the Code and Section 302 of ERISA
with respect to the Plans of each and except as disclosed in the Borrower’s
Consolidated Financial Statements there was no Unfunded Current Liability with
respect to any Plan established or maintained by each as of the last day of the
most recent plan year of each Plan; and except as would not likely result in a
Material Adverse Change, Borrower, General Partner and the ERISA Affiliates have
not incurred any liability to the PBGC under ERISA (other than for the payment
of premiums under Section 4007 of ERISA) which is due and payable for more than
45 days and has not been reserved against. None of the assets of Borrower or
General Partner under this Agreement constitute “plan assets” (within the
meaning of C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA) of any
“employee benefit plan” within the meaning of ERISA or of any “plan” within the
meaning of Section 4975(e)(1) of the Code.
SECTION 5.10    No Default on Outstanding Judgments or Orders. Borrower has
satisfied all judgments which are not being appealed and is not in default with
respect to any rule or regulation or any judgment, order, writ, injunction or
decree applicable to Borrower, of any court, arbitrator or federal, state,
municipal or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, in each case which failure to satisfy or
which being in default is likely to result in a Material Adverse Change.
SECTION 5.11    No Defaults on Other Agreements. Except as disclosed to the Bank
Parties in writing or as disclosed in General Partner’s SEC Reports existing as
of the date hereof, Borrower, to the best of its knowledge, is not a party to
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any partnership, trust or other restriction which is
likely to result in a Material Adverse Change. To the best of its knowledge,
Borrower is not in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument which is likely to result in a Material Adverse Change.
SECTION 5.12    Government Regulation. Neither Borrower nor General Partner is
or is required to be registered as an “investment company”, or subject to
regulation, under the Investment Company Act of 1940.
SECTION 5.13    Environmental Protection. To Borrower’s knowledge, except as
disclosed in General Partner’s SEC Reports existing as of the date hereof, none
of Borrower’s or its Affiliates’ properties contains any Hazardous Materials
that, under any Environmental Law currently in effect, (1) would impose
liability on Borrower that is likely to result in a Material Adverse Change, or
(2) is likely to result in the imposition of a Lien on any assets of Borrower or
any Material Affiliates that is likely to result in a Material Adverse


54



--------------------------------------------------------------------------------





Change. To Borrower’s knowledge, neither it nor any Material Affiliates are in
violation of, or subject to any existing, pending or threatened investigation or
proceeding by any Governmental Authority under any Environmental Law that is
likely to result in a Material Adverse Change.
SECTION 5.14    Solvency. Borrower is, and upon consummation of the transactions
contemplated by this Agreement, the other Loan Documents and any other
documents, instruments or agreements relating thereto, will be, Solvent.
SECTION 5.15    Financial Statements. Borrower’s Consolidated Financial
Statements most recently delivered to the Banks prior to the date of this
Agreement are in all material respects complete and fairly present the financial
condition and results of operations of the subjects thereof as of the dates of
and for the periods covered by such statements, all in accordance with GAAP.
There has been no Material Adverse Change since the date of such most recently
delivered Borrower’s Consolidated Financial Statements or if any of Borrower’s
Consolidated Financial Statements have been delivered pursuant to Section
6.09(1) or (2) subsequent to the date of this Agreement, there has been no
Material Adverse Change since the date of Borrower’s Consolidated Financial
Statements most recently delivered pursuant to one of such sections.
SECTION 5.16    Valid Existence of Affiliates. Each Material Affiliate is an
entity duly organized and existing in good standing under the laws of the
jurisdiction of its formation. As to each Material Affiliate, its correct name,
the jurisdiction of its formation, Borrower’s direct or indirect percentage of
beneficial interest therein, and the type of business in which it is primarily
engaged, are set forth on EXHIBIT F. Borrower and each of its Material
Affiliates have the power to own their respective properties and to carry on
their respective businesses now being conducted. Each Material Affiliate is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the respective businesses conducted by
it or its respective properties, owned or held under lease, make such
qualification necessary and where the failure to be so qualified would likely
cause a Material Adverse Change to occur.
SECTION 5.17    Insurance. Each of Borrower and each of its Material Affiliates
has in force paid insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated.
SECTION 5.18    Accuracy of Information; Full Disclosure. Neither this Agreement
nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, required
herein to be furnished by or on behalf of Borrower (other than projections which
are made by Borrower in good faith) or certified as being true and correct by or
on behalf of the Borrower to the Administrative Agent or any Bank in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so certified) contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements herein or therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided


55



--------------------------------------------------------------------------------





that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. There is no fact which Borrower has not
disclosed to Administrative Agent and the Banks in writing or that is not
included in General Partner’s SEC Reports that materially affects adversely or,
so far as Borrower can now reasonably foresee, will materially affect adversely
the business or financial condition of Borrower or the ability of Borrower to
perform this Agreement and the other Loan Documents.
SECTION 5.19    Use of Proceeds. All proceeds of the Loans will be used by
Borrower for any purpose permitted by law, including, without limitation,
working capital and other general corporate purposes. Neither the making of any
Loan nor the use of the proceeds thereof nor any other extension of credit
hereunder will violate the provisions of Regulations T, U, or X of the Federal
Reserve Board. None of the General Partner, the Borrower or their Subsidiaries
is engaged principally or as one of its important activities in the business of
extending credit for the purposes of “purchasing” or “carrying” any “margin
stock” within the respective meanings of such terms under Regulations T, U and X
of the Federal Reserve Board.
SECTION 5.20    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect, those which, if
not made or obtained, would not likely result in a Material Adverse Change and
those which will be made in due course as SEC disclosure filings.
SECTION 5.21    Principal Offices. As of the Execution Date, the principal
office, chief executive office and principal place of business of Borrower is
888 Seventh Avenue, New York, New York 10106.
SECTION 5.22    General Partner Status. General Partner is qualified and General
Partner intends to continue to qualify as a REIT.
(1)    As of the date hereof, the General Partner owns no assets other than
ownership interests in Borrower or as disclosed on Schedule 2A attached hereto.
(2)    The General Partner is neither the borrower nor guarantor of any Debt
except as disclosed on Schedule 3 attached hereto.
SECTION 5.23    Labor Matters. Except for collective bargaining agreements
disclosed on EXHIBIT I and Multiemployer Plans named in such collective
bargaining agreements, (i) as of the date hereof, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of Borrower,
General Partner, or any ERISA Affiliate and (ii) neither Borrower, General
Partner, nor any ERISA Affiliate has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years which
would likely result in a Material Adverse Change.


56



--------------------------------------------------------------------------------





SECTION 5.24    Organizational Documents. The documents delivered pursuant to
Section 4.01(4) and (5) constitute, as of the Execution Date, all of the
organizational documents of the Borrower and General Partner. Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such documents. General Partner is the general partner
of the Borrower. General Partner holds (directly or indirectly) not less than
ninety percent (90%) of the ownership interests in Borrower as of the Execution
Date.
SECTION 5.25    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to attain compliance by
the General Partner, the Borrower, its Subsidiaries and their respective
directors, trustees, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the General Partner, the
Borrower, any Subsidiary or any of their respective directors, trustees,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
SECTION 5.26    EEA Financial Institutions. Neither Borrower nor any of its
Subsidiaries is an EEA Financial Institution.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any of the Loans shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document or any Letter of Credit remains outstanding,
Borrower shall:
SECTION 6.01    Maintenance of Existence. Preserve and maintain its legal
existence and, if applicable, good standing in its jurisdiction of organization
and, if applicable, qualify and remain qualified as a foreign entity in each
jurisdiction in which such qualification is required, except to the extent that
failure to so qualify would not likely result in a Material Adverse Change.
SECTION 6.02    Maintenance of Records. Keep adequate records and books of
account, in which entries will be made in accordance with GAAP in all material
respects, except as disclosed in Borrower’s financial statements, reflecting all
of its financial transactions.
SECTION 6.03    Maintenance of Insurance. At all times, maintain and keep in
force, and cause each of its Material Affiliates to maintain and keep in force,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated,
which insurance may provide for reasonable deductibles from coverage thereof.


57



--------------------------------------------------------------------------------





SECTION 6.04    Compliance with Laws: Payment of Taxes. Comply in all material
respects with all Laws applicable to it or to any of its properties or any part
thereof, such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon any of its property, except to the extent they are the subject of a
Good Faith Contest or the failure to so comply would not cause a Material
Adverse Change. The Borrower will maintain in effect and enforce policies and
procedures designed to attain compliance by the General Partner, the Borrower,
its Subsidiaries and their respective directors, trustees, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 6.05    Right of Inspection. At any reasonable time and from time to
time upon reasonable notice, but not more frequently than twice in any 12-month
period provided that no Event of Default shall have occurred and be continuing,
permit Administrative Agent or any Bank or any agent or representative thereof
(provided that, at Borrower’s request, Administrative Agent or such Bank, or
such representative, must be accompanied by a representative of Borrower), to
examine and make copies and abstracts from the records and books of account of,
and visit the properties of, Borrower and to discuss the affairs, finances and
accounts of Borrower with the independent accountants of Borrower. The request
by any Bank or agent or representative thereof for such an inspection shall be
made to the Administrative Agent and the Administrative Agent promptly shall
notify all the Banks of such request (or if the Administrative Agent shall have
requested the same on its behalf, the Administrative Agent shall notify all the
Banks thereof) and any Bank that shall so desire may accompany Administrative
Agent or such Bank, or such representative on such examination.
SECTION 6.06    Compliance With Environmental Laws. Comply in all material
respects with all applicable Environmental Laws and immediately pay or cause to
be paid all costs and expenses incurred in connection with such compliance,
except to the extent there is a Good Faith Contest or the failure to so comply
would not likely cause a Material Adverse Change.
SECTION 6.07    Payment of Costs. Pay all fees and expenses of the
Administrative Agent required by this Agreement.
SECTION 6.08    Maintenance of Properties. Do all things reasonably necessary to
maintain, preserve, protect and keep its and its Affiliates’ properties in good
repair, working order and condition except where the failure to do so would not
result in a Material Adverse Change.
SECTION 6.09    Reporting and Miscellaneous Document Requirements. Furnish to
Administrative Agent (which shall promptly distribute to each of the Banks):
(1)    Annual Financial Statements. As soon as available and in any event within
ninety-five (95) days after the end of each Fiscal Year, the Borrower’s
Consolidated Financial Statements as of the end of and for such Fiscal Year,
audited by Borrower’s Accountants;


58



--------------------------------------------------------------------------------





(2)    Quarterly Financial Statements. As soon as available and in any event
within fifty (50) days after the end of each calendar quarter (other than the
last quarter of the Fiscal Year), the unaudited Borrower’s Consolidated
Financial Statements as of the end of and for such calendar quarter, reviewed by
Borrower’s Accountants;
(3)    Certificate of No Default and Financial Compliance. Within fifty (50)
days after the end of each of the first three quarters of each Fiscal Year and
within ninety-five (95) days after the end of each Fiscal Year, a certificate of
the chief financial officer or other appropriate financial officer of General
Partner (a) stating that, to the best of his or her knowledge, no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, specifying the nature thereof and the
action which is being taken with respect thereto; (b) stating that the covenants
contained in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth all items comprising Total Outstanding
Indebtedness (including amount, maturity, interest rate and amortization
requirements), Capitalization Value, Secured Indebtedness, Combined EBITDA,
Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest Expense and
Unsecured Indebtedness; and (d) only at the end of each Fiscal Year an estimate
of Borrower’s taxable income;
(4)    Certificate of Borrower’s Accountants. Within ninety-five (95) days after
the end of each Fiscal Year, a report with respect thereto of Borrower’s
Accountants, which report shall be unqualified, except as provided in the second
sentence of this clause (4), and shall state that such financial statements
fairly present the consolidated financial position of each of the Borrower and
its Subsidiaries as at the dates indicated and the consolidated results of their
operations and cash flows for the periods indicated, in conformity with GAAP
applied on a basis consistent with prior years (except for changes which shall
have been disclosed in the notes to the financial statements). In the event that
such report is qualified, a copy of the Borrower’s Accountants’ communications
with those charged with governance or any similar report delivered to the
General Partner or to any officer or employee thereof by Borrower’s Accountants
in connection with such financial statements (which letter or report shall be
subject to the confidentiality limitations set forth herein), as well as a
statement of Borrower’s Accountants to the effect that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrower failed to comply with the terms, covenants, provisions or conditions of
Article VIII, insofar as they relate to financial and accounting matters.
(5)    Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all actions, suits, and proceedings before any court or
arbitrator, affecting Borrower which, if determined adversely to Borrower is
likely to result in a Material Adverse Change and which would be required to be
reported in Borrower’s SEC Reports;
(6)    Notice of ERISA Events. Promptly after the occurrence thereof, notice of
any action or event described in clauses (c) or (d) of Section 9.01(7);


59



--------------------------------------------------------------------------------





(7)    Notices of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after Borrower becomes aware of the occurrence of a
material Default or any Event of Default a written notice setting forth the
details of such Default or Event of Default and the action which is proposed to
be taken with respect thereto;
(8)    Sales or Acquisitions of Assets. Promptly after the occurrence thereof,
written notice of any Disposition or acquisition of an individual asset (other
than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower’s cash management) in excess of One Billion Dollars ($1,000,000,000);
(9)    Material Adverse Change. As soon as is practicable and in any event
within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in Borrower’s SEC Reports,
written notice thereof;
(10)    Bankruptcy of Tenants. Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate annual minimum rent
payable to Borrower directly or through its Consolidated Businesses or UJVs is
attributable;
(11)    Offices. Thirty (30) days’ prior written notice of any change in the
principal executive office of Borrower;
(12)    Environmental and Other Notices. As soon as possible and in any event
within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;
(13)    Insurance Coverage. Promptly, such information concerning Borrower’s
insurance coverage as Administrative Agent may reasonably request;
(14)    Proxy Statements, Etc. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports which Borrower
or General Partner sends to its respective shareholders, and copies of all
regular, periodic and special reports, and all registration statements, which
Borrower or General Partner files with the SEC or any Governmental Authority
which may be substituted therefor, or with any national securities exchange;
(15)    Capital Expenditures. If reasonably requested by the Administrative
Agent, a schedule of such Fiscal Year’s capital expenditures and a budget for
the next Fiscal Year’s planned capital expenditures for each Consolidated
Business that is a Real Property Business;
(16)    Change in Borrower’s Credit Rating. Within two (2) Banking Days after
Borrower’s receipt of notice of any change in Borrower’s Credit Rating, written
notice of such change; and


60



--------------------------------------------------------------------------------





General Information. Promptly, such other information respecting the condition
or operations, financial or otherwise, of Borrower or any properties of Borrower
as Administrative Agent or any Bank may from time to time reasonably request.
ARTICLE VII    

NEGATIVE COVENANTS
So long as any of the Loans shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document or any Letter of Credit
remains outstanding, Borrower shall not do any or all of the following:
SECTION 7.01    Mergers, Etc. Without the Required Banks’ consent (which shall
not be unreasonably withheld) merge or consolidate with (except where Borrower
or General Partner is the surviving entity, or in a transaction of which the
purpose is to redomesticate such entity in another United States jurisdiction,
and no Default or Event of Default has occurred and is continuing (except where
such Default or Event of Default shall be cured concurrently with the
effectuation of such merger, consolidation or transaction), or sell, assign,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) Borrower’s or General Partner’s assets substantially as an
entirety (whether now owned or hereafter acquired) or enter into any agreement
to do any of the foregoing (unless Borrower’s obligation to close thereunder is
conditioned on obtaining the Required Banks’ consent). Without the Required
Banks’ consent (which shall not be unreasonably withheld) neither Borrower nor
General Partner shall liquidate, wind up or dissolve (or suffer any liquidation
or dissolution) or discontinue its business.
SECTION 7.02    Distributions. Distribute cash and other property to the General
Partner except only in anticipation of payment by the General Partner of
dividends to its shareholders.
SECTION 7.03    Amendments to Organizational Documents.
(a)    Amend Borrower’s agreement of limited partnership or other organizational
documents in any manner that would result in a Material Adverse Change without
the Required Banks’ consent, which consent shall not be unreasonably withheld.
Without limitation of the foregoing, no Person shall be admitted as a general
partner of the Borrower other than General Partner.
(b)    Make any “in-kind” transfer of any of Borrower’s property or assets to
any of Borrower’s constituent partners if such transfer would result in an Event
of Default, without, in each case, the Required Banks’ consent, which consent
shall not be unreasonably withheld.
SECTION 7.04    Use of Proceeds and Letters of Credit. Request any Loan or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, trustees, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in


61



--------------------------------------------------------------------------------





violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
ARTICLE VIII
FINANCIAL COVENANTS
So long as any of the Loans shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document or any Letter of
Credit remains outstanding, Borrower shall not permit or suffer:
SECTION 8.01    Intentionally Omitted.
SECTION 8.02    Ratio of Total Outstanding Indebtedness to Capitalization Value.
Total Outstanding Indebtedness to exceed sixty percent (60%) of Capitalization
Value, each measured as of the most recently ended calendar quarter; provided,
however, with respect to any fiscal quarter in which Borrower or any of its
Consolidated Businesses or UJVs have acquired Real Property Assets, the ratio of
Total Outstanding Indebtedness to Capitalization Value as of the end of such
fiscal quarter and the next succeeding three (3) fiscal quarters may increase to
65%, provided such ratio does not exceed 60% as of the end of the fiscal quarter
immediately thereafter; for purposes of this covenant, (i) Total Outstanding
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Total Outstanding Indebtedness that by its terms is either (1)
scheduled to mature (including by reason of the election of the borrower of such
debt to call such debt prior to its maturity) on or before the date that is 24
months from the date of calculation, or (2) convertible Debt with the right to
put all or a portion thereof on or before the date that is 24 months from the
date of calculation, and (y) Unrestricted Cash and Cash Equivalents, and (ii)
Capitalization Value shall be adjusted by deducting therefrom the amount by
which Total Outstanding Indebtedness is adjusted under clause (i); for purposes
of determining Capitalization Value for this covenant only, (A) costs and
expenses incurred during the applicable period with respect to acquisitions that
failed to close and were abandoned during such period shall not be deducted in
determining EBITDA, and (B) Unrestricted Cash and Cash Equivalents shall be
adjusted to deduct therefrom $35,000,000 and without inclusion of Borrower’s Pro
Rata Share of any Cash or Cash Equivalents owned by any UJV.
SECTION 8.03    Intentionally Omitted
SECTION 8.04    Ratio of Combined EBITDA to Fixed Charges. The ratio of Combined
EBITDA to Fixed Charges, each measured as of the most recently ended calendar
quarter, to be less than 1.40 to 1.00.
SECTION 8.05    Ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense. The ratio of Unencumbered Combined EBITDA to Unsecured Interest


62



--------------------------------------------------------------------------------





Expense, each measured as of the most recently ended calendar quarter, to be
less than 1.50 to 1.00.
SECTION 8.06    Ratio of Unsecured Indebtedness to Capitalization Value of
Unencumbered Assets. Unsecured Indebtedness to exceed sixty percent (60%) of
Capitalization Value of Unencumbered Assets, each measured as of the most
recently ended calendar quarter; provided, however, with respect to any fiscal
quarter in which Borrower or any of its Consolidated Businesses or UJVs has
acquired Real Property Assets, the ratio of Unsecured Indebtedness to
Capitalization Value of Unencumbered Assets as of the end of such fiscal quarter
and the next succeeding three (3) fiscal quarters may increase to 65%, provided
such ratio does not exceed 60% as of the end of the fiscal quarter immediately
thereafter; for purposes of this covenant, (i) Unsecured Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Unsecured
Indebtedness that by its terms is either (1) scheduled to mature (including by
reason of the election of the borrower of such debt to call such debt prior to
its maturity) on or before the date that is 24 months from the date of
calculation, or (2) convertible Debt with the right to put all or a portion
thereof on or before the date that is 24 months from the date of calculation,
and (y) Unrestricted Cash and Cash Equivalents or such lesser amount of
Unrestricted Cash and Cash Equivalents as Borrower shall specify for this
purpose (the “Unsecured Indebtedness Adjustment”), and (ii) Capitalization Value
shall be adjusted by deducting therefrom the Unsecured Indebtedness Adjustment;
for purposes of determining Capitalization Value of Unencumbered Assets for this
covenant only, costs and expenses incurred during the applicable period with
respect to acquisitions that failed to close and were abandoned during such
period shall not be deducted in determining EBITDA; and for purposes of clause
(i)(y) above, Unrestricted Cash and Cash Equivalents shall be adjusted to deduct
therefrom $35,000,000 as well as any Unrestricted Cash and Cash Equivalents used
to determine the Secured Indebtedness Adjustment in Section 8.07, and without
inclusion of Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.
SECTION 8.07    Ratio of Secured Indebtedness to Capitalization Value. The ratio
of Secured Indebtedness to Capitalization Value, each measured as of the most
recently ended calendar quarter, to exceed 50%; for purposes of this covenant,
(i) Secured Indebtedness shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) Secured Indebtedness that by its terms is either (1)
scheduled to mature on (including by reason of the election of the borrower of
such debt to call such debt prior to its maturity) or before the date that is 24
months from the date of calculation, or (2) convertible Debt with the right to
put all or a portion thereof on or before the date that is 24 months from the
date of calculation, and (y) Unrestricted Cash and Cash Equivalents or such
lesser amount of Unrestricted Cash and Cash Equivalents as Borrower shall
specify for this purpose (the “Secured Indebtedness Adjustment”), and (ii)
Capitalization Value shall be adjusted by deducting therefrom the Secured
Indebtedness Adjustment; for purposes of determining Capitalization Value for
this covenant only, costs and expenses incurred during the applicable period
with respect to acquisitions that failed to close and were abandoned during such
period shall not be deducted in determining EBITDA; and for purposes of clause
(i)(y) above, Unrestricted Cash and Cash Equivalents shall be adjusted to deduct
therefrom $35,000,000 as well as any Unrestricted Cash and Cash Equivalents used
to determine the Unsecured Indebtedness Adjustment in Section 8.06, and without
inclusion of Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.


63



--------------------------------------------------------------------------------





SECTION 8.08    Debt of the General Partner. Notwithstanding anything contained
herein to the contrary, any Debt of the General Partner shall be deemed to be
Debt of the Borrower (provided that the same shall be without duplication), for
purposes of calculating the financial covenants set forth in this Article VIII.
ARTICLE IX
EVENTS OF DEFAULT
SECTION 9.01    Events of Default. Any of the following events shall be an
“Event of Default”:
(1)    If Borrower shall fail to pay the principal of any Loans or reimburse any
drawing on a Letter of Credit as and when due; or fail to pay interest accruing
on any Loans as and when due and such failure to pay shall continue unremedied
for five (5) days after the due date of such amount; or fail to pay any fee or
any other amount due under this Agreement or any other Loan Document as and when
due and such failure to pay shall continue unremedied for five (5) days after
notice by Administrative Agent of such failure to pay;
(2)    If any representation or warranty made or deemed made by Borrower in this
Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, financial or other statement furnished at any
time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;
(3)    If Borrower shall fail (a) to perform or observe any term, covenant or
agreement contained in Article VII or Article VIII; or (b) to perform or observe
any term, covenant or agreement contained in this Agreement (other than
obligations specifically referred to elsewhere in this Section 9.01) and such
failure shall remain unremedied for thirty (30) consecutive calendar days after
notice thereof; provided, however, that if any such default under clause (b)
above cannot by its nature be cured within such thirty (30) day grace period and
so long as Borrower shall have commenced cure within such thirty (30) day grace
period and shall, at all times thereafter, diligently prosecute the same to
completion, Borrower shall have an additional period to cure such default;
provided, however, that, in no event, is the foregoing intended to effect an
extension of the Maturity Date;
(4)    If Borrower shall fail (a) to pay any Debt (other than the payment
obligations described in paragraph (1) of this Section 9.01 or obligations that
are recourse to Borrower solely for fraud, misappropriation, environmental
liability and other normal and customary bad-act carveouts to nonrecourse
obligations) the Recourse portion of which to Borrower is an amount equal to or
greater than Fifty Million Dollars ($50,000,000) when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) after the
expiration of any applicable grace period, or (b) to perform or observe any
material term, covenant, or condition under any agreement or instrument relating
to any such Debt, when required to be performed or observed, if


64



--------------------------------------------------------------------------------





the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration of, after the giving of notice or the lapse of time, or both
(other than in cases where, in the judgment of the Required Banks, meaningful
discussions likely to result in (i) a waiver or cure of the failure to perform
or observe or (ii) otherwise averting such acceleration are in progress between
Borrower and the obligee of such Debt), the maturity of such Debt, or any such
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled or otherwise required prepayment, repurchase or
defeasance), prior to the stated maturity thereof;
(5)    If either Borrower or General Partner shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (b) make an assignment for the benefit of creditors, petition
or apply to any tribunal for the appointment of a custodian, receiver or trustee
for it or a substantial part of its assets; (c) commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; (d) have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed or unstayed for a period of sixty
(60) days or more; (e) be the subject of any proceeding under which all or a
substantial part of its assets may be subject to seizure, forfeiture or
divestiture by any governmental entity; (f) by any act or omission indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;
(6)    If one or more judgments, decrees or orders for the payment of money in
excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be rendered
against Borrower or General Partner, and any such judgments, decrees or orders
shall continue unsatisfied and in effect for a period of thirty (30) consecutive
days without being vacated, discharged, satisfied or stayed or bonded pending
appeal;
(7)    If any of the following events shall occur or exist with respect to any
Plan: (a) any Prohibited Transaction; (b) any Reportable Event; (c) the filing
under Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) receipt of notice of an application by the PBGC to
institute proceedings under Section 4042 of ERISA for the termination of, or for
the appointment of a trustee to administer, any Plan, or the institution by the
PBGC of any such proceedings; (e) a condition exists which gives rise to
imposition of a lien under Section 412(n) or (f) of the Code on Borrower,
General Partner or any ERISA Affiliate, and in each case above, if either (1)
such event or conditions, if any, result in Borrower, General Partner or any
ERISA Affiliate being subject to any tax, penalty or other liability to a Plan,
the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or is reasonably likely to exceed Twenty Million Dollars ($20,000,000),
and the same continues unremedied or unpaid for a period of forty-five (45)
consecutive days or (2) such event or conditions, if any, is reasonably likely
to result in Borrower, General Partner or any


65



--------------------------------------------------------------------------------





ERISA Affiliate being subject to any tax, penalty or other liability to a Plan,
the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or may exceed Twenty Million Dollars ($20,000,000) and such event or
condition is unremedied, or such tax, penalty or other liability is not reserved
against or the payment thereof otherwise secured to the reasonable satisfaction
of the Administrative Agent, for a period of forty-five (45) consecutive days
after notice from the Administrative Agent;
(8)    If General Partner shall fail at any time to (i) maintain at least one
class of its common shares which has trading privileges on the New York Stock
Exchange or the American Stock Exchange or is the subject of price quotations in
the over-the-counter market as reported by the National Association of
Securities Dealers Automated Quotation System, or (ii) maintain its status as a
self-directed and self-administered REIT, and in either case such failure shall
remain unremedied for thirty (30) consecutive calendar days after notice
thereof;
(9)    If General Partner acquires any material assets other than additional
interests in Borrower or as permitted by Borrower’s partnership agreement and
shall fail to dispose of any such material asset for thirty (30) consecutive
calendar days after notice thereof;
(10)    If at any time assets of the Borrower or General Partner constitute Plan
assets for ERISA purposes (within the meaning of C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA); or
(11)    A default beyond applicable notice and grace periods (if any) under any
of the other Loan Documents.
SECTION 9.02    Remedies. If any Event of Default shall occur and be continuing,
Administrative Agent shall, upon request of the Required Banks, by notice to
Borrower, (1) terminate the Loan Commitments, whereupon the Loan Commitments
shall terminate and the Banks shall have no further obligation to extend credit
hereunder; and/or (2) declare the unpaid balance of the Loans, all interest
thereon, and all other Obligations payable under this Agreement to be forthwith
due and payable, whereupon such balance, all such interest, and all such
Obligations due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Loans, all interest thereon, and all other Obligations payable under this
Agreement shall automatically be and become forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Borrower.


66



--------------------------------------------------------------------------------





ARTICLE X
ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS
SECTION 10.01    Appointment, Powers and Immunities of Administrative Agent.
Each Bank hereby irrevocably appoints and authorizes Administrative Agent to act
as its agent hereunder and under any other Loan Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Loan Document, together with such other powers as are reasonably
incidental thereto. Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank).
Administrative Agent shall not be responsible to the Banks for any recitals,
statements, representations or warranties made by Borrower or any officer,
partner or official of Borrower or any other Person contained in this Agreement
or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder. Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct.
Borrower shall pay any fee agreed to by Borrower and Administrative Agent with
respect to Administrative Agent’s services hereunder. Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent agrees with
the Banks that Administrative Agent shall perform its obligations under this
Agreement in good faith according to the same standard of care as that
customarily exercised by it in administering its own revolving credit loans.
SECTION 10.02    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telefax or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken


67



--------------------------------------------------------------------------------





or failure to act pursuant thereto shall be binding on all of the Banks and any
other holder of all or any portion of any Loan or participation.
SECTION 10.03    Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default (other than an
Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a “Notice of Default”. In the event that
Administrative Agent receives a “Notice of Default,” Administrative Agent shall
give prompt notice thereof to the Banks. Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07 and Section 12.02)
take such action with respect to such Default or Event of Default which is
continuing as shall be directed by the Required Banks; provided that, unless and
until Administrative Agent shall have received such directions, Administrative
Agent may take such action, or refrain from taking such action, with respect to
such Default or Event of Default as it shall deem advisable in the best interest
of the Banks; and provided further that Administrative Agent shall not send a
notice of Default, Event of Default or acceleration to Borrower without the
approval of the Required Banks. In no event shall Administrative Agent be
required to take any such action which it determines to be contrary to law.
SECTION 10.04    Rights of Agent as a Bank. With respect to its Loan Commitment
and the Loan provided by it, each Person serving as an Agent in its capacity as
a Bank hereunder shall have the same rights and powers hereunder as any other
Bank and may exercise the same as though it were not acting as such Agent, and
the term any “Bank” or “Banks” shall include each Person serving as an Agent in
its capacity as a Bank. Each Person serving as an Agent and its Affiliates may
(without having to account therefor to any Bank) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with, Borrower (and any Affiliates of Borrower)
as if it were not acting as such Agent.
SECTION 10.05    Indemnification of Agents. Each Bank agrees to indemnify each
Agent (to the extent not reimbursed under Section 12.04 or under the applicable
provisions of any other Loan Document, but without limiting the obligations of
Borrower under Section 12.04 or such provisions), for its Pro Rata Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of this Agreement, any other Loan Document
or any other documents contemplated by or referred to herein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which Borrower is obligated to pay under Section 12.04) or under the
applicable provisions of any other Loan Document or the enforcement of any of
the terms hereof or thereof or of any such other documents or instruments;
provided that no Bank shall be liable for (1) any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the party to be
indemnified, (2) any loss of principal or interest with respect to the Loan of
any Bank serving as an Agent or (3) any loss suffered by such Agent in
connection with a swap or other interest rate hedging arrangement entered into
with Borrower.


68



--------------------------------------------------------------------------------





SECTION 10.06    Non-Reliance on Agents and Other Banks. Each Bank agrees that
it has, independently and without reliance on any Agent or any other Bank, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and the decision to enter into this Agreement
and that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any other Loan Document. Each Agent shall
not be required to keep itself informed as to the performance or observance by
Borrower of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower. Except for notices, reports and other documents and
information expressly required to be furnished to the Banks by any Agent
hereunder, each Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the affairs, financial
condition or business of Borrower (or any Affiliate of Borrower) which may come
into the possession of such Agent or any of its Affiliates. Each Agent shall not
be required to file this Agreement, any other Loan Document or any document or
instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.
SECTION 10.07    Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.
SECTION 10.08    Resignation or Removal of Administrative Agent. Administrative
Agent shall have the right to resign at any time. Administrative Agent may be
removed at any time with cause by the Required Banks, provided that Borrower and
the other Banks shall be promptly notified in writing thereof. Upon any such
removal or resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent which successor Administrative Agent, so long as
it is reasonably acceptable both to the Required Banks and, provided that no
Default or Event of Default shall then exist, the Borrower, shall be that Bank
then having the greatest Loan Commitment (other than the Bank resigning or
removed as Administrative Agent). If no successor Administrative Agent shall
have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the Required Banks’ removal or
resignation of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks. The Required Banks or the
retiring Administrative Agent, as the case may be, shall upon the appointment of
a successor Administrative Agent promptly so notify in writing Borrower and the
other Banks. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s removal or resignation
hereunder as Administrative Agent, the provisions of this Article


69



--------------------------------------------------------------------------------





X shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
SECTION 10.09    Amendments Concerning Agency Function. Notwithstanding anything
to the contrary contained in this Agreement, no Agent shall be bound by any
waiver, amendment, supplement or modification of this Agreement or any other
Loan Document which affects its duties, rights, and/or function hereunder or
thereunder unless it shall have given its prior written consent thereto.
SECTION 10.10    Liability of Administrative Agent. Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.
SECTION 10.11    Transfer of Agency Function. Without the consent of Borrower or
any Bank, Administrative Agent may at any time or from time to time transfer its
functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify in writing Borrower and the Banks thereof.
SECTION 10.12    Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date. If and to the extent the Payor shall not have in fact so
made the Required Payment in full to Administrative Agent, the recipient of such
payment shall repay to Administrative Agent forthwith on demand such amount made
available to it together with interest thereon, for each day from the date such
amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three (3)
Banking Days and thereafter at the Base Rate.
SECTION 10.13    Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable


70



--------------------------------------------------------------------------------





under this Section 10.13) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 10.13, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank's failure to comply with the provisions
of Section 12.05(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to such
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (e).
(f)    Status of Banks. (i) Any Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if reasonably requested by the Borrower or the Administrative Agent, shall
deliver


71



--------------------------------------------------------------------------------





such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 10.13(f)(ii)(A),(B) and (D) below) shall not be required if in the
applicable Bank's reasonable judgment such completion, execution or submission
would subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), an executed IRS Form W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax;


(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;


(2) in the case of a Foreign Bank claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of EXHIBIT K-1 to the effect that such Foreign Bank is
not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" within the meaning of Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed IRS Form W-8BEN or W-8BEN-E; or


72



--------------------------------------------------------------------------------







(4) to the extent a Foreign Bank is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
EXHIBIT K-2 or EXHIBIT K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of EXHIBIT K-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank's obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.


Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.13 (including by
the payment of additional amounts pursuant to this Section 10.13), it shall pay
to the indemnifying party an amount equal to such


73



--------------------------------------------------------------------------------





refund (but only to the extent of indemnity payments made under this Section
10.13 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will any indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place such indemnified party in a less favorable net after-Tax position than
such indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or to apply
for or seek a refund of any Taxes on behalf of, any indemnifying party or any
other Person.
(h)    Survival. Each party's obligations under this Section 10.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(i)    Defined Terms. For purposes of this Section 10.13, the term “Bank”
includes any Fronting Bank or Designated Bank and the term “applicable law”
includes FATCA.
(j)    FATCA Acknowledgement. The Borrower, the Administrative Agent and the
Banks acknowledge and agree that, solely for purposes of determining the
applicability of U.S. Federal withholding Taxes imposed by FATCA, this Agreement
will continue to not be treated as a “grandfathered obligation” under FATCA. 
SECTION 10.14    Pro Rata Treatment. Except to the extent otherwise provided,
(1) each advance of proceeds of the Ratable Loans shall be made by the Banks,
(2) each reduction of the amount of the Total Loan Commitment under Section 2.16
shall be applied to the Loan Commitments of the Banks and (3) each payment of
the facility fee accruing under Section 2.08 shall be made for the account of
the Banks, ratably according to the amounts of their respective Loan
Commitments.
SECTION 10.15    Sharing of Payments Among Banks. If a Bank shall obtain payment
of any principal of or interest on any Loan made by it through the exercise of
any right of setoff, banker’s lien or counterclaim, or by any other means
(including direct payment), and such payment results in such Bank receiving a
greater payment than it would have been entitled to had such payment been paid
directly to Administrative Agent for disbursement to the Banks, then such Bank
shall promptly purchase for cash from the other Banks participations in the
Loans made by the other Banks in such amounts, and make such other adjustments
from time to time as shall be equitable to the end that all the Banks shall
share ratably the benefit of such payment; provided that (i) if any such
participations are purchased and all or any portion of the


74



--------------------------------------------------------------------------------





payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). To such end the Banks shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.
Borrower agrees that any Bank so purchasing a participation in the Loans made by
other Banks may exercise all rights of setoff, banker’s lien, counterclaim or
similar rights with respect to such participation. Nothing contained herein
shall require any Bank to exercise any such right or shall affect the right of
any Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness of Borrower.
SECTION 10.16    Possession of Documents. Each Bank shall keep possession of its
own Ratable Loan Note. Administrative Agent shall hold all the other Loan
Documents and related documents in its possession and maintain separate records
and accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.
SECTION 10.17    Syndication Agents and Documentation Agents. The Banks serving
as Syndication Agents or Documentation Agents shall have no duties or
obligations in such capacities. In addition, in acting as an Agent, no Bank will
have any responsibility except as set forth herein and shall in no event be
subject to any fiduciary or other implied duties.
SECTION 10.18    Certain ERISA Matters.
(a)    Each Bank (x) represents and warrants, as of the date such Person became
a Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Loan Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of


75



--------------------------------------------------------------------------------





and performance of the Loans, the Letters of Credit, the Loan Commitments and
this Agreement,
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Loan Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Loan Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Loan Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that:


(i)    none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Loan Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Loan Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


76



--------------------------------------------------------------------------------





(iv)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Loan Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Loan Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c)    The Administrative Agent and each Lead Arranger hereby informs the Banks
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Loan Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Loan Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Loan Commitments by such Bank or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XI
NATURE OF OBLIGATIONS
SECTION 11.01    Absolute and Unconditional Obligations. Borrower acknowledges
and agrees that its obligations and liabilities under this Agreement and under
the other Loan Documents shall be absolute and unconditional irrespective of (1)
any lack of validity or enforceability of any of the Obligations, any Loan
Documents, or any agreement or instrument relating thereto; (2) any change in
the time, manner or place of payment of, or in any other term in respect of, all
or any of the Obligations, or any other amendment or waiver of or consent to any
departure from any Loan Documents or any other documents or instruments executed
in connection with or related to the Obligations; (3) any exchange or release of
any collateral, if any, or of any other Person from all or any of the
Obligations; or (4) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, Borrower or any other Person in respect
of the Obligations.
The obligations and liabilities of Borrower under this Agreement and the other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower,
General Partner or any other


77



--------------------------------------------------------------------------------





Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.
SECTION 11.02    Non-Recourse to VRT Principals and the General Partner. This
Agreement and the obligations hereunder and under the other Loan Documents are
fully recourse to Borrower. Notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), and
notwithstanding any applicable law that would make the General Partner liable
for the debts or obligations of the Borrower, including as a general partner, no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the VRT Principals or the
General Partner, and each Bank expressly waives and releases, on behalf of
itself and its successors and assigns, all right to assert any liability
whatsoever under or with respect to the Relevant Documents against, or to
satisfy any claim or obligation arising thereunder against, any of the VRT
Principals or the General Partner or out of any assets of the VRT Principals or
the General Partner, provided, however, that nothing in this Section shall be
deemed to (1) release Borrower from any liability pursuant to, or from any of
its obligations under, the Relevant Documents, or from liability for its
fraudulent actions or fraudulent omissions; (2) release any VRT Principals or
the General Partner from personal liability arising outside of the terms of this
Agreement for its, his or her own fraudulent actions, fraudulent omissions,
misappropriation of funds, rents or insurance proceeds, gross negligence or
willful misconduct; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans and Letters of Credit or any and all of
the assets of Borrower (notwithstanding the fact that the VRT Principals and the
General Partner have an ownership interest in Borrower and, thereby, an interest
in the assets of Borrower) or to name Borrower (or, to the extent that the same
are required by applicable law or are determined by a court to be necessary
parties in connection with an action or suit against Borrower or any collateral
hereafter given for the Loans, the General Partner) as a party defendant in, and
to enforce against any collateral hereafter given for the Loans and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable law or determined by a court to be necessary to preserve
Administrative Agent’s and/or Banks’ rights against any collateral hereafter
given for the Loans or Borrower, but not otherwise) or shall be enforced against
any of the VRT Principals or the General Partner or their assets.
ARTICLE XII
MISCELLANEOUS
SECTION 12.01    Binding Effect of Request for Advance. Borrower agrees that, by
its acceptance of any advance of proceeds of the Loans under this Agreement or
the issuance of any Letter of Credit, it shall be bound in all respects by the
request for advance or Letter of Credit submitted on its behalf in connection
therewith with the same force and effect as


78



--------------------------------------------------------------------------------





if Borrower had itself executed and submitted the request for advance or Letter
of Credit and whether or not the request for advance is executed and/or
submitted by an authorized person.
SECTION 12.02    Amendments and Waivers. Subject to Section 2.16(c) (with
respect to the Incremental Commitments) and Section 3.02(b), no amendment,
forbearance or material waiver of any provision of this Agreement or any other
Loan Document nor consent to any material departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Banks and, solely for purposes of its acknowledgment thereof,
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver, consent or forbearance shall, unless in
writing and signed by all the Banks (or in the case of (1), (2) and (6) below,
signed by all the Banks affected thereby) do any of the following: (1) forgive
or reduce the principal of, or interest on, the Loans or any fees due hereunder
or any other amount due hereunder or under any other Loan Document; (2) postpone
or extend any date fixed for any payment of principal of, or interest on, the
Loans or any fees or other amounts due hereunder or under any other Loan
Document; (3) change the definition of Required Banks or Pro Rata Share or
change Section 10.14 or 10.15 in a manner that would alter the pro rata sharing
of payments required thereby; (4) amend this Section 12.02 or any other
provision requiring the unanimous consent of the Banks; (5) waive any default in
payment under paragraph (1) of Section 9.01 or any default under paragraph (5)
of Section 9.01; (6) increase or decrease any Loan Commitment of any Bank
(except changes in Loan Commitments pursuant to Section 2.16); (7) release any
guaranty (other than a guaranty given pursuant to Section 12.21); (8) permit the
expiration date of any Letter of Credit to be later than the first anniversary
of the Maturity Date; or (9) permit the assignment or transfer by the Borrower
of any of its rights or obligations hereunder or under any other Loan Document
except in a transaction permitted (with or without the Required Banks’ consent)
pursuant to Section 7.01; and provided further, that (A) an amendment, waiver or
consent relating to the time specified for payment of principal, interest and
fees with respect to Bid Rate Loans shall only be binding if in writing and
signed by the affected Bank or Designated Lender and (B) an amendment, waiver or
consent relating to the Letters of Credit (including any letter of credit
application; provided that the provisions of this Agreement shall prevail if
there is an inconsistency between this Agreement and such amendment, waiver or
consent to a letter of credit application) shall only be binding if in writing
and signed by the Fronting Banks affected thereby. Any advance of proceeds of
the Loans made prior to or without the fulfillment by Borrower of all of the
conditions precedent thereto, whether or not known to Administrative Agent and
the Banks, shall not constitute a waiver of the requirement that all conditions,
including the non-performed conditions, shall be required with respect to all
future advances. No failure on the part of Administrative Agent or any Bank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof or preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Bank shall reply promptly, but in any
event within fifteen (15) Banking Days (or five (5) Banking Days with respect to
any decision to accelerate or stop acceleration of


79



--------------------------------------------------------------------------------





the Loan) after receipt of the request therefor by Administrative Agent (the
“Bank Reply Period”). Unless a Bank shall give written notice to Administrative
Agent that it objects to the recommendation or determination of Administrative
Agent within the Bank Reply Period, such Bank shall be deemed to have approved
or consented to such recommendation or determination.
SECTION 12.03    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Bank may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as any Obligations hereunder are outstanding and unpaid.
SECTION 12.04    Expenses; Indemnification. Borrower agrees to reimburse
Administrative Agent on demand for all reasonable out-of-pocket costs, expenses,
and charges (including, without limitation, all reasonable fees and charges of
engineers, appraisers and external legal counsel) incurred by Administrative
Agent in connection with the Loans and to reimburse each of the Banks for
reasonable out-of-pocket legal costs, expenses and charges incurred by each of
the Banks in connection with the performance or enforcement of this Agreement,
the Notes, or any other Loan Documents; provided, however, that Borrower is not
responsible for costs, expenses and charges incurred by the Bank Parties in
connection with the administration or syndication of the Loans (other than any
administration fee payable to Administrative Agent). Borrower agrees to
indemnify Administrative Agent, each Bank, Affiliates of the foregoing, and
their respective directors, officers, employees, agents and advisors (each, an
“indemnified person”) from, and hold each of them harmless against, any and all
losses, liabilities, claims, damages or expenses incurred by any of them arising
out of or by reason of (w) the execution, delivery or performance of the Loan
Documents by Borrower or the use of the proceeds of the Loans or Letters of
Credit, directly or indirectly, by Borrower, (x) any claims by brokers due to
acts or omissions by Borrower, (y) any investigation or litigation or other
proceedings (including any threatened investigation or litigation or other
proceedings) relating to any actual or proposed use by Borrower of the proceeds
of the Loans, including without limitation, the reasonable fees and
disbursements of third-party counsel incurred in connection with any such
investigation or litigation or other proceedings or (z) third party claims or
actions against any indemnified person relating to or arising from this
Agreement and the transactions contemplated pursuant to this Agreement or the
other Loan Documents; provided, however, that such indemnification shall exclude
any such losses, liabilities, claims, damages or expenses incurred by reason of
the gross negligence or willful misconduct of such indemnified person to be
indemnified as determined by a final and non-appealable judgment of a court of
competent jurisdiction.
The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.


80



--------------------------------------------------------------------------------





SECTION 12.05    Assignment; Participation. (a) This Agreement shall be binding
upon, and shall inure to the benefit of, Borrower, Administrative Agent, the
Banks and their respective successors and permitted assigns. Except as provided
in Section 7.01, the Borrower may not assign or transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of all the Banks (and any attempted such assignment or transfer without
such consent shall be null and void). Except as otherwise provided under Section
12.04, nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Fronting
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (b) of this Section) and, to the extent expressly contemplated hereby,
the Affiliates and their respective directors, officers, employees, agents and
advisors of each of the Administrative Agent, the Fronting Bank and the Banks)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Subject to Section 12.05(e), prior to the occurrence of an Event of
Default, any Bank may at any time, grant to an existing Bank or one or more
banks, finance companies, insurance companies or other entities, other than a
natural person, the Borrower and its Affiliates or a Defaulting Lender (a
“Participant”), in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank or any lesser amount
equal to such Bank’s entire remaining amount of Loans and Loan Commitments)
participating interests in its Loan Commitment or any or all of its Loans. After
the occurrence and during the continuance of an Event of Default, any Bank may
at any time grant to any Person, other than a natural person or the Borrower and
its Affiliates, in any amount (also a “Participant”), participating interests in
its Loan Commitment or any or all of its Loans. Any participation made during
the continuation of an Event of Default shall not be affected by the subsequent
cure of such Event of Default. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to Borrower
and Administrative Agent, such Bank shall remain responsible for the performance
of its obligations hereunder, and Borrower and Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of Borrower hereunder and under any other Loan Document, including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of Section
12.02). The Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Article III with
respect to its participating interest. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 10.13 (subject to the requirements
and limitations therein, including the requirements under Section 10.13(f) (it
being understood that the documentation required under Section 10.13(f) shall be
delivered to the participating Bank)) to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.07 and 3.08 as if it were an assignee under
paragraph (c) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 10.13, with respect to any participation, than its
participating


81



--------------------------------------------------------------------------------





Bank would have been entitled to receive. Each Bank that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.07 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Bank; provided that such Participant agrees to be subject to Section 10.15 as
though it were a Bank. Each Bank that sells a participation shall, acting solely
for this purpose as a non‑fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Loan Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent shall have no responsibility for maintaining a
Participant Register.
(c)    Subject to Section 12.05(e), any Bank may at any time assign to a
Qualified Institution (in each case, an “Assignee”) (i) prior to the occurrence
of an Event of Default, in minimum amounts of not less than Five Million Dollars
($5,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank
or an assignment by a Bank to a Bank Affiliate or any lesser amount equal to
such Bank’s entire remaining amount of Loans and Loan Commitments) and (ii)
after the occurrence and during the continuance of an Event of Default, in any
amount, all or a proportionate part of all, of its rights and obligations under
this Agreement, the Notes and the other Loan Documents, and, in either case,
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the consent
of the Administrative Agent and the Fronting Bank and if no Event of Default
shall have occurred and be continuing, the consent of Borrower, which consents
shall not be unreasonably withheld or delayed; and provided further that if an
Assignee is a Bank Affiliate of such transferor Bank or was a Bank immediately
prior to such assignment, no such consents shall be required unless in either
case the Assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender
(in which case, such consent may be withheld in the sole discretion of the
Administrative Agent or the Borrower); and provided further that such assignment
may, but need not, include rights of the transferor Bank in respect of
outstanding Bid Rate Loans. Upon execution and delivery of such instrument and
an Administrative Questionnaire and payment by such Assignee to such transferor
Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Assignee, such Assignee shall be a Bank party to this Agreement
and shall have all the rights and obligations of a Bank with a Loan Commitment
as set forth in such Assignment and Assumption Agreement, and no further consent
or action by any party shall be required and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, Administrative Agent and Borrower shall make appropriate arrangements so
that, if required, a


82



--------------------------------------------------------------------------------





new Note is issued to the Assignee. In connection with any such assignment
(other than an assignment by a Bank to a Bank Affiliate), the transferor Bank
shall pay to Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500. If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall, prior to
the first date on which interest or fees are payable hereunder for its account,
deliver to Borrower and Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 10.13. Any assignment made during the continuation of an Event of
Default shall not be affected by any subsequent cure of such Event of Default.
Any consent required hereunder shall be given or denied within ten (10) Banking
Days after receipt by the applicable Person of request therefor; any failure to
respond within such ten (10) Banking Day period shall be deemed a denial. The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Banks, and the Loan Commitment of, and principal
amount (and stated interest) of the Loans and Letter of Credit participations
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Fronting Bank and the
Banks shall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Fronting Bank and any Bank, at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Any Bank may at any time assign or pledge all or any portion of its
rights under this Agreement and its Note to secure the obligations of such Bank,
including to a Federal Reserve Bank or other central bank having jurisdiction
over such Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.
(e)    Except as provided in Section 12.05(d), so long as no Event of Default
shall have occurred and be continuing, no Bank shall be permitted to enter into
an assignment of, or sell a participation interest in, its Loans and Loan
Commitment, which would result in such Bank holding Loans and a Loan Commitment,
without Participants, of less than Ten Million Dollars ($10,000,000), which
minimum amount shall be reduced pro rata as a result of a decrease of the
aggregate Loan Commitments pursuant to Section 2.16; provided, however, that no
Bank shall be prohibited from assigning its entire Loans and Loan Commitment so
long as such assignment is otherwise permitted hereby.
(f)    Borrower recognizes that in connection with a Bank’s selling of
Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee. In connection with a Bank’s delivery of any
financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis. Borrower agrees to provide all assistance
reasonably requested by a Bank to enable such Bank to sell Participations or
make assignments of its Loan and Loan Commitment as permitted by this Section
12.05. Each Bank agrees to provide Borrower with advance notice of all
Participations to be sold by such Bank.


83



--------------------------------------------------------------------------------





SECTION 12.06    Documentation Satisfactory. All documentation required from or
to be submitted on behalf of Borrower in connection with this Agreement and the
documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.
SECTION 12.07    Notices. (a) Unless the party to be notified otherwise notifies
the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier or telecopy, receipt confirmed, addressed to
such party at (i) if to the Borrower, the Administrative Agent or a Fronting
Bank, its address on the signature page of this Agreement, or (ii) if to any
other Bank, its address (or telecopy number) set forth in its Administrative
Questionnaire. Notices shall be effective: (1) if by telephone, at the time of
such telephone conversation, (2) if given by mail, three (3) calendar days after
mailing; (3) if given by overnight courier, upon receipt; and (4) if given by
telecopy, upon receipt if received by the recipient during its normal business
hours. Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Banks and the Fronting Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Bank. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Banking Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto in
accordance with this Section 12.07, except that each Bank must only give such
notice to the Administrative Agent, the Borrower and the Fronting Banks.


84



--------------------------------------------------------------------------------





(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Fronting
Banks and the other Banks by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available”. None of the Administrative Agent or the Borrower or any
of their respective Affiliates and such Affiliates’ respective directors,
officers, employees, agents or advisors (the “Communications Parties”) warrant
the adequacy of such Electronic Systems and each expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Communications Party in connection
with the Communications or any Electronic System. In no event shall any
Communications Party have any liability to the other parties hereto or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Bank or any Fronting Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.


SECTION 12.08    Setoff. Upon the occurrence of an Event of Default, to the
extent permitted or not expressly prohibited by applicable law, Borrower agrees
that, in addition to (and without limitation of) any right of setoff, bankers’
lien or counterclaim a Bank may otherwise have, each Bank shall be entitled, at
its option, to offset balances (general or special, time or demand, provisional
or final) held by it for the account of Borrower at any of such Bank’s offices,
in Dollars or in any other currency, against any amount payable by Borrower to
such Bank under this Agreement or such Bank’s Note, or any other Loan Document,
which is not paid when due (regardless of whether such balances are then due to
Borrower or General Partner), in which case it shall promptly notify Borrower
and Administrative Agent thereof; provided that such Bank’s failure to give such
notice shall not affect the validity thereof. Payments by Borrower hereunder or
under the other Loan Documents shall be made without setoff or counterclaim.
SECTION 12.09    Table of Contents; Headings. Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.
SECTION 12.10    Severability. The provisions of this Agreement are intended to
be severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting


85



--------------------------------------------------------------------------------





the validity or enforceability thereof in any other jurisdiction or the
remaining provisions hereof in any jurisdiction.
SECTION 12.11    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent..
SECTION 12.12    Integration. The Loan Documents set forth the entire agreement
among the parties hereto relating to the transactions contemplated thereby
(except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.
SECTION 12.13    Governing Law. This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New York.
SECTION 12.14    Waivers. To the extent permitted or not expressly prohibited by
applicable law, in connection with the obligations and liabilities as aforesaid,
Borrower hereby waives (1) notice of any actions taken by any Bank Party under
this Agreement, any other Loan Document or any other agreement or instrument
relating hereto or thereto except to the extent otherwise provided herein; (2)
all other notices, demands and protests, and all other formalities of every kind
in connection with the enforcement of the Obligations, the omission of or delay
in which, but for the provisions of this Section 12.14, might constitute grounds
for relieving Borrower of its obligations hereunder; (3) any requirement that
any Bank Party protect, secure, perfect or insure any Lien on any collateral or
exhaust any right or take any action against Borrower or any other Person or any
collateral; (4) any right or claim of right to cause a marshalling of the assets
of Borrower; and (5) all rights of subrogation or contribution, whether arising
by contract or operation of law (including, without limitation, any such right
arising under the Bankruptcy Code) or otherwise by reason of payment by
Borrower, pursuant to this Agreement or any other Loan Document.
SECTION 12.15    Jurisdiction; Immunities. Borrower, Administrative Agent and
each Bank hereby irrevocably submit to the exclusive jurisdiction of any New
York State or United States Federal court sitting in New York City, Borough of
Manhattan, over any action or


86



--------------------------------------------------------------------------------





proceeding arising out of or relating to this Agreement, the Notes or any other
Loan Document. Borrower, Administrative Agent, and each Bank irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or United States Federal court. Borrower,
Administrative Agent, and each Bank irrevocably consent to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to Borrower, Administrative Agent or each Bank, as the case may be,
at the addresses specified herein. Borrower, Administrative Agent and each Bank
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Borrower, Administrative Agent and each Bank
further waive any objection to venue in the State of New York and any objection
to an action or proceeding in the State of New York on the basis of forum non
conveniens. Borrower, Administrative Agent and each Bank agree that any action
or proceeding brought against Borrower, Administrative Agent or any Bank, as the
case may be, shall be brought only in a New York State court sitting in New York
City, Borough of Manhattan, or a United States Federal court sitting in New York
City, Borough of Manhattan, to the extent permitted or not expressly prohibited
by applicable law.
Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by law.
To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.
BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN. IN ADDITION, BORROWER
HEREBY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER
MAY HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE
LAW, TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF
NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR
THE BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD
BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED
IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS)
OR (2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
BANKS WITH RESPECT TO ANY ASSERTED CLAIM.


87



--------------------------------------------------------------------------------





To the extent not prohibited by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Bank or any Agent, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or other extension of credit
hereunder or the use of the proceeds thereof.
SECTION 12.16    Designated Lender. Any Bank (other than an Affected Bank or a
Bank which is such solely because it is a Designated Lender) (each, a
“Designating Lender”) may at any time designate one (1) Designated Lender to
fund Bid Rate Loans on behalf of such Designating Lender subject to the terms of
this Section and the provisions in Section 12.05 shall not apply to such
designation. No Bank may designate more than one (1) Designated Lender. The
parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give prompt notice thereof to
Borrower, whereupon, (i) from and after the “Effective Date” specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.02 after Borrower has accepted the Bid Rate Quote
of the Designating Lender and (ii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to Borrower, Administrative Agent and the Banks for each and every of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05. Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers and consents under or relating to this
Agreement and the other Loan Documents. Any such notice, communication, vote,
approval, waiver or consent shall be signed by the Designating Lender as
administrative agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf, but shall be binding on the Designated
Lender to the same extent as if actually signed by the Designated Lender.
Borrower, Administrative Agent and the Banks may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same. No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.
SECTION 12.17    No Bankruptcy Proceedings. Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state


88



--------------------------------------------------------------------------------





bankruptcy or similar law, for 366 days after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender.
SECTION 12.18    Intentionally Omitted.
SECTION 12.19    USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the General
Partner, which information includes the name and address of the Borrower and the
General Partner and other information that will allow such Bank to identify the
Borrower and the General Partner in accordance with the Act. The Borrower shall
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Bank in order to assist the Administrative Agent
and the Banks in maintaining compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Act.
SECTION 12.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Bank is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Loan Commitment of such Defaulting
Lender pursuant to Section 2.08;
(b)    the Loan Commitment and outstanding New Term Loans (if any) of such
Defaulting Lender shall not be included in determining whether the Required
Banks have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 12.02); provided,
that (i) such Defaulting Lender’s Loan Commitment may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Loans or Letters of Credit may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;
(c)    if any Letters of Credit are outstanding at the time such Bank becomes a
Defaulting Lender then:
(1)    all or any part of such Defaulting Lender’s Pro Rata Share of such
Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only (x) to the extent (A)
the sum of all non-Defaulting Lenders’ Pro Rata Shares of Loans (other than Bid
Rate Loans) and Letters of Credit plus such Defaulting Lender’s Pro Rata Share
of Letters of Credit does not exceed (B) the total of all non-Defaulting
Lenders’ Loan Commitments and (y) if the conditions set forth in Sections
4.02(1) and (2) are satisfied at such time;
(2)    to the extent the reallocation described in clause (1) above cannot be
effected, Borrower shall within one Banking Day following notice by the
Administrative Agent cash collateralize for the benefit of the Fronting Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s Pro
Rata Share of the Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (1) above) in


89



--------------------------------------------------------------------------------





accordance with the procedures set forth in Section 2.17(e) for so long as such
Letters of Credit are outstanding or until such time and to the extent that, as
a result of the paydown of the Loans, the reallocation described in clause (1)
above can be effected;
(3)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
Pro Rata Share of the Letters of Credit pursuant to clause (2) above, Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.17(g) with respect to such Defaulting Lender’s Pro Rata Share of the
Letters of Credit during the period such Defaulting Lender’s Pro Rata Share of
the Letters of Credit is cash collateralized;
(4)    if the Pro Rata Shares of the non-Defaulting Lenders are reallocated
pursuant to clause (1) above, then the fees payable to the Banks pursuant to
Section 2.08 and Section 2.17(g) shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated Pro Rata Shares;
(5)    if all or any portion of such Defaulting Lender’s Pro Rata Share of
outstanding Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (1) or (2) above, then, without prejudice to any rights or
remedies of the Fronting Bank or any other Bank hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Loan Commitment that was
utilized by such Pro Rata Share of the outstanding Letters of Credit) and letter
of credit fees payable under Section 2.17(g) with respect to such Defaulting
Lender’s Pro Rata Share of the outstanding Letters of Credit shall be payable to
the Fronting Bank until and to the extent that such Pro Rata Share is
reallocated and/or cash collateralized; and
(6)    so long as such Bank is a Defaulting Lender, the Fronting Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Pro Rata Share of outstanding Letters of Credit will be 100% covered by the Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 12.20(c)(2), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
12.20(c)(1) (and such Defaulting Lender shall not participate therein).
(d)    If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of
any Bank shall occur following the date hereof and for so long as such event
shall continue or (ii) the Fronting Bank has a good faith belief that any Bank
has defaulted in fulfilling its obligations under one or more other agreements
in which such bank commits to extend credit, the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Fronting
Bank (x) shall have entered into arrangements with Borrower or such Bank,
satisfactory to the Fronting Bank to defease any risk to it in respect of such
Bank hereunder, or (y) is satisfied that the related exposure and such Bank’s
then outstanding Pro Rata Share of outstanding Letters of Credit will be 100%
covered by the Loan Commitments of the other Banks and/or cash collateral will
be provided by the Borrower in accordance with Section 12.20(c)(2), and
participating


90



--------------------------------------------------------------------------------





interests in any newly issued or increased Letter of Credit shall be allocated
among the other Banks in a manner consistent with Section 12.20(c)(1) (and such
Bank shall not participate therein).
(e)    In the event that the Administrative Agent, the Borrower and the Fronting
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Bank to be a Defaulting Lender, then such Bank shall thereupon
cease to be a Defaulting Lender and the Pro Rata Shares of the Banks with
respect to the outstanding Letters of Credit shall be readjusted to reflect the
inclusion of such Bank’s Loan Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks (other than Bid Rate Loans)
as the Administrative Agent shall determine may be necessary in order for such
Bank to hold such Loans in accordance with its Pro Rata Share and cash
collateral under Section 12.20(c)(3) to be redelivered to the Borrower.
(f)    In the event that a Bank shall become a Defaulting Lender, then, provided
that no Event of Default shall have occurred and be outstanding, and subject to
the provisions of applicable law, for so long as such Bank shall remain a
Defaulting Lender, Borrower shall have the right to replace such Defaulting
Lender as though it were an Affected Bank, in accordance with the provisions of
Section 3.07.
SECTION 12.21    Use for Mortgages. From time to time, on not less than ten (10)
Banking Days’ notice, the Borrower may request proceeds of the Loans be used to
refinance or acquire properties secured by certain secured mortgage Debt of the
Borrower and/or its Subsidiaries, in which event, a portion of the Loans equal
to the amount of the advances made hereunder in connection with such refinancing
or acquisition, at the Borrower’s election, may be secured by an amended and
restated mortgage on the property securing the mortgage Debt to be so refinanced
or acquired (a “Refinancing Mortgage”) and evidenced by a mortgage note executed
by Borrower and/or one or more Subsidiaries (provided that if Borrower shall not
execute such mortgage note, the Borrower shall execute a guaranty of such
mortgage note), as more particularly set forth in Section 2.09, provided that no
Refinancing Mortgage may encumber a property located in a Special Flood Hazard
Area as designated by the Federal Emergency Management Agency. At least seven
(7) Banking Days prior to the recordation of any Refinancing Mortgage, the
Administrative Agent shall provide all Banks with a legal description and
special flood hazard determination form for all property proposed to be
encumbered thereby. Any such Refinancing Mortgage and any other agreement,
certifications, opinions and other documents will be (i) in form and substance
reasonably acceptable to the Administrative Agent and its counsel, (ii) be
consistent in all respects with the terms of this Agreement, and (iii) subject
to being released or assigned by the Administrative Agent at the request of the
Borrower (it being understood and agreed that the Administrative Agent and the
Banks shall not be required to give any representations or warranties with
respect to any such release or assignment, including with respect to any aspects
of the Debt secured thereby, except that it is the holder thereof and authorized
to execute and deliver the same). In addition, in connection with each
Refinancing Mortgage, the Administrative Agent, at the request and expense of
Borrower, will provide subordination, non-disturbance and attornment agreements
and intercreditor and/or subordination agreements with respect to any other Debt
secured by the related mortgaged property, in each case in form and substance
reasonably satisfactory to the Administrative Agent. Unless otherwise directed
by Borrower, any prepayments made by the


91



--------------------------------------------------------------------------------





Borrower shall be applied first to any and all Loans outstanding that are not
secured by a Refinancing Mortgage, and only to Loans secured by Refinancing
Mortgages if there shall be no other Loans outstanding at the time.
SECTION 12.22    Reserved.
SECTION 12.23    Confidentiality. Each of the Administrative Agent, the Fronting
Banks and the Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees, and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) on a confidential basis
to any rating agency in connection with rating the Borrower or the Loans or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Fronting Bank or any Bank on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that was available to
the Administrative Agent, any Fronting Bank or any Bank on a non-confidential
basis prior to disclosure by the Borrower. In addition, the Administrative Agent
and the Banks may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the Banks
in connection with the administration of this Agreement, the other Loan
Documents, and the Loan Commitments.
SECTION 12.24    Transitional Arrangements.
(a)    Existing 2014 Credit Agreement Superseded. This Agreement shall supersede
the Existing 2014 Credit Agreement in its entirety, except as provided in this
Section 12.24. On the Execution Date, (i) the loans outstanding under the
Existing 2014 Credit Agreement shall become Loans hereunder, (ii) the rights and
obligations of the parties under the Existing 2014 Credit Agreement and the
“Notes” defined therein shall be subsumed within and be governed by this
Agreement and the Notes; provided, however, that for purposes of this clause
(ii) any of the “Obligations” (as defined in the Existing 2014 Credit Agreement)
outstanding under the Existing 2014 Credit Agreement shall, for purposes of this
Agreement, be Obligations hereunder, (iii) this Agreement shall not in any way
release or impair the rights, duties or obligations created pursuant to the
Existing 2014 Credit Agreement or any other Loan


92



--------------------------------------------------------------------------------





Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Execution Date, except as modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties and obligations are assumed,
ratified and affirmed by the Borrower; (iv) the obligations incurred under the
Existing 2014 Credit Agreement shall, to the extent outstanding on the Execution
Date, continue outstanding under this Agreement and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such obligations or any of the other rights, duties and
obligations of the parties hereunder; and (v) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Banks or the Administrative Agent under the Existing 2014
Credit Agreement, or constitute a waiver of any covenant, agreement or
obligation under the Existing 2014 Credit Agreement, except to the extent that
any such covenant, agreement or obligation is no longer set forth herein or is
modified hereby. The Banks’ interests in such obligations, and participations in
letters of credit under the Existing 2014 Credit Agreement, shall be reallocated
on the Execution Date in accordance with each Bank's Pro Rata Share. On the
Execution Date, (A) the loan commitment of each Bank that is a party to the
Existing 2014 Credit Agreement but is not a party to this Agreement (an “Exiting
Bank”) shall be terminated, all outstanding obligations owing to such Exiting
Banks under the Existing 2014 Credit Agreement on the Execution Date shall be
paid in full, and each Exiting Bank shall cease to be a Bank under this
Agreement; provided, however, that, notwithstanding anything else provided
herein or otherwise, any rights of an Exiting Bank under the Loan Documents that
are intended by their express terms to survive termination of the Loan
Commitments and/or the repayment, satisfaction or discharge of obligations under
any Loan Document shall survive for such Exiting Bank hereunder, and (B) each
Person listed on Schedule 1 attached to this Agreement shall be a Bank under
this Agreement with the Loan Commitment set forth opposite its name on such
Schedule 1.
(b)    Interest and Fees under Existing 2014 Credit Agreement. All interest and
all commitment, facility and other fees and expenses owing or accruing under or
in respect of the Existing 2014 Credit Agreement shall be calculated as of the
Execution Date (prorated in the case of any fractional periods), and shall be
paid on the Execution Date in accordance with the method specified in the
Existing 2014 Credit Agreement as if such agreement were still in effect.
SECTION 12.25    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead
Arrangers, and the Banks are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lead Arrangers, and the Banks, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lead Arranger and each Bank is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and


93



--------------------------------------------------------------------------------





(B) neither the Administrative Agent, any Lead Arranger nor any Bank has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lead Arrangers and the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Lead
Arranger, nor any Bank has any obligation to disclose any of such interests to
the Borrower or its Affiliates. The Borrower agrees that it will not assert any
claim against the Administrative Agent, any Lead Arranger or any Bank based on
an alleged breach of fiduciary duty by such Person in connection with this
Agreement and the transactions contemplated hereby.
SECTION 12.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY BLANK]






94



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust,
general partner
By: _/s/ Alan Rice__________________
Name: Alan J. Rice
Title: Senior Vice President
Address for Notices:
210 Route 4 East
Paramus, New Jersey 07652-0910
Attention: Chief Financial Officer
Telephone: (201) 587-1000
Telecopy: (201) 587-0600
with copies to:
Vornado Realty Trust
888 Seventh Avenue
New York, New York 10106
Attention: Executive Vice President - Capital Markets
Telephone: (212) 894-7000
Telecopy: (212) 894-7073
and
Vornado Realty Trust
888 Seventh Avenue
New York, New York 10106
Attention: Senior Vice President - Corporation Counsel
Telephone: (212) 894-7000
Telecopy: (212) 894-7996









--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Bank and Fronting
Bank
By: __/s/ Sangeeta Mahadevan_______
Name: Sangeeta Mahadevan
Title: Executive Director
Address for Notices:
JPMorgan Chase Bank, N.A.
383 Park Avenue, 24th Floor
New York, New York 10179
Attn: Sangeeta Mahadevan
Telephone: (212) 834-7029
Telecopy: (212) 270-3279
and
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107
Attn:    Shannon Reaume
Telephone: (302) 634-1156
Telecopy: (302) 634-4733









--------------------------------------------------------------------------------






BANK OF AMERICA, N.A. as a Bank and
Fronting Bank






By:    /s/ Jonathan Salzinger        
Name: Jonathan Salzinger
Title: Vice President


Address for Notices:
Bank of America, N.A.
1 Bryant Park, 35th Floor
New York, NY 10044
Attn: Jonathan Salzinger, Vice President
Telephone: (646) 855-3541
Telecopy: (312) 453-6052











--------------------------------------------------------------------------------






WELLS FARGO, NATIONAL ASSOCIATION,
as Syndication Agent and as a Bank and as a Fronting Bank
By: __/s/ D. Bryan Gregory___________
Name: D. Bryan Gregory
Title: Director
Address for Notices:









--------------------------------------------------------------------------------






CITIBANK, N.A.






By:    /s/ John Rowland    
Name: John Rowland
Title: Vice President









--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION






By:    /s/ Denise Smyth        
Name: Denise Smyth
Title: Senior Vice President









--------------------------------------------------------------------------------






TD BANK, N.A.






By:    /s/ Jonathan Asta        
Name: Jonathan Asta
Title: Vice President











--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW
YORK BRANCH






By:    /s/ Elisa Pileggi        
Name: Elisa Pileggi
Title: Authorized Signatory











--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION






By:    /s/ David Heller        
Name: David Heller
Title: Senior Vice President









--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA






By:    /s/ Annie Carr            
Name: Annie Carr
Title: Authorized Signatory









--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.






By:    /s/ Michael King                
Name: Michael King
Title: Authorized Signatory









--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH
    




By:    /s/ James Rolison            
Name: James Rolison
Title: Managing Director






By:    /s/ Darrell L. Gustafson        
Name: Darrell L. Gustafson
Title: Managing Director









--------------------------------------------------------------------------------






BARCLAYS BANK PLC






By:    /s/ Craig Malloy        
Name: Craig Malloy
Title: Director









--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.






By:    /s/ Michael Kauffman            
Name: Michael Kauffman
Title: Managing Director









--------------------------------------------------------------------------------






SOCIÉTÉ GÉNÉRALE






By:    /s/ Richard Bernal        
Name: Richard Bernal
Title: Managing Director









--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY






By:    /s/ Brian Waldron        
Name: Brian Waldron
Title: Assistant Vice President









--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON






By:    /s/ Carol Murray        
Name: Carrol Murray
Title: Managing Director









--------------------------------------------------------------------------------






ASSOCIATED BANK, NATIONAL
ASSOCIATION






By:    /s/ Michael J. Sedivy            
Name: Michael J. Sedivy
Title: Senior Vice President







--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH






By:    /s/ John Feeney        
Name: John Feeney
Title: Director









--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK






By:    /s/ Adam Jenner        
Name: Adam Jenner
Title: Director






By:    /s/ Steven Jonassen        
Name: Steven Jonassen
Title: Managing Director









--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking
corporation






By:    /s/ Casey Ciccone            
Name: Casey Ciccone
Title: Vice President







--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION






By:    /s/ Barbara Isaacman                
Name: Barbara Isaacman
Title: Senior Vice President







--------------------------------------------------------------------------------






ING CAPITAL LLC






By:    /s/ Elizabeth M. Whitworth    
Name: Elizabeth M. Whitworth
Title: Director






By:    /s/ Jeffrey B. Schwartz    
Name: Jeffrey B. Schwartz
Title: Director









--------------------------------------------------------------------------------






LANDESBANK BADEN-WÜRTTEMBERG,
NEW YORK BRANCH






By:    /s/ David McGannon        
Name: David McGannon
Title: Senior Relationship Manager Vice President






By:    /s/ Rayna Karaivanov        
Name: Rayna Karaivanov
Title: AVP Relationship Manager









--------------------------------------------------------------------------------






FIRST COMMERCIAL BANK, LTD., a Republic
of China Bank Acting Through Its Los Angeles
Branch






By:    /s/ Yuan-Gan Ju                
Name: Yuan-Gan Ju
Title: Senior Vice President & General Manager











--------------------------------------------------------------------------------






CIT BANK, N.A.






By:    /s/ Christopher Niederpruem    
Name: Christopher Niederpruem
Title: Managing Director







--------------------------------------------------------------------------------






MANUFACTURERS AND TRADERS TRUST
COMPANY






By:    /s/ Jonathan Tolpin            
Name: Jonathan Tolpin
Title: Administrative Vice President











--------------------------------------------------------------------------------






SCHEDULE 1




    
Bank
Loan Commitment
 
 
JPMorgan Chase Bank, N.A.
$90,000,000
Bank of America, N.A.
$90,000,000
Wells Fargo Bank, National Association
$90,000,000
Citibank, N.A.
$72,500,000
PNC Bank, National Association
$72,500,000
TD Bank, N.A.
$40,000,000
The Toronto-Dominion Bank, New York Branch
$32,500,000
U.S. Bank National Association
$72,500,000
Goldman Sachs Bank USA
$70,000,000
Morgan Stanley Bank, N.A.
$70,000,000
Deutsche Bank AG New York Branch
$65,000,000
Barclays Bank PLC
$62,500,000
BMO Harris Bank N.A.
$62,500,000
Societe Generale
$60,000,000
Branch Banking and Trust Company
$35,000,000
The Bank of New York Mellon
$35,000,000
Associated Bank, National Association
$30,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$30,000,000
Credit Agricole Corporate and Investment Bank
$25,000,000
Fifth Third Bank
$25,000,000
HSBC Bank USA, National Association
$25,000,000
ING Capital LLC
$25,000,000
Landesbank Baden-Württemberg, New York Branch
$25,000,000
First Commercial Bank
$20,000,000
CIT Bank, N.A.
$15,000,000
Manufacturers and Traders Trust Company
$10,000,000
 
 
Total
$1,250,000,000








--------------------------------------------------------------------------------






Schedule 2
(Other Investments)




Toys ‘R’ Us
Dune
Island Global Yachting







--------------------------------------------------------------------------------






Schedule 2A
General Partner Investments


[See attached]





















--------------------------------------------------------------------------------






SCHEDULE 2A General
Partner Investments


    
Entity
 
State of Organization
 
Percentage of Ownership
 
Asset Owned (other than
VRLP units)
825 Seventh Avenue
Holding Corporation
 
New York
 
100%
 
None
Ninety Park Lender QRS. Inc.
 
Delaware
 
100%
 
None
Trees Acquisitions Subsidiary, Inc.
 
Delaware
 
100%
 
1% interest in loan from Ninety
Park Lenders LLC
Vornado Finance SPE, Inc.
 
Delaware
 
100%
 
None
Vornado Green Acres SPE
Managing Member, Inc.
 
Delaware
 
100%
 
None
Vornado 90 Park QRS, Inc.
 
New York
 
100%
 
1% interest in mortgage from
Vornado 90 Park Avenue LLC
Vornado Investments Corporation
 
Delaware
 
100%
 
None







--------------------------------------------------------------------------------






Schedule 3
(General Partner Debt)


NONE







--------------------------------------------------------------------------------






Schedule 2.17(j)


[See attached]











--------------------------------------------------------------------------------









Vornado Realty Trust
Letters of Credit
09/30/17


Under Vornado $1.25 Billion Revolving Credit Facility:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Issue
Date
Property/entity
LOC
Number
Issuing
Bank
Amount
Beneficiary
Status
Expiration
Purpose
1/23/2013
Springfield Mall (Franconia Twp, LP)
CPCS-357172
JP Morgan
218,300
Board of Supervisors of Fairfax
County, Virginia Dept of Public Works
& Environmental Services
(A)
11/1/2017
Springfield Mall Renovation Project - LC required
in accordance with Conservation Agreement
2/3/2010
2011 Crystal Drive / Crystal Park 1
S - 817452
JP Morgan
1,562,820
TIAA - CPPIB REIT, LLC
(C)
1/31/2018
Guaranty for lender on space that has not been re-
leased
3/8/2010
Captive Insurance Co. - Workmen’s
Comp.
S - 770015
JP Morgan
5,098,308
CHUBB, Inc.
(C)
6/15/2018
Security for Workmen’s Comp covered by Captive
Insurance Co.
6/27/2016
VNO 99-01 Queens Boulevard L:LC
TFTS-954076
JP Morgan
1,500,000
Commonwealth Land Title
Insurance Company as Escrow Agent
(C)
1/28/2018
Serves as an escrow deposit in connection with
Vornado’s efforts of obtaining a qualifying C/O for
the sale of Queens Boulevard
8/4/2010
Hotel Pennsylvania (Workmen’s Comp.)
S - 859521
JP Morgan
1,564,404
National Union Fire Insurance
(C)
8/2/2018
Worker's Comp program for Hotel Pennsylvania
10/16/2006
Wasserman RE Fund (Granite
Park/Boston)
S-283949
JP Morgan
531,003
National Union Fire Insurance
(B)
9/20/2018
WREC OCIP Insurance Policy - Guaranty to put up
deductible
11/12/2013
Bergen Mall
TFTS-752078
JP Morgan
26,280
New Jersey Dept. of Environmental
Protection (NJDEP) - Site
Remediation Program
(A)
9/30/2018
Required by the NJDEP Site Remediation
Program
Total Letters of Credit with JP Morgan
 
10,501,115
 
 
 
 





6

--------------------------------------------------------------------------------






EXHIBIT A
AUTHORIZATION LETTER
October __, 2017
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Re:
Amended and Restated Revolving Credit Agreement dated as of the date hereof (the
“Loan Agreement”; capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement) among us, as Borrower,
the Banks named therein, and you, as Administrative Agent for said Banks

Gentlemen:
In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:
Steven Roth;
Michael Franco
Joseph Macnow; and
Mark Hudspeth.


Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with confirmation of each such instruction in writing signed by
any person designated above (including any telecopy or .pdf via e-mail which, in
each case, appears to bear the signature of any person designated above) on the
same day that the instruction is provided to you but your responsibility with
respect to any instruction shall not be affected by your failure to receive such
confirmation or by its contents.
Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.
You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or any Bank
be liable for special, consequential or punitive damages.


A-1



--------------------------------------------------------------------------------





Upon written notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.
We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.
Very truly yours,
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust, general partner
By:__________________________
Name:
Title:




A-2





--------------------------------------------------------------------------------






EXHIBIT B
RATABLE LOAN NOTE
$_________________
 
 
New York, New York
 
 
 
October ___, 2017

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of ___________ or its
successors or assigns (collectively, the “Bank”), at the principal office of
JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, New York 10017
(“Administrative Agent”) for the account of the Applicable Lending Office of the
Bank, the principal sum of __________ Dollars ($________) or, if less, the
amount loaned by the Bank as Ratable Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Applicable Lending Office, at
the times and at the rates per annum as provided in the Loan Agreement. Any
amount of principal hereof which is not paid when due, whether at stated
maturity, by acceleration, or otherwise, shall bear interest from the date when
due until said principal amount is paid in full, payable on demand, at the rates
set forth in the Loan Agreement.
The date and amount of each advance of a Ratable Loan made by the Bank to
Borrower under the Loan Agreement, and each payment of said Ratable Loan shall
be recorded by the Bank on its books and, prior to any transfer of this Note
(or, at the discretion of the Bank, at any other earlier time), may be endorsed
by the Bank on the schedule attached hereto and any continuation thereof.
This Note is one of the Ratable Loan Notes referred to in the Amended and
Restated Revolving Credit Agreement dated as of October __, 2017 (as the same
may be amended from time to time, the “Loan Agreement”) among Borrower, the
Banks named therein (including the Bank) and Administrative Agent, as
administrative agent for the Banks. All of the terms, conditions and provisions
of the Loan Agreement are hereby incorporated by reference. All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Loan Agreement.
The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.
No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
This Note shall be governed by the laws of the State of New York.


B-1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust, general partner
By._____________________________
Name:
Title:




B-2



--------------------------------------------------------------------------------






            
Date
Type of
Advance
Amount
of Advance
Amount
of Payment
Balance
Outstanding
Notation By
 
 
 
 
 
 





B-3



--------------------------------------------------------------------------------






EXHIBIT C
BID RATE LOAN NOTE
$625,000,000
 
 
New York, New York
 
 
 
October ___, 2017

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of JPMorgan Chase Bank, N.A.
(“Administrative Agent”) or its successors or assigns as Administrative Agent
for the account of the respective Banks making Bid Rate Loans or their
respective successors or assigns (for the further account of their respective
Applicable Lending Offices), at the principal office of Administrative Agent
located at 270 Park Avenue, New York, New York 10017, the principal sum of Six
Hundred Twenty Five Million Dollars ($625,000,000) or, if less, the amount
loaned by said Banks as Bid Rate Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Banks for the further account
of their respective Applicable Lending Offices, at the times and at the rates
per annum as provided in the Loan Agreement. Any amount of principal hereof
which is not paid when due, whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.
The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.
This Note is the Bid Rate Loan Note referred to in the Amended and Restated
Revolving Credit Agreement dated as of October __, 2017 (as the same may be
amended from time to time, the “Loan Agreement”) among Borrower, the Banks named
therein and Administrative Agent, as administrative agent for the Banks. All of
the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference. All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.
The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.
No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.


C-1



--------------------------------------------------------------------------------





This Note shall be governed by the laws of the State of New York.
IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust,
general partner
By._____________________________
Name:
Title:


C-2



--------------------------------------------------------------------------------







            
Date
Type of
Advance
Amount
of Advance
Amount
of Payment
Balance
Outstanding
Notation By
 
 
 
 
 
 







C-3



--------------------------------------------------------------------------------






EXHIBIT D
SOLVENCY CERTIFICATE
The officer executing this Certificate is the ___________ of Vornado Realty
Trust, a Maryland real estate investment trust (“General Partner”), the sole
general partner of Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), and is familiar with its properties, assets and businesses, and is
duly authorized to execute this Certificate on behalf of Borrower pursuant to
the Amended and Restated Revolving Credit Agreement dated the date hereof (the
“Loan Agreement”) among Borrower, the banks party thereto (each a “Bank” and
collectively, the “Banks”) and JPMorgan Chase Bank, N.A., as agent for the Banks
(in such capacity, together with its successors in such capacity, the “Agent”).
In executing this Certificate, such individual is acting solely in [his] [her]
capacity as the _____________ of General Partner, and not in [his] [her]
individual capacity. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined.
The undersigned further certifies that [he] [she] has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as [he]
[she] deems necessary and prudent therefor. The undersigned further certifies
that the financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.
The undersigned understands that the Agent is relying on the truth and accuracy
of this Certificate in connection with the transactions contemplated by the Loan
Agreement.
The undersigned certifies that Borrower is Solvent.
IN WITNESS WHEREOF, the undersigned has executed this Certificate on ____
________________________.
____________________________________
Name:
 
Title:
 





D-1



--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
___________________________________________
 
2. Assignee:
___________________________________________
 
 
[and is [a Bank] [a Bank Affiliate of [identify Bank]1]]
 
3. Borrower:
Vornado Realty L.P.
 
 
 

________________________
1    Select as applicable


E-1



--------------------------------------------------------------------------------





4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Loan Agreement



5.
Loan Agreement:    The Amended and Restated Revolving Credit Agreement dated as
of October __, 2017 among Vornado Realty L.P., the Banks from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Banks



6.
Assigned Interest:

Aggregate Amount of Loan Commitment/Loans for all Banks
Amount of Loan Commitment/Loans Assigned
Percentage Assigned of Loan Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Bank, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
This Assignment and Assumption is conditioned upon the consent of the
Administrative Agent and, if no Event of Default shall have occurred and be
continuing, Borrower pursuant to Section 12.05(c) of the Loan Agreement. The
execution of this Assignment and Assumption by the Borrower and the
Administrative Agent is evidence of this consent and acknowledgment,
respectively.
Reference is made to Section 10.13 of the Loan Agreement. The Assignee hereby
represents that it is entitled to receive any payments to be made to it under
the Loan Agreement or hereunder without the withholding of any tax and agrees to
furnish the evidence of such exemption as specified therein and otherwise to
comply with the provisions of said Section 10.13.
[Signature pages follow]


________________________
2    Set forth, to at least 9 decimals, as a percentage of the applicable Loan
Commitment/Loans of all Banks thereunder.


E-2



--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:



[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By_________________________________
Name:
Title:


VORNADO REALTY L.P.,
Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust, general partner


By_________________________________
Name:
Title:




[FRONTING BANKS]


By_________________________________
Name:
Title:


________________________
3    To be added only if the consent of the Administrative Agent and /or
Borrower and/or Fronting Bank is required by the terms of the Loan Agreement.


E-3



--------------------------------------------------------------------------------







STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Loan Agreement,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Loan Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Loan Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Loan Agreement, together with copies of the most recent financial
statements referred to in Section 5.15 thereof or delivered pursuant to Section
6.09(1) and Section 6.09(2) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Assignor or
any other Bank, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Bank.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


E-4



--------------------------------------------------------------------------------





3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by electronic signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.




E-5



--------------------------------------------------------------------------------








EXHIBIT F
MATERIAL AFFILIATES
None






F-1



--------------------------------------------------------------------------------








EXHIBIT G-1
BID RATE QUOTE REQUEST
[Date]
To:
JPMorgan Chase Bank, NA, as Administrative Agent (the “Administrative

Agent”)
From:
Vornado Realty L.P.

Re:
Amended and Restated Revolving Credit Agreement (as amended, the “Loan
Agreement”) dated as of October __, 2017 among Vornado Realty L.P., the Banks
party thereto and the Administrative Agent

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:
Date of Borrowing: _____________________________
Principal Amount*
 
Interest Period**
 

$
Such Bid Rate Quotes should offer a LIBOR Bid Margin. [Such Bid Rate Quotes
should offer the following prepayment terms: __________________.]***
Terms used herein have the meanings assigned to them in the Loan Agreement.
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust,
general partner
By ____________________________
Name:
Title:






________________________
*
Subject to the minimum amount and other requirements set forth in Section 2.02
of the Loan Agreement.
**
Subject to the provisions of the definition of “Interest Period” in the Loan
Agreement.
***
To be included if Borrower requests prepayment terms different than those
applicable to Ratable Loans.



G-1-1



--------------------------------------------------------------------------------






EXHIBIT G-2
INVITATION FOR BID RATE QUOTES
To:    [Bank]
Re:    Invitation for Bid Rate Quotes to Vornado Realty L.P. (“Borrower”)
Pursuant to Section 2.02 of the Amended and Restated Revolving Credit Agreement
dated as of October __, 2017 among Borrower, the Banks party thereto and the
undersigned, as Administrative Agent (as amended, the “Loan Agreement’), we are
pleased on behalf of Borrower to invite you to submit Bid Rate Quotes to
Borrower for the following proposed Bid Rate Loans:
Date of Borrowing: _________________________________
Principal Amount
 
Interest Period
 

$
Such Bid Rate Quotes should offer a LIBOR Bid Margin. [Such Bid Rate Quotes
should offer the following prepayment terms: __________________.]*
Please respond to this invitation by no later than 10:00 a.m. (New York time) on
[date] (the third Banking Day prior to the Date of Borrowing).
Terms used herein have the meanings assigned to them in the Loan Agreement.
JPMORGAN CHASE BANK, NA.,
as Administrative Agent
By _______________________________
Name:
Title:


________________________
*    To be included if Borrower requests prepayment terms different than those
applicable to Ratable Loans.




G-2-1



--------------------------------------------------------------------------------






EXHIBIT G-3
BID RATE QUOTE
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

Re:
Bid Rate Quote to Vornado Realty L.P. (“Borrower”) pursuant to Amended and
Restated Revolving Credit Agreement dated October __, 2017 among Borrower, the
Banks party thereto and Administrative Agent (as amended, the “Loan Agreement”)

In response to your invitation on behalf of Borrower dated _______________ 20__,
we hereby make the following Bid Rate Quote on the following terms:
1.    Quoting Bank: ___________________
2.    Person to contact at Quoting Bank: _______________
3.    Date of borrowing: _______________*
4.    We hereby offer to make Bid Rate Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:
Principal Amount**
 
Interest Period***
 
LIBOR Bid Margin*****

$
$
[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $____.]
5.    LIBOR Reserve Requirement, if any _______________________:
6.    Prepayment terms if different from Ratable Loans: ___________________
7.    Terms used herein have the meanings assigned to them in the Loan
Agreement.
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.
 
 
Very truly yours,
 
 
[NAME OF BANK]
Date: _______________________________
 
By: _____________________________________
 
 
Authorized Officer



_________________________
*
As specified in the related Invitation for Bid Rate Quotes.
**
Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Amounts of bids are subject to
the requirements of Section 2.02(c) of the Loan Agreement.
***
No more than five (5) bids are permitted for each Interest Period.
****
Margin over or under the LIBOR Interest Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/1,000 of 1 %) and specify
whether “PLUS” or “MINUS”.





G-3-1



--------------------------------------------------------------------------------






EXHIBIT G-4
ACCEPTANCE OF BID RATE QUOTE
To:
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)

From:
Vornado Realty L.P. (“Borrower”)

Re:
Amended and Restated Revolving Credit Agreement (as amended, the “Loan
Agreement”) dated as of October __, 2017 among Borrower, the Banks party thereto
and the Administrative Agent

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:
Bank
Date of Bid
Rate Quote
Principal
Amount
Interest
Period
LIBOR
Bid Margin

Terms used herein have the meanings assigned to them in the Loan Agreement.
Very truly yours,
VORNADO REALTY L.P.,
a Delaware limited partnership
By: Vornado Realty Trust,
a Maryland real estate investment trust,
general partner
By _____________________________________
Name:
Title:




G-4-1



--------------------------------------------------------------------------------






EXHIBIT H
DESIGNATION AGREEMENT
Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of October __, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) among Vornado Realty L.P., the
Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for
said banks. Terms defined in the Loan Agreement and not otherwise defined herein
are used herein with the same meaning.
[BANK] (“Designor”) and __________, a ___________________ (“Designee”), agree as
follows:
1.    Designor hereby designates Designee, and Designee hereby accepts such
designation, to have a right to make Bid Rate Loans pursuant to Section 2.02 of
the Loan Agreement. Any assignment by Designor to Designee of its rights to make
a Bid Rate Loan pursuant to such Section shall be effective at the time of the
funding of such Bid Rate Loan and not before such time.
2.    Except as set forth in Section 6 below, Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto or (b) the financial condition of
Borrower or the performance or observance by Borrower of any of their
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.
3.    Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.
4.    Designee hereby appoints Designor as Designee’s agent and
attorney-in-fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Loan Agreement, to
deliver and receive all communications and notices under the Loan Agreement and
other Loan Documents and to exercise on Designee’s behalf all rights to vote and
to grant and make approvals, waivers, consents or amendments to or under the
Loan Agreement or other Loan Documents. Any document executed by Designor on


H-1



--------------------------------------------------------------------------------





Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee. Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.
5.    Following the execution of this Designation Agreement by Designor and
Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent. The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by Administrative
Agent.
6.    Designor unconditionally agrees to pay or reimburse Designee and save
Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee’s gross negligence or willful
misconduct.
7.    As of the Effective Date, Designee shall be a party to the Loan Agreement
with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02 of the
Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of Designee
which is not otherwise required to repay obligations of Designee which are then
due and payable, Notwithstanding the foregoing, Designor, as administrative
agent for Designee, shall be and remain obligated to Borrower, Administrative
Agent and the Banks for each and every of the obligations of Designee and
Designor with respect to the Loan Agreement, including, without limitation, any
indemnification obligations under Section 10.05 of the Loan Agreement.
8.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
9.    This Designation Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.




H-2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.
[DESIGNOR]
By _______________________________________
Name:
Title:
[DESIGNEE]
By _______________________________________
Name:
Title:
Applicable Lending Office
and Address for Notices:
_____________________________
_____________________________
_____________________________
Attention: _________________________________
Telephone:    (_ )_____________________________
Telecopy:    (_ )_____________________________
ACCEPTED AS OF THE __ DAY OF _________________, 20___
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By ______________________________________
Name:
Title:




H-3



--------------------------------------------------------------------------------






EXHIBIT I
2012 Contractors Agreement between Service Employees International Union Local
32B/J, AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.,
1/1/16-12/31/19
2012 Commercial Building Agreement between Local 32B/J Service Employees
International Union, AFL-CIO and The Realty Advisory Board on Labor Relations,
Inc., 1/1/16-12/31/19
Security Officers Collective Bargaining Agreement between the Service Employees
International Union Local 32B/J, AFL-CIO and Guard Management Service Corp.,
1/1/16-12/31/19
Metal Polishers Production and Novelty Workers Union Local 8A-28A and Metal
Brite Service Corp., 6/1/14-5/31/17
Local Union No. 7 Tile, Marble, and Terrazzo, AFL-CIO of New York and New Jersey
and The Marble Industry of New York, Inc., 7/1/12 - 6/30/18
Collective Bargaining Agreement between Hotel Association of New York City, Inc.
and New York Hotel-Motel Trades Council, AFL-CIO, 7/1/12 - 6/30/18
2012 New Jersey Contractors Agreement Local 32B/J, Service Employees
International Union and Building Maintenance Service LLC, 1/1/16-12/31/19
Engineer Agreement between Realty Advisory Board on Labor Relations,
Incorporated, and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, 1/1/15-12/31/18
Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and Washington Service Contractors Association, 10/16/15-10/15/19
Collective Bargaining Agreement between Local 670, Stationary Engineers,
Firemen, Maintenance and Building Service Union and Building Maintenance Service
LLC, 1/1/16-12/31/19
Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ for Metal Marble Workers, 1/25/15-1/24/19
2012 Window Cleaners Agreement between Service Employees International Union,
Local 32BJ and The Realty Advisory Board on Labor Relations, Inc. 1/1/16 –
12/31/19
Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and Building Maintenance Service, LLC at Riverhouse Apartments
Complex, 9/1/17 - 9/30/20
Local 1, Janitorial Agreement between Building Owners and Management Association
of Chicago and Building Service Division, Service Employees International Union,
Local 1 Janitorial Employees, 4/6/15 - 4/8/18
Local 1, Security Agreement between Building Owners and Management Association
of Chicago and Service Employees International Union, Local 1, 4/25/16 - 4/28/19


I-1



--------------------------------------------------------------------------------





Engineer Agreement between Building Owners and Management Association of Chicago
and Local 399 of the International Union of Operating Engineers, 5/22/17 -
5/17/20
Electricians Agreement between The Electrical Contractors’ Association of City
of Chicago and Local Union No. 134 International Brotherhood of Electrical
Workers, 6/5/2017 – 6/6/2021
Joint Agreement between the Builders’ Association, Mason Contractors’
Association of Greater Chicago, Lake County Contractors Association, Illinois
Road and Transportation Builders Association, Underground Contractors
Association and the Construction and General Laborers’ District Council of
Chicago and Vicinity, affiliated with the Laborers International Union of North
America, 6/1/2017 – 5/31/2020
Collective Bargaining Agreement between the Chicago Journeymen Plumbers’ Local
Union 130, U.A. and Plumbing Contractors Association, 6/1/2017 – 5/31/2020
Agreement between Mid-America Regional Bargaining Association and the Chicago
Regional Council of Carpenters, 6/1/2014 – 5/31/2019
Agreement between VNO 3300 Northern Blvd. LLC and United Industrial Service,
Transportation, Professional and Government Worker of North America, AFL-CIO,
11/29/17 – 11/30/2020
Agreement between Production and Service Employees International Union Local
#143, IND, and Building Maintenance Service LLC, 9/1/16 – 8/31/19






I-2

--------------------------------------------------------------------------------






EXHIBIT J
[RESERVED]






J-1



--------------------------------------------------------------------------------






EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October __, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Vornado Realty, L.P., as
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 10.13(f)(ii)(B)(3) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[NAME OF BANK]
By: ______________________________________
 
Name:
 
Title:



Date: ________ __, 20__




K-1-1



--------------------------------------------------------------------------------






EXHIBIT K-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October __, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Vornado Realty, L.P., as
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF BANK]
By: ______________________________________
 
Name:
 
Title:



Date: ________ __, 20__


K-2-1



--------------------------------------------------------------------------------






EXHIBIT K-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October __, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Vornado Realty, L.P., as
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[NAME OF PARTICIPANT]
By: ______________________________________
 
Name:
 
Title:





Date: ________ __, 20__






K-3-1



--------------------------------------------------------------------------------






EXHIBIT K-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October __, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Vornado Realty, L.P., as
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 10.13(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[NAME OF PARTICIPANT]
By:______________________________________
 
Name:
 
Title:



Date: ________ __, 20__


K-4-1

